Exhibit 10.1

ARAMARK

MASTER DISTRIBUTION AGREEMENT

BETWEEN

SYSCO CORPORATION

AND

ARAMARK FOOD AND SUPPORT SERVICES GROUP, INC.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   SCOPE.      1   

2.

   PRODUCT CATEGORIES.      3   

3.

   SERVICE.      4   

4.

   DELIVERY.      6   

5.

   REPORTING.      7   

6.

   ORDERING PROCEDURES.      8   

7.

   TERMINATION.      10   

8.

   CALCULATION OF COST.      11   

9.

   PRICING AND MARGINS.      12   

10.

   ALLOWANCES.      15   

11.

   ARAMARK PROPRIETARY MERCHANDISE.      18   

12.

   PAYMENT TERMS.      19   

13.

   INVOICING.      19   

14.

   AUDIT.      20   

15.

   INSURANCE AND INDEMNITY.      21   

16.

   PROCEDURES MANUAL.      22   

17.

   MINORITY-OWNED AND WOMEN-OWNED SUPPLIERS.      22   

18.

   COMPLIANCE WITH LAWS AND STANDARDS.      22   

19.

   MISCELLANEOUS PROVISIONS.      23   

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

i



--------------------------------------------------------------------------------

ATTACHMENTS:

   EXHIBIT A – Products and Margins List    EXHIBIT A-1 – Form of * Agreement   
EXHIBIT B – Primary Distributors List    EXHIBIT C – * Fee    EXHIBIT D – Sysco
Performance Allowance    EXHIBIT E – *    EXHIBIT F – ARAMARK Form of Audit   
EXHIBIT G – Sysco Minority and Women-Owned Suppliers    EXHIBIT H – ARAMARK Food
Safety Standards    EXHIBIT I – Sysco Raw Ground Beef & Veal Safety Standards

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER DISTRIBUTION AGREEMENT

THIS AMENDED AND RESTATED MASTER DISTRIBUTION AGREEMENT (this “Agreement”) is
made as of November 25, 2006, and effective as of March 5, 2011 (the “Effective
Date”) by and between ARAMARK FOOD AND SUPPORT SERVICES GROUP, INC. (“ARAMARK”)
and SYSCO CORPORATION (“Sysco”), each a “Party” and collectively, the “Parties”.

RECITALS:

A. ARAMARK and Sysco are parties to a certain Master Distribution Agreement
dated as of November 25, 2006, as amended and extended (the “Existing
Agreement”).

B. Under the Existing Agreement, Sysco provided distribution services to
ARAMARK, its affiliates and Components (hereinafter defined).

C. Based on the overall volume of purchases made by ARAMARK and its Components,
and the business opportunities presented to Sysco, ARAMARK and SYSCO have agreed
to amend and restate the terms and conditions under which distribution services
are provided to the Components (hereinafter defined), as hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the promises contained herein, and with
intent to be legally bound, ARAMARK and Sysco agree, effective as of the
Effective Date, as follows:

 

1. SCOPE.

(a) Scope. Under this Agreement, Sysco and its broadline operating subsidiaries
(the “Operating Companies”) will distribute a full line of food service
products, including without limitation, the products listed on Exhibit A (the
“Sysco Distribution Program”), to service locations managed by ARAMARK and its
affiliates and designated by ARAMARK as participating in the Sysco Distribution
Program (the “Components”). Sysco will cause the Operating Companies to perform
with respect to Components in accordance with the terms and conditions of this
Agreement.

(1) Under this Agreement, Sysco and subsidiaries the Operating Companies will
extend the Sysco Distribution Program to service locations that are Accounts
(hereinafter defined) as long as such Accounts execute an agreement evidencing
their participation in the Sysco Distribution Program in the form of the
Participation Agreement attached hereto as Exhibit A-1. Sysco will cause the

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

1



--------------------------------------------------------------------------------

Operating Companies to perform with respect to Accounts in accordance with the
terms and conditions of this Agreement. “Accounts” means * have entered into an
agreement with ARAMARK to provide procurement services described as follows: *

(2) *

(3) *

(b) Designation of Distributors.

(1) The Operating Companies set forth on Exhibit B are designated as Primary
Distributors (hereinafter defined) under this Agreement. The term “Primary
Distributor” shall mean any Operating Company designated by ARAMARK as the
primary, authorized distributor of food service products within the product
categories set forth in Section 2(a) for certain Components. “Territory” means,
as to each Operating Company providing service under this Agreement or
designated by ARAMARK as “Primary Distributor”, the service area Operating
Companies and collectively, the Territories of each Operating Company.

(2) From time to time, ARAMARK may designate additional Operating Companies as
Primary Distributors, with the consent of Sysco, which will not be unreasonably
withheld.

(c) Primary Distributor Status. ARAMARK will grant Sysco and all Primary
Distributors, the opportunity to supply, on a preferred (but not exclusive)
basis, products in the categories in Section 2(a). As preferred distributors,
Sysco and the Primary Distributors will be the distributors designated by
ARAMARK as the primary, authorized distributors of such products to the
Components. With respect to service locations which come under management by
ARAMARK’s affiliates after the Effective Date, ARAMARK will in good faith
consider designating those locations as Components under this Agreement.
However, ARAMARK makes no guarantee, warranty or other commitment that all food
service locations managed by ARAMARK’s affiliates will purchase any products, or
any minimum quantity of products from Sysco or any Primary Distributor or other
Operating Company to the exclusion of any other vendor. *

(d) Operating Company Transitioning. To create more efficient geographic
boundaries for the Primary Distributors and Components, and therefore improve
service levels, from time to time Sysco may transition one or more designated
Components from being serviced by one Operating Company to being serviced by
another Operating Company (a “Transferee Company”) on ninety (90) days prior
written notice to ARAMARK; *. If the transition is to a Transferee Company that
previously had not serviced any ARAMARK Components: (1) Sysco’s * of products
purchased from the Transferee Company will not exceed Sysco’s * of products
purchased from the former Operating Company, (2) the specified products
available from the Transferee Company will be the same as the specified products
available from the former Operating Company *, (3) the transitioned Components
will be permitted to participate fully by the Transferee Company * and similar
promotions, and (4) for all products that do not fall

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

2



--------------------------------------------------------------------------------

within the exceptions set forth in clause (2) of this Paragraph 1(d), the
minimum movement for ARAMARK Proprietary Merchandise at the Transferee Company
will meet a minimum movement of * cases per week, notwithstanding Section 11(a)
below. Sysco and ARAMARK will establish and apply a protocol for identifying
Components to be transitioned and for ensuring that the conditions in
(1) through (5) are met at and after the transition. At the time of a transition
from one Operating Company to another, or in connection with an acquisition or
other transaction, ARAMARK may request and Sysco will consider in good faith, a
*.

 

2. PRODUCT CATEGORIES.

(a) Sysco will cause its Operating Companies to distribute a full line of food
service products under this Agreement including without limitation, SYSCO® brand
products, products bearing national brands, and other products selected by
ARAMARK and meeting ARAMARK’s specifications, including without limitation,
ARAMARK Proprietary Merchandise (defined in Section 11). The product categories
are as follows:

(1) Healthcare

(2) Dairy (including eggs)

(3) Meats

(4) Seafood

(5) Poultry

(6) Frozen (other than frozen Meats, Seafood and Poultry)

(7) Canned and Dry

(8) Paper & Disposables

(9) Chemicals & Janitorial

(10) Supplies & Equipment

(11) Produce

(12) Beverage (including coffee and postmix products)

Exhibit A identifies each product category, *. Products identified with a
“Weekly” under the heading “Frequency” on Exhibit A or “Margin and Frequency”
for Exhibit A exceptions are priced weekly, and are hereinafter referred to as
“Market Commodity Products”. Products identified with a “User Defined” or
“Monthly” under such heading on Exhibit A are priced monthly or based on the
date of last receipt, respectively in accordance with Sections 8 and 9 of this
Agreement.

(b) Unless otherwise specified by ARAMARK, when a specific Sysco labeled product
is purchased for a Component, only Sysco label products bearing the brand SYSCO®
Classic and Reliance will be sold and delivered to such Component to ensure
consistency of quality and costs; provided that an equivalent product bearing
the Classic or Reliance label is stocked by the Operating Company. Sysco will
use its best efforts to cause the Operating Companies to stock Classic and
Reliance. Any Sysco label product supplied which is not SYSCO® Classic or
Reliance label will be consistent with the specifications and quality of the
SYSCO® Classic or Reliance label. Sysco will use best efforts to notify ARAMARK
and Components of any material modification to a specification for the brand
SYSCO® Classic, Sysco® Reliance, or any other SYSCO®

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

3



--------------------------------------------------------------------------------

brand. Without limiting Section 11, ARAMARK will use reasonable efforts to
assist Sysco in stabilizing and ultimately reducing, where practical, the number
of SKU’s associated with servicing Components. *.

(c) ARAMARK acknowledges that Sysco receives earned income and obtains
operational advantages from the sale of SYSCO® brand products to Components.
Sysco acknowledges that ARAMARK as a global food service provider in a highly
competitive marketplace must retain discretion to select products for use at
food service locations managed by ARAMARK’s affiliates. Accordingly, Sysco may
at any time and from time to time, offer to provide SYSCO® brand products to
ARAMARK and Components. ARAMARK may, in its discretion and exercising its
judgment as a global food service provider, choose to purchase SYSCO® brand
products which are reasonably equivalent (as determined by ARAMARK in its
discretion and exercising such judgment) to other products from other vendors of
ARAMARK.

 

3. SERVICE.

(a) Operating Companies will provide Components with complete and timely service
in all aspects of distribution services to be provided under this Agreement,
including without limitation, (1) achieving the agreed-upon fill rate of each
order, in the aggregate, (2) providing proper follow up of each order as
required by each Component, (3) correcting untimely or incomplete deliveries and
deliveries of damaged, spoiled or pilfered products and (4) preventing their
recurrence. The term “fill rate” is defined as for each order, the percentage of
items of products ordered by a Component which are actually delivered to such
Component. The agreed upon fill rate is *%. After the end of each ARAMARK fiscal
quarter, Sysco will report to ARAMARK each Operating Company’s fill rates for
Components served by each Operating Company.

(b) For the first Period (hereinafter defined) of this Agreement, i.e. the March
2011 Period, neither Party will have any liability to the other Party, if the
adjustments to the financial terms, *, are not in place for the full March 2011
Period. The Parties agree that the financial terms will be in place no later
than the first day of the April 2011 Period.

(c) To facilitate order placement, Sysco will make available to ARAMARK prior to
their effective date, weekly and monthly price order guides (the “Order Guides”)
through eSYSCO, Sysco’s internet order entry system, or another third party
remote order entry system mutually acceptable to the parties (in either case, an
“Order Entry System”). All Order Guides (1) will, for each product, contain a
product description and identify the brand, pack and size, quality and grade,
item code number, line item number, and price of such product, (2) will
correspond with ARAMARK’s Periods (hereinafter defined), (3) will be customized
and tailored to the product requirements of the ARAMARK line of business of
which the Component is a part, and (4) will, upon adding a new product, map the
item to the corresponding sequencing chart product category, providing ARAMARK’s
general ledger account code. Additionally, new Sysco product categories will be
mapped to a corresponding ARAMARK product category. Order Guides will be
distributed weekly and monthly. Weekly Order Guides will identify

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

4



--------------------------------------------------------------------------------

prices of all Market Commodity Products. For those Components which do not order
electronically, Operating Companies will provide hard copy weekly Order Guides
on a weekly basis, and hard copy monthly Order Guides on a monthly basis, prior
to their effective dates. The term “Period” is defined as each of those 12
accounting periods, which together comprise a fiscal year of ARAMARK. In
addition, each month, upon ARAMARK’s request, each Operating Company will send
to ARAMARK, a copy of such Operating Company’s * for such month, at least seven
days prior to the effective date of such *. Further, ARAMARK shall have access
to * on the application of the * to *, on an as-requested basis. Order guides
and Sysco invoices will correspond to ARAMARK’s general ledger account codes.

(d) Each Operating Company will assign a salaried, non-commissioned Account
Executive and a Customer Service Representative to ARAMARK’s account. The Sysco
Account Executive and the Sysco Customer Service Representative will maintain
contact with the manager (or his designee) of each Component served by the
Operating Company which assigned them, on a basis satisfactory to each Component
manager (or his designee), to ensure complete service levels, to enter and check
the accuracy of orders and to resolve service and product deficiencies. In
addition, each Sysco Account Executive will visit each Component served by such
Sysco Account Executive and meet with the manager of such Component, at least
once each month on a date and at a time satisfactory to each of them.

(e) The mechanics of service, including without limitation, credits and
pick-ups, will be established by the Component manager (or his designee), the
assigned Sysco Account Executive and the assigned Customer Service
Representative, based on the policies and procedures manual prepared and
supplied by Sysco and approved by ARAMARK under Section 16.

(f) Operating Companies will provide each Component location with at least one
delivery each week. More or less frequent deliveries may be agreed upon by the
Component manager (or his designee) and the Operating Company’s assigned Account
Executive on a Component-by-Component basis.

(g) Upon request by a Component, Operating Companies will provide to that
Component those products not normally carried in inventory but which are
required for special events, i.e. irregular, one-time events, provided that the
Component gives reasonably adequate notice of its requirements. ARAMARK will use
reasonable efforts to minimize or avoid returns after special events. *.

(h) Sysco shall provide at its cost and expense, a Sysco Corporate Multi-Unit
Account Executive acceptable to ARAMARK, who shall be based in the ARAMARK
Tower, Philadelphia, PA or such other location as ARAMARK may designate and who
shall report to ARAMARK’s Vice President, Supply Chain Management. Sysco agrees
that Sysco and such Sysco employee may be required to execute, and if requested,
shall execute, a nondisclosure agreement in form reasonably satisfactory to
counsel for Sysco and ARAMARK, to protect and avoid or limit disclosure of any
trade secrets or

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

5



--------------------------------------------------------------------------------

other confidential or proprietary information of ARAMARK or information of third
parties whose confidentiality has been entrusted to ARAMARK.

(i) With respect to account management, Sysco, at a level at least as high as
its Vice President, Multi-Unit Sales, will conduct in person business reviews
with ARAMARK, on a quarterly basis. Included in such meetings will be a Sysco
finance person, at a level at least as high as Corporate Controller or, with
ARAMARK’s consent, his/her designee. In addition, Sysco will provide to ARAMARK,
on a quarterly basis, reports of credits due to ARAMARK from each Operating
Company, and Sysco will make a Sysco finance person, at a level at least as high
as Corporate Controller, or, with ARAMARK’s consent, his/her designee, available
to review such reports with ARAMARK, and responsible to implement follow-up
actions established during such reviews with ARAMARK.

(j) With respect to research and development activities, Sysco will provide to
ARAMARK the opportunity to engage in test, pilot or co-development projects with
Sysco any new marketing, merchandising and promotional concepts created by Sysco
for Sysco customers in general, such as new kiosks or new brands, but not
projects specific to a single customer. Sysco will notify ARAMARK of any such
opportunity. ARAMARK may accept such opportunity by notice to Sysco given not
more than 30 days after receipt of notice from Sysco. Sysco and ARAMARK will
then establish the parameters of the test, pilot or co-development project, and
Sysco and ARAMARK will implement such project. * If the project implementation
is unreasonably delayed by ARAMARK, Sysco may cancel the project, *.

(k) *

(l) *

(m) *

(n) *

 

4. DELIVERY.

(a) Each Operating Company will establish a delivery schedule for each Component
served by the Operating Company, as agreed upon by the Component manager and the
Operating Company’s assigned Customer Service Representative or Account
Executive. The number of deliveries to each Component will be determined by the
service level required, subject to Section 3(e).

(b) All Operating Companies will use their best efforts to make all deliveries
between the hours of 7:00 a.m. and 11:30 a.m., and 1:00 p.m. and 5:00 p.m.,
unless such times are otherwise expanded by the Component manager.

(c) Sysco and ARAMARK have entered into this Agreement to achieve the highest
and best level of service, product delivery, and product quality, and the most
efficient and consistent cost and pricing to ARAMARK. Sysco acknowledges that

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

6



--------------------------------------------------------------------------------

ARAMARK and Components will require, in each geographic area, and from each
Operating Company, different delivery schedules to provide the highest and best
service levels, and the most efficient and consistent cost and pricing, to
ARAMARK. Sysco therefore acknowledges and specifically agrees that Sysco and
each Operating Company will cooperate and agree with ARAMARK and Components as
to deliveries and service on a basis mutually acceptable to ARAMARK and such
Operating Company.

 

5. REPORTING.

(a) Sysco Corporate office (“Sysco Corporate”), or each separate Operating
Company, will provide ARAMARK and Components with electronic Order Guides, in
accordance with Section 3(b). Sysco will maintain an electronic link between
Sysco and ARAMARK’s Corporate Office so that all weekly and monthly Order Guides
will be transmitted electronically to ARAMARK’s Corporate Office by direct
electronic link. If requested, Sysco will provide a copy of the disaster
recovery and business continuance plan for SYSCO and any Operating Company.

(b) Sysco Corporate or each separate Operating Company will provide the
following reports to ARAMARK.

(1) Sysco will compile ARAMARK’s computerized product usage data (“Usage Data”)
and provide Usage Data to ARAMARK electronically via FTP server or other
electronic communications for input into ARAMARK’s computer product tracking
systems. ARAMARK will develop and maintain their proprietary product tracking
systems.

(2) Upon ARAMARK’s written request, Sysco will provide * the Usage Data provided
to ARAMARK and the Components, subject to the below listed conditions: (i) the
information will only be made available in one of Sysco’s standard electronic
formats or utilizing * standards; *.

(3) Sysco will provide the Usage Data to ARAMARK on a daily basis. The daily
data transmission is required by ARAMARK’s E-RECEIVING and ARATRACK systems.
Sysco will provide Usage Data to ARAMARK in a form and content compatible with
E-RECEIVING and otherwise in compliance with ARAMARK’s written E-RECEIVING and
ARATRACK specifications. Daily Usage Data will be provided to ARAMARK as soon as
practicable but no later than * Time, with this data representing transactions
between ARAMARK and Sysco performed the previous day at each Operating Company
and any previously unreported transactions that are reported by the time the
Daily Usage Data is generated.

(4) Sysco will also provide the Usage Data to ARAMARK on a monthly basis. The
monthly data transmission is required by ARAMARK’s ARATRACK system until such
time as data produced or calculated by Sysco is made available to ARAMARK,
permitting the transition to the daily file data format. Sysco will provide
Usage Data to ARAMARK in a form and content compatible with ARATRACK and

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

7



--------------------------------------------------------------------------------

otherwise in compliance with ARAMARK’s written ARATRACK specifications. Monthly
Usage Data will be provided to ARAMARK as soon as reasonably practicable
following the close of each Period but no later than the second Tuesday
following the close of such Period.

(5) Usage Data will be provided at * cost to ARAMARK. Sysco will provide ARAMARK
with data that will permit both to * Order Entry Systems in use by the
Components.

(6) The parties agree to the following provisions regarding electronic invoices:
(i) ARAMARK anticipates the on-time receipt of electronic copies of invoices
regardless of Operating Company with “on-time” defined as receipt of invoice
upon the next regularly scheduled file transmission after product delivery by
the delivering Operating Company; (ii) the goal for on-time receipt of
electronic invoices is * at each Operating Company for each delivery day of
week; and (iii) queries related to the daily delivery of invoicing data with
respect to file content or transmission will be addressed by a manned Help Desk
support function capable of responding within * of inquiry and such queries will
be restricted to the file’s transmission and will not address specific
field-level data values.

(7) The parties acknowledge that some ARAMARK customers, (individually a “*
Source Customer” and collectively, * Source Customers”) have requested ARAMARK
to provide information on purchases of food products which have been grown or
raised in * in which a * Source Customer is located and in * contiguous to such
* (the “* Source Region”), or have been processed or packaged into products in
such * Source Region, and which products (“* Source Products”) have been
purchased by ARAMARK for such * Source Customers. When requested by ARAMARK in
specified *, Operating Companies or, at Sysco’s election, Sysco Corporate, will
use their best efforts to provide a monthly report relating to each * Source
Customer showing the total purchases of * Source Products by such * Source
Customer, providing the vendor identity and SKU for each such * Source Product,
within twenty (20) days of the end of the month covered by the report. If a *
Source Customer requests reporting other than that described in this Paragraph
5(b)(7), the parties will use reasonable good faith efforts to provide such
reporting, provided that if such reporting would require the expenditure of
significant additional time * by Sysco or any Operating Company, the parties
shall discuss in good faith such steps and actions to respond to such request in
a fashion which either modifies the request so that Sysco is able to comply with
such request * Sysco or the Operating Companies for the additional time * which
would result from honoring the request.

 

6. ORDERING PROCEDURES.

(a) Ordering Guidelines. All orders will be placed by Components, ordering by
product item or line numbers shown in the Order Guides. Sysco and each of the
Operating Companies will use their best efforts to establish uniform product
item code numbers and to provide to Components electronic order entry software
packages or electronic order entry transmission capability for order placement.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

8



--------------------------------------------------------------------------------

(b) Placing Orders. Each Component will place orders through an Order Entry
System. Each Component that * will be assigned a call day and approximate call
time for placing orders and will be notified of the assigned call day and time.
The assigned Sysco Customer Service Representative will call for the orders on
the assigned call day at the approximate call time. Those Components placing
orders through an Order Entry System will have access to a Sysco Order Entry
System that is specifically designed for either broadband (e.g.: eSYSCO) or
dial-up (e.g.: RIO Lite) data communication. All Sysco Order Entry Systems will
be functional within the constraints defined for the application and will be
maintained and supported to meet the ordering requirements of all Components. In
the event that a Component encounters a problem in the use of an Order Entry
System or in the content of the data presented, a manned Help Desk support
function will be available to the Component when required to assist in resolving
any issues arising from the use of the Order Entry System.

(c) Specified Products Program.

(1) Each Operating Company will incorporate ARAMARK’s Specified Products Program
into its written procedures (and where established, into its computer systems
and procedures) for responding to orders placed by Components. * ARAMARK will
from time to time notify Sysco of those products which are preferred under
ARAMARK’s Specified Products Program. Sysco will notify Operating Companies of
such products.

(2) *

(3) *

(4) *

(5) *

(d) Emergency Orders. Any Component may place, and the Primary Distributor
serving the Component will fill, emergency orders to provide continuity of
service. The Primary Distributor serving the Component placing an emergency
order will fill each emergency order at a price established in the manner
provided in Section 9. Flagrant abuse of emergency order procedures may be
brought to the attention of ARAMARK’s Regional Distribution Managers by Sysco.

(e) Substitution of Products. Except as provided in Sections 6(c) and 6(d), no
Operating Company may substitute any products for other products ordered by
Components. Products which are out of stock or product substitutions made
pursuant to Sections 6(c) and 6(d) in connection with ARAMARK’s Specified
Products Program will be communicated to each Component, prior to delivery as
follows. If using Sysco’s electronic order entry system, the system will advise
the Component concerning out of stock items and the Component may choose a
suitable substitute for the out of stock items. If the Component is not using
Sysco’s electronic order entry system, the Operating Company’s Customer Service
Representative will call those Components

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

9



--------------------------------------------------------------------------------

affected and will suggest substitute products to be shipped. Substitute products
will be shipped to a Component affected only after they have been approved
(i) on Sysco’s order entry system or (ii) by the Component manager (or his/her
designee). A substituted product of higher quality or grade than the product
ordered will be sold at the price in effect at the time of the order for the
product originally ordered, calculated pursuant to Section 9 unless the
substitution is the result of a supplier’s failure to timely supply Sysco. A
substitute product of lower quality than the product ordered, will be sold at
the price in effect at the time of the order for that substitute product,
calculated pursuant to Section 9.

(f) Shortages. Sysco and each Primary Distributor acknowledge that the
designation of a Sysco operating company as a Primary Distributor limits the
circumstances in which ARAMARK and Components will purchase from alternate
suppliers. Therefore, where a Component orders from a Primary Distributor, Sysco
and the Primary Distributor will use their respective best efforts to supply
such Component with its entire order if product is available in the marketplace.

(g) *

(1) *

(2) *

(h) *

 

7. TERMINATION.

(a) Upon 60 days’ prior written notice to Sysco, ARAMARK may terminate any
Operating Company’s designation as a Primary Distributor in one or more market
areas, as to one or more Components, or any combination thereof. If, however,
ARAMARK desires to so terminate any Operating Company’s designation as a Primary
Distributor as a result of the expiration or termination of any contract
pursuant to which an affiliate of ARAMARK manages a Component, ARAMARK will not
be obligated to provide 60 days’ prior written notice and ARAMARK will provide
only such prior written notice as ARAMARK determines to be practical under the
circumstances. Sysco will notify the terminated Operating Company of its
termination, the scope of its termination and the termination date. ARAMARK will
order and the terminated Operating Company will deliver to one or more locations
designated by ARAMARK all ARAMARK Proprietary Merchandise on hand in inventory
within 30 days after the termination date.

Either party may terminate this Agreement upon 180 days’ prior written notice to
the other party. The term of this Agreement will commence as of November 25,
2006, and shall continue in effect until March 31, 2015, unless sooner
terminated, and the term of this Agreement will automatically renew, on
March 31, 2015, and each anniversary thereof, for a period of 12 months, unless
either party gives the other party written notice of intent not to renew, no
later than the September 30 which immediately precedes the end of the term, or
renewal term, as the case may be. The maximum

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

10



--------------------------------------------------------------------------------

number of automatic renewals will be 10 renewals of 12 months each, such that
the term of this Agreement, as renewed, may not extend beyond March 31, 2025.

 

8. CALCULATION OF COST.

(a) Cost-Based Program. Except as otherwise provided in Section 9(e), all prices
to ARAMARK for products, including without limitation, substitute products and
products not listed in a Order Guide, will be calculated on Sysco’s cost
(hereinafter defined), plus a defined margin based on * as set forth on Exhibit
A. No changes may be made to Exhibit A without ARAMARK’s prior written consent.
In addition, the parties acknowledge that where a contract client of ARAMARK or
its affiliates competitively bids such client’s purchasing program directly,
Sysco may bid at such costing and pricing as SYSCO in its sole discretion,
chooses. Should Sysco be awarded any such bid, the purchases made pursuant to
the bid shall not be included in the total purchases upon which Sysco is
obligated to pay ARAMARK the National Volume Discount, Marketing, Produce
Incentive and SYSCO® Brand Performance allowances under Section 10 and any other
allowance agreed upon by the parties. Sysco acknowledges that ARAMARK and its
affiliates, under their respective operating agreements with contract clients,
are responsible for the purchasing of food, beverages and other supplies. *

(b) Definition of Sysco’s Cost. The term “Sysco’s cost” is defined as the
Vendor’s Last Invoice Price, plus * freight charged (including freight charged
by Sysco’s affiliated entity which assumes the internal freight function (“Sysco
Logistics”)), if not included in the Vendor’s Last Invoice Price, less all
off-invoice vendor allowances, discounts and off-invoice promotions for the
period of the promotion, excluding cash discounts, breakage allowances and
spoilage allowances.

(1) The term “Vendor’s Last Invoice Price” is defined as, for each product
received, (i) the invoice price shown on the last invoice for such product
issued by the product vendor including * and its * or successor merchandising
entity (collectively, “*”), prior to the date on which an Operating Company
calculates Sysco’s cost and establishes the price of such product, or (ii) *.
Where ARAMARK establishes contract pricing for a product as described in
Section 9(d) and 9(e), (whether FOB plant or delivered to Sysco’s dock), the
Vendor’s Last Invoice Price, for purposes of calculating Sysco’s cost and the
sell price of such product, will be *. For the avoidance of doubt, ARAMARK
contract pricing will include contracts where ARAMARK’s vendor has agreed to
supply products to ARAMARK through ARAMARK’s designated distributor at the
vendor’s truckload quantity price, without regard to the actual size of the load
shipped or delivered by the vendor.

(2) *

(3) *

(4) Cash discounts, actual and imputed, breakage allowances, spoilage allowances
and the cost recovery and earned income referenced in Section 8(b)(6) will be
excluded from the calculation of Sysco’s cost of a product. Operating

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

11



--------------------------------------------------------------------------------

Companies will not increase the cost of any product by an imputed cash discount,
if the vendor does not offer a cash discount. Operating Companies will not
decrease Sysco’s cost of any product by the amount of any actual cash discount
made available by the vendor to the Operating Company, except as provided in
Section 9(d)(5). *

(5) Allowances (including bid and nonprofit allowances and USDA bill-backs)
granted by manufacturers to be passed along to ARAMARK and its Components will
be passed along as * to *, prior to *.

(6) Sysco and Operating Companies perform value-added services for suppliers of
SYSCO® brand and other products over and above procurement activities typically
provided. These value-added services include regional and national marketing,
freight management, consolidated warehousing, quality assurance and
performance-based marketing. Sysco may recover the costs of providing these
services and may also be compensated for these services and considers this
compensation to be earned income. Receipt of such cost recovery or earned income
does not affect product cost.

 

9. PRICING AND MARGINS.

(a) Pricing Calculations and Adjustments.

(1) Sysco will cause each Operating Company to calculate Sysco’s cost and to
establish prices for all products sold to ARAMARK and its Components (other than
Market Commodity Products) using Vendor’s Last Invoice Price prior to the
commencement of each Period. Sysco will cause Operating Companies to sell all
products (other than Market Commodity Products) ordered by ARAMARK during such
period at such prices. Prior to expiration of each Period, Sysco and each
Operating Company will establish prices of all products (other than Market
Commodity Products), which will be in effect for the next following Period and
which will reflect increases or decreases in the Vendor’s Last Invoice Price for
such Products.

(2) Sysco will cause each Operating Company to calculate Sysco’s cost of, and to
price, Market Commodity Products on the date associated with such Operating
Company, as set forth on Exhibit B, and such prices will remain in effect for
the time period set forth on Exhibit B. Pricing for fresh produce and fresh fish
and fresh shellfish will be adjusted *, with pricing based on Sysco’s cost for
the last receiving the day before the price becomes effective. *.

(3) Sell Prices established for products on monthly, weekly, daily and time of
sale basis as provided for in Exhibit A shall remain in effect as follows:

Monthly pricing - pricing in effect for a calendar month or a defined ARAMARK
accounting period;

Weekly pricing - pricing in effect for seven consecutive days;

Daily Pricing - pricing in effect for a 24 hour period; and

Time of Sale - pricing in effect for current purchase only

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

12



--------------------------------------------------------------------------------

(b) Primary Distributor Pricing.

(1) Sell Price. Except as provided in Section 9(e), all prices to ARAMARK from
Primary Distributors will be Sysco’s cost, plus a defined margin based on
product category, *. No changes will be made to Exhibit A without the prior
consent of ARAMARK. Unless otherwise specifically noted on Exhibit A, the margin
of each product on Exhibit A is a *. Notwithstanding anything in this Agreement
to the contrary, the * for frozen pizza delivered to *, and for plastic, fiber,
foam and composite disposable trays delivered to *, will be * and *,
respectively.

(2) * procedure. Every quarter during the term, Sysco will provide to ARAMARK
with a * report patterned on Exhibit A, showing where all products distributed
by Sysco and its Operating Companies have been classified for purposes of
calculating Sysco’s cost and sell prices, by product category, *.

(c) Smallwares, ChefEx and Drop Ship Pricing. Sysco will provide Components with
kitchen, cooking, storage and handling equipment and tabletop items and
smallwares (collectively, “Smallwares”). Sysco will deliver Smallwares to
Components, at Sysco’s option, from Operating Companies, direct from the
manufacturer or from Sysco’s Central Warehouse network located around the
country.

(1) From Operating Companies. All prices for Smallwares shipped from Operating
Companies to Components will be at Sysco’s cost, plus a *.

(A) Any Smallwares order in excess of * (but less than *) will be at Sysco’s
cost, plus *.

(B) Any Smallwares order equal to or exceeding * will be at SYSCO’s cost, plus
*.

(2) From Manufacturers (Drop Ship). All prices for Smallwares, light equipment,
capital equipment and other products drop shipped from a manufacturer’s factory
or distribution facility to Components will equal Sysco’s cost, plus *. Freight
costs will be included in Sysco’s cost *.

(3) From Central Warehouse. All prices for Smallwares shipped to Components from
a Sysco Central Warehouse on behalf of the Operating Company will be at Sysco’s
cost for such Operating Company, plus *. Freight will be charged only on orders
under *. All products other than Smallwares, shipped from the delivering Sysco
Central Warehouse, will be at Sysco’s Cost for the Operating Company, plus *.
Freight to the Component from the delivering Sysco Central Warehouse will be
charged only on orders under *.

(4) From ChefEx. All prices for products purchased through Sysco’s ChefEx
network will equal Sysco’s cost, plus a *, plus the normal express delivery
charge (e.g., *) to deliver ChefEx products. If requested by ARAMARK *, Sysco
will cooperate with ARAMARK to utilize * shipping rates for ARAMARK’s ChefEx
purchases.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

13



--------------------------------------------------------------------------------

(d) Contract Pricing.

(1) Coffee. Operating Companies will obtain ARAMARK’s premium blend coffee for
ARAMARK’s manual and vending operations through deliveries from ARAMARK approved
roasters. Operating Companies will deliver ARAMARK’s premium blend coffee to
Components at the prices invoiced to the Operating Companies by ARAMARK approved
roasters, plus *. Sysco and each Operating Company will not add any surcharge,
fee, or other amount to the price of ARAMARK premium blend coffee charged to any
Component. Operating Companies will deliver * products to Components at the
agreed price established between * and ARAMARK and a National Volume Discount
(hereinafter defined) will not be paid on any * products.

(2) Chemicals. Operating Companies will deliver chemical products to Components
at the prices for those products established under ARAMARK’s contract with the
manufacturer(s) of such products.

(3) Disposables. Operating Companies will deliver disposable products, such as
those sold by * or another ARAMARK preferred product vendor, to Components at
the prices for those products established in ARAMARK’s contract with such
vendor, *, plus the margin set forth on Exhibit A.

(4) Paper Products. Operating Companies will deliver paper products, such as
those sold by * or another ARAMARK preferred product vendor, to Components at
the prices established in ARAMARK’s contract with such vendor, plus the margin
set forth on Exhibit A.

(5) Certain Other Products. ARAMARK Components currently utilize * Products that
are governed by agreements with vendors binding upon * which establish the
ultimate price at which the delivering Operating Company must sell such products
to the Component (“Fixed Sell Price Products”). Notwithstanding Section 9, the
Sell Price for Fixed Sell Price Products shall be the amount prescribed (or
calculated in accordance with) the agreement with such vendor. Current Fixed
Sell Price Products include only fountain syrup products (bag-in-box) from * and
* and *. *.

(e) * and * (fountain syrup). Sysco will cause Operating Companies to distribute
* and * fountain syrup at the respective * and * national chain account contract
prices as stipulated by the * and the comparable * and * programs; provided that
each Operating Company will reduce Sysco’s price to Components for syrup by the
amount of the cash discount received by the Operating Company from *. *.

(f) * and the Contract Pricing. From time to time ARAMARK may choose to enter
into * and contract pricing agreements with manufacturers. ARAMARK will notify
Sysco of the relevant terms of those agreements. Sysco will cause Operating
Companies to perform this Agreement in a manner consistent with such agreements.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

14



--------------------------------------------------------------------------------

ARAMARK will give Sysco thirty (30) days advance notice of the implementation of
such agreements and any changes thereto.

(g) Operating Company Invoicing for Components. *

(h) Food Show Participation. Sysco will allow Component Frontline Managers to
place orders at its Operating Companies’ food shows, * so long as the Frontline
Managers attend such food shows.

(i) *. For * a Component (subject to the qualification in the following
paragraph), Sysco will include a * (“*”) on the * for such * equal to *. Sysco
will establish a primary/secondary relationship for multiple account numbers for
multiple * the same location without * (“Common Area *”) in order to ensure the
correct aggregation of account numbers. Under these multiple account
relationships, the * will appear only on the last * prepared for any set of
Common Area * on a given * day, and therefore not on the * for each * in such
set of Common Area *. Sysco will include the * as a line item with a dedicated
SUPC number for the * on the * to the receiving Component which will enable
ARAMARK to track the * in its systems. The * shall change from time to time as
provided in Exhibit D

No * will be applicable to * which are the result of an error by Sysco provided,
however, if the receiving Component adds additional products to such a * by
Sysco, such additional products will be treated as a * subject to the *. ARAMARK
and Sysco will work together in good faith to address any issues that arise out
of * made by Sysco to correct an error by Sysco.

 

10. ALLOWANCES.

Based on the overall volume of purchases made by ARAMARK and its Components, and
the business opportunities presented to Sysco, Sysco will provide to ARAMARK the
following allowances:

(a) National Volume Discount. Sysco will pay to ARAMARK a * national volume
discount allowance (the “National Volume Discount”) on any and all product
purchases by Components, unless otherwise agreed in writing. * will be excluded
from such allowance. Sysco will pay the National Volume Discount, Marketing
Allowance and Produce Incentive earned by ARAMARK based on ARAMARK’s purchases
in a Period by the *. In addition to these allowances, and the Performance
Allowance, Sysco will pay to ARAMARK a * prompt payment allowance on all product
purchases in accordance with Section 12.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

15



--------------------------------------------------------------------------------

(b) * Allowance. Sysco will pay to ARAMARK an allowance on all purchases of *
Products (“* Allowance”) which * Allowance shall be based upon * for * Products
as follows:

 

   Fee per *

From 9(d)(1)

   Allowance per *        *    *        *    *        *    *

Sysco will pay the * Allowance earned by ARAMARK quarterly based on ARAMARK’s
purchases in an ARAMARK fiscal quarter by the *.

(c) SYSCO® Brand Performance Allowance. Sysco shall pay to ARAMARK a Performance
Allowance (the “Performance Allowance”), under and subject to the terms and
conditions of Exhibit D Sysco guarantees that the SYSCO® brand version of a
product previously supplied to ARAMARK by any such manufacturer with the
manufacturer’s brand or other brand shall be packed by such manufacturer. *

(d) Produce Incentive Allowance. Sysco will pay ARAMARK a produce incentive
volume allowance (the “Produce Incentive Allowance”) at the rate of * on all
products in Sysco product Category 11 (Produce) (* the products listed on
Exhibit E), purchased by ARAMARK and its Components. All items in Category 11,
set forth in Section 2(a), will be deemed produce, except for the products
listed on Exhibit E. At the end of each Period, Sysco will provide ARAMARK with
a report on * purchases, and the * of such purchases into * purchases.

(e) * Incentive.

(1) General Rule;*. The * over all Components (the “Base Year *”) for the Sysco
fiscal periods corresponding to calendar 2010 (the “Base Year”) is as set forth
in the table below. The information was retrieved from *. The * purchased during
the Base Year represent no greater than * ( the “Base Year *”) of * purchased (*
purchased is the sum of *.)

 

Base Year January 1, 2010 through December 31, 2010

*

  

*

  

Average *

  

Base Year *

*

   *    *    *

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

16



--------------------------------------------------------------------------------

Within thirty (30) days of the end of Sysco’s 2011 fiscal year and each Sysco
fiscal year (or portion thereof) thereafter during the term of this Agreement,
Sysco will compare the * during the fiscal year then ending to the Base Year *.
If the * exceeds the Base Year *, Sysco will * an incentive (the “* Incentive”)
determined from the following table based upon * by which the * then calculated
exceeds the Base Year *:

 

  Increase in * over Base Year *

   * Incentive as* of * that Fiscal Year

*

   *

*

   *

*

   *

*

   *

The percentage determined from the table above shall be multiplied by the total
* used to determine the National Volume Discount payable for the fiscal year for
which the * Incentive is being determined to calculate the amount of the *
Incentive which amount shall be paid by Sysco within thirty (30) days of the end
of the fiscal year for which the * Incentive is being determined. It the term of
this Agreement does not end at the same time as a Sysco fiscal year end, the
last * Incentive payable under this Agreement will be prorated to account for
the fact that such incentive is calculated off a Sysco fiscal year which ends on
a different date than the last day of the term of this Agreement. ARAMARK has
the right to review and verify the source of the data as well as the methodology
used to determine the * used in the calculation of the * Incentive.

The * Incentive will not be paid if the percentage of * in the fiscal year for
which the * Incentive is being calculated exceeds the Base Year *. If the
quantity or volume of any product * is changed from the * of such product in
effect on March 31, 2011, Sysco, following not less than fifteen (15) days prior
notice to ARAMARK, may adjust the * Incentive in an amount reasonably necessary
to compensate for such * adjustment. The intent is that * changes remain *. The
* changes shall be determined from time to time by Sysco. ARAMARK has the right
to review and verify the source of the data as well as the methodology used to
determine changes in *.

(2) Fiscal 2011 4th Quarter Exception. For the Sysco fiscal period from April 3,
2011 through July 3, 2011 (“FY 2011 4th Quarter), Sysco will pay an incentive
based on the comparison between the * over all Components for FY 2011 4th
Quarter and the * for the 4th quarter of Sysco’s fiscal 2010, which ran from
April 4, 2010 through July 3, 2010, as set forth in the table below:

 

*

  

*

  

Average *

  

Base Year *

*    *    *    *

Within thirty (30) days of the end of FY 2011 4th Quarter, Sysco will compare
the average * during FY 2011 4th Quarter to the average * set forth in the
immediately preceding table (the “FY 2010 4th Quarter Average *”). If the
average * for FY 2011 4th

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

17



--------------------------------------------------------------------------------

Quarter exceeds the FY 2010 4th Quarter Average *, Sysco will * an incentive
(the “* Incentive”) determined from the table below based upon the amount * by
which the average * for FY 2011 4th Quarter then calculated exceeds the FY 2010
4th Quarter Average Drop Size.

 

  Increase * over FY 2010 4th Quarter Average *

   * Incentive * for FY 2011 4th Quarter                             *    *
                            *    *                             *    *
                            *    *

The percentage determined from the table above shall be multiplied by * used to
determine the National Volume Discount payable for FY 2011 4th Quarter to
calculate the amount of the * Incentive which amount shall be paid by Sysco
within thirty (30) days of the end of FY 2011 4th Quarter. ARAMARK has the right
to review and verify the source of the data as well as the methodology used to
determine the * used in the calculation of the * Incentive.

The * Incentive will not be paid if the * in FY 2011 4th Quarter exceeds the
Base Year *. Sysco may adjust the * Incentive to account for * changes in the
manner provide for adjusting the * Incentive under Paragraph 10(e) (1) above.

(f) Purchase Verification. Calculation and payment of the allowances earned in
this Section for a Period (or any other period of time) shall be based on
ARATRACK data; provided, however, that if ARAMARK’s accounts payable data show
purchases in excess of the purchases shown on ARATRACK data, for any Period (or
other period of time), Sysco will calculate and pay the allowances described in
this Section on that incremental volume of purchases, as well as the volume
shown on ARATRACK data for such Period (or other period of time). For the
avoidance of doubt, purchases from an Operating Company of products sold to the
Operating Company by a Specialty Company or any other affiliate of Sysco shall
be included for purposes of calculating the Allowances.

(g) No Operating Company Variance. No allowances in addition to or greater than
those specified in this Section 10 and no pricing varying from the pricing
specified in Section 9 shall be applicable or effective without the prior
written consent of a corporate officer of Sysco.

 

11. ARAMARK PROPRIETARY MERCHANDISE.

(a) When requested by ARAMARK, Operating Companies selected by ARAMARK will
stock ARAMARK Proprietary Merchandise, merchandise bearing a national or
regional brand and private label merchandise, provided that (1) the manufacturer
of such ARAMARK Proprietary Merchandise or other merchandise has delivered to
ARAMARK a warranty and indemnity agreement providing protections

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

18



--------------------------------------------------------------------------------

customarily obtained by ARAMARK, which are extended to Sysco * is able to obtain
its standard Hold Harmless Agreement and Guaranty Warranty of Product from such
manufacturer, and (2) there is a minimum movement of * cases per week for each
Operating Company selected by ARAMARK to stock such items. There will be a *
grace period to reach the average movement of * cases per week, commencing on
the date Sysco notifies ARAMARK that the item is in stock at each Operating
Company selected by ARAMARK. Where the distribution business is transitioned
from one Operating Company to another, Sysco will * waive, for the Operating
Company to which the business is transitioned, the * case movement requirement
for ARAMARK Specified Products or ARAMARK Proprietary Merchandise for any such
products where such requirements were met at the transferring Operating Company
prior to the transition.

(b) ARAMARK Proprietary Merchandise that has been discontinued by ARAMARK will
be the responsibility of ARAMARK to deplete from inventories of Operating
Companies within * days. ARAMARK will be responsible to deplete perishable items
within * days.

(c) The term “ARAMARK Proprietary Merchandise” is defined as only those products
purchased at the direction of ARAMARK exclusively for ARAMARK lines of business,
manufactured and packaged with the ARAMARK logo or other mark proprietary to
ARAMARK.

 

12. PAYMENT TERMS.

(a) ARAMARK will pay invoices under this Agreement within * days after the date
of invoice. Sysco will pay ARAMARK a prompt payment allowance of * on all
purchases paid within * days after the date of invoice; provided that for any
Period, at least * of the total dollar amount of invoices from Sysco and the
Operating Companies are paid within * days after the invoice date (the “*
Test”). If for any Period, the * Test is not met, Sysco will pay the prompt
payment allowance only for those invoices which were paid within * days after
their dates. Sysco will pay ARAMARK the prompt payment allowance earned in each
Period by *. The payment terms in this Section will apply to any arrangement
where Sysco has bid to provide distribution services to a third party, as
described in Section 8(a). *

(b) Each Account will be offered credit terms commensurate with its credit
worthiness as determined by the delivering Operating Company * following
(i) submission of a * and such * other information specified by the delivering
Operating Company, (ii) written approval of the * submitted by such Account, and
(iii) written designation of payment terms for such Account. For the avoidance
of doubt, ARAMARK is not *; provided, however, that ARAMARK will * Sysco in the
* from such Account * under this Agreement.

 

13. INVOICING.

(a) Each Operating Company invoice will be addressed to ARAMARK Services, Inc.
in care of the component’s name and address, and will include the correct

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

19



--------------------------------------------------------------------------------

Component number and the Operating Company’s supplier number (as designated by
ARAMARK) for payment.

(b) Monthly price changes for all products (other than Market Commodity
Products) in the product categories listed in Section 2(a) will become effective
with the commencement of each Period. Weekly price changes for Market Commodity
Products will become effective on the days, and will remain in effect for the
periods, identified in Exhibit A.

(c) Sysco will make available Order Guides and an Order Entry System as provided
in Sections 3(b), 5(a) and 6(b). As SYSCO provides or ARAMARK orders new
products, such products must conform to ARAMARK’s account codes. Operating
Companies will identify on each invoice subtotals of products purchased
comporting to ARAMARK’s accounting format, which upon request, will be provided
to Sysco for distribution to Operating Companies.

 

14. AUDIT.

(a) Upon 15 business days’ prior written notice to Sysco and an Operating
Company, ARAMARK may conduct an audit (including verification of such Operating
Company’s costs and prices) of any or all Operating Companies, as more fully
provided in this Section. ARAMARK’s notice to Sysco will state:

(1) The Operating Company or companies subject to the audit.

(2) The date, time and place of audit.

(3) The dates of the pricing periods to be audited.

(4) The items to be audited (including without limitation, appropriate computer
screens).

(b) ARAMARK will audit * for a period not to exceed * months prior to the date
the audit commences (collectively, the “Audit Documents”). Items to be audited
will not exceed * line items, whether or not listed items in Sysco’s Order
Guides.

(c) At the time of the audit, ARAMARK will have access to the Audit Documents
for all items being audited. *

(d) In addition to the Audit Documents, Sysco will make available * prior to the
date on which Sysco’s cost and the price of a product is established. Sysco will
also make available* for the dates and pricing periods for which prices
established by Sysco or any Operating Company are to be audited. *

(e) Sysco also agrees that, upon notification of an audit, each Operating
Company which is the subject of the audit will utilize ARAMARK’s format if
requested to do so. An example of ARAMARK’s format is attached as Exhibit F. If,
on the second audit, (1) such Operating Company does not utilize ARAMARK’s audit
format and

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

20



--------------------------------------------------------------------------------

procedures or does not provide reports or other documents requested by ARAMARK,
or (2) *. ARAMARK reserves the right to re-audit, at its discretion, where audit
results are unsatisfactory. In that event, ARAMARK may review invoices and
freight bills issued an additional * prior to the audit period if such
documentation is available. Furthermore, ARAMARK may review additional line
items and additional materials, which will be provided by Sysco upon ARAMARK’s
request. *

 

15. INSURANCE AND INDEMNITY.

(a) Sysco and each Operating Company will obtain and continue in force, during
the term of this Agreement, at their own expense, the following insurance
coverage:

(1) Workers’ Compensation Insurance and Occupational Disease Insurance as
required by the laws of the state or states wherein the work is to be performed.

(2) Employer’s Liability Insurance, with limits of at least $100,000 each claim.

(3) Comprehensive Automobile Liability Insurance with limits on Bodily Injury
Liability of $100,000 each person, $1,000,000 each accident and Property Damage
Liability of $500,000 each accident, $500,000 aggregate.

(4) Comprehensive General Liability Insurance, including Operations, Product
Liability and Contractual Liability coverage, with limits on Bodily Injury and
Personal Injury Liability of $1,000,000 each occurrence, $2,000,000 aggregate
and Property Damage Liability of $500,000 each occurrence, $500,000 aggregate.

(b) Sysco and each Operating Company will purchase, obtain and maintain
insurance policies providing the above-required coverage from qualified
insurance companies rated by A. M. Best Company, Inc. (or any successor rating
agency similarly recognized by the insurance industry) (the “Rating Agency”) in
one of the three highest categories of the Rating Agency. Each insurance policy
will name ARAMARK, ARAMARK Corporation and their subsidiaries as additional
insured, will not contain any cross-liability exclusions and will not be
cancelled or materially changed without thirty (30) days’ prior written notice
to ARAMARK. Such insurance may be provided in the form of blanket policies
covering Sysco and all of its operating divisions and subsidiaries, including
without limitation, Operating Companies. Within 30 days after the date hereof,
Sysco will obtain and deliver to ARAMARK certificates of insurance evidencing
the coverage required above. If any insurer from which Sysco or an Operating
Company obtains the above-required insurance coverage ceases to be rated in one
of the three highest categories of the Rating Agency, Sysco or the Operating
Company, as the case may be, will obtain, at the time of renewal of such policy
or policies, coverage from another qualified insurance company rated in one of
such categories, and within thirty 30 days after obtaining such replacement
coverage, will deliver to ARAMARK certificates of insurance evidencing the
replacement coverage.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

21



--------------------------------------------------------------------------------

(c) Sysco will defend, indemnify and hold ARAMARK harmless from all costs,
liabilities or other obligations arising out of (1) the performance of this
Agreement by Sysco or any Operating Company, or (2) any product supplied under
this Agreement by Sysco or any Operating Company, except to the extent such
costs, liabilities or other obligations are caused by the negligence or willful
misconduct of ARAMARK, ARAMARK Services, Inc., or their respective agents or
employees or the agents or employees of entities or persons owning or
controlling Components. ARAMARK shall promptly notify Sysco of all Claims
provided that failure to promptly notify Sysco shall not affect Sysco’s
obligation except to the extent Sysco’s ability to defend the Claim is impaired.
Promptly upon notification of a Claim by ARAMARK, Sysco shall assume and be
entitled to control the defense of such Claim with counsel selected by Sysco and
reasonably acceptable to ARAMARK. ARAMARK may participate in the defense of any
Claim with counsel of its own choosing at ARAMARK’s expense.

 

16. PROCEDURES MANUAL.

On February 1, 2012 and every anniversary of such date during the Term Sysco
will prepare and supply each Component, and each Operating Company, at no cost
to ARAMARK or any ARAMARK Component, with a detailed policies and procedures
manual consistent with this Agreement and identifying and explaining all
procedures, delivery schedules, credit memos, etc. Such procedures manual may be
the existing manual used by Sysco and ARAMARK, with such changes as Sysco and
ARAMARK deems necessary and appropriate to make, and any such changes will be
subject to ARAMARK’s approval.

 

17. MINORITY-OWNED AND WOMEN-OWNED SUPPLIERS.

It is the policy of both ARAMARK and Sysco to encourage the interest of minority
and women-owned businesses. Sysco represents and warrants that to the best of
Sysco’s knowledge, set forth on Exhibit G attached hereto is a true, correct and
complete list of minority-owned and women-owned suppliers from which Sysco
operating companies are purchasing on the date hereof, compiled based on
information from Sysco’s suppliers. If requested, Sysco will provide ARAMARK, at
no cost to ARAMARK, information regarding the purchases of the minority-owned or
women-owned suppliers’ products by Components by Operating Company. Sysco will
notify ARAMARK on a quarterly basis of additions or deletions to Exhibit G
attached hereto.

 

18. COMPLIANCE WITH LAWS AND STANDARDS.

(a) In performing this Agreement, Sysco shall comply, and shall cause the
Operating Companies to comply, with all applicable Federal, State and local
laws, regulations, rules, ordinances, orders and other legal requirements
(“Laws”), including without limitation, the Federal Consumer Products Safety
Act, the Fair Labor Standards Act, the Hazardous Substance Act, the Occupational
Safety and Health Act of 1970, as amended, and all Federal or State
environmental Laws. Sysco shall also comply, and shall cause the Operating
Companies to comply, with ARAMARK’s food safety standards set forth on Exhibit
I, as applicable to each Operating Company. Sysco shall

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

22



--------------------------------------------------------------------------------

cause its suppliers of SYSCO® brand products (including the Specialty Companies)
to adhere to such standards, as are applicable to such suppliers of such
products. Such standards may be revised at any time and from time to time by
ARAMARK, and unless otherwise agreed, shall be effective upon receipt thereof by
Sysco.

(b) Food safety is of paramount important to ARAMARK and Sysco and the ultimate
consumer. To that end, Sysco had developed stringent standards for the
production and packaging of ground beef and ground veal (the “Sysco Ground Beef
Safety Standards”), a copy of which is attached hereto as Exhibit J. In order to
adequately protect Sysco, ARAMARK and the Components from potential food safety
issues relating to the production of ground beef and the ultimate consumer,
Sysco shall not be obligated to utilize any supplier of ground beef which does
not meet the Sysco Ground Beef Safety Standards, whether or not the ground beef
supplied by such supplier has been designated by ARAMARK as ARAMARK Proprietary
Merchandise or a special order product.

 

19. MISCELLANEOUS PROVISIONS.

(a) Sysco represents and warrants that it has full right, power and authority to
enter into this Agreement and to perform, and to cause each Operating Company to
perform, all of the terms and conditions of this Agreement on its or their
respective parts to be performed.

(b) ARAMARK represents and warrants that it has full right, power and authority
to enter into this Agreement and to perform, and to cause affiliated Components
to perform, all of the terms and conditions of this Agreement on its or their
respective parts to be performed.

(c) Any information supplied by either party to this Agreement to the other
party, including without limitation, client information and purchasing
specifications will be considered confidential and will not be disclosed to any
third party and will not be used by either party to this Agreement for any
reason other than to fulfill the terms of this Agreement. Any party required by
law or legal process to disclose any of such confidential information will
notify the other as far in advance of such required disclosure as is reasonably
feasible. Sysco will disclose this Agreement to the Operating Companies, each of
which, by providing service under this Agreement, shall be deemed to have agreed
to perform all terms and conditions of this Agreement, including without
limitation, this provision on confidentiality.

(d) This Agreement will not apply to any purchases made by or on behalf of any
ARAMARK components from any Operating Companies, including without limitation,
any Components which are federal, state or local governmental agencies or
instrumentalities, if in the written opinion of counsel to Sysco or counsel to
ARAMARK, the application of this Agreement would violate any federal, state or
local law or regulation. In that event, for those Components and Operating
Companies, this Agreement will apply and be enforceable to the maximum extent
permitted by such law or regulation, as determined by counsel to Sysco and
counsel to ARAMARK. For all

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

23



--------------------------------------------------------------------------------

other Components and Operating Companies, this Agreement will remain in full
force and effect.

(e) All notices required or permitted to be given under this Agreement by
ARAMARK to Sysco, or by Sysco or any Operating Company to ARAMARK, will be in
writing signed by the notifying party and will be either hand delivered,
delivered by a nationally recognized overnight courier service such as Federal
Express or UPS, or deposited in the U. S. certified or registered mail, postage
prepaid, return receipt requested addressed as follows:

 

To ARAMARK:    To Sysco:

ARAMARK Food and Support Services

Group, Inc. 22nd Fl.

1101 Market Street, ARAMARK Tower

Philadelphia, PA 19107

ATTN: Charlie Lousignont

Vice President, Supply Chain

  

Sysco Corporation

1390 Enclave Parkway

Houston, TX 77077

ATTN: Executive Vice President, Multi-Unit Sales

 

With required copies to:

Sysco Corporation

1390 Enclave Parkway

Houston, TX 77077

ATTN: General Counsel

or to such other addresses as the parties may direct notice given as herein
provided. All notices given by Sysco or any Operating Company to any Component
will be in writing, and will be signed and given in the manner provided above,
to the Component’s address, ATTN: Manager, with a copy to ARAMARK. Notices may
be transmitted electronically if followed by a confirming written notice given
as provided above. Notices will be deemed given when hand delivered, or when
received as evidenced by the return receipt or the date notice is first refused
if that be the case.

(f) No waiver of any breach or default of this Agreement will constitute a
waiver of any other or further breach or default hereof. This Agreement will be
governed by the law of Pennsylvania, without regard to its choice or conflicts
of law rules. The parties hereby waive any objection that venue in Philadelphia,
Pennsylvania is improper or inconvenient.

(g) This Agreement constitutes the entire understanding and agreement of the
parties with respect to its subject matter, supersedes all prior or
contemporaneous agreements, writings and other undertakings between on the one
hand, Sysco and its subsidiary or affiliated companies, including without
limitation, the Operating Companies, and on the other hand, ARAMARK and its
lines of business and their components. All Exhibits attached hereto are
incorporated herein by reference. This Agreement may not be amended, altered or
otherwise modified including amendments, alterations or modifications relating
to any specific Operating Company, except in a writing signed by a corporate
officer of Sysco and a corporate officer of ARAMARK.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

24



--------------------------------------------------------------------------------

(h) In order to enable Sysco to evaluate ARAMARK’s credit terms and to monitor
ARAMARK’s financial condition, ARAMARK will supply to Sysco quarterly and annual
financial statements of ARAMARK Corporation and its subsidiaries on a
consolidated basis consisting of an income statement, balance sheet and
statement of cash flow. Sysco may request such further financial information
from ARAMARK from time to time, sufficient, in Sysco’s reasonable judgment, to
enable Sysco to accurately assess such ARAMARK’s financial condition. As long as
ARAMARK or its corporate parent makes periodic reporting with the United States
Securities and Exchange Commission (SEC) and such reporting is current (with
permitted extensions) and in compliance with applicable law and SEC regulations,
the requirements of this paragraph 19(h) shall be deemed satisfied.

(Remainder of page intentionally left blank)

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

25



--------------------------------------------------------------------------------

(i) *

IN WITNESS WHEREOF, the undersigned duly authorized officers of Sysco and
ARAMARK have hereunto set their hands and seals on the date first above written.

 

SYSCO CORPORATION     ARAMARK FOOD AND SUPPORT SERVICES GROUP, INC. By:   

/s/ G. KENT HUMPHRIES

    By:  

/s/ JOHN M. OROBONO

Name:   

G. Kent Humphries

    Name:  

John M. Orobono

Title:    Senior Vice President, Contract Sales     Title:   Senior Vice
President, Supply Chain Management

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

26



--------------------------------------------------------------------------------

EXHIBIT A

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

Products and Margins List

This Exhibit A identifies each product whose margin is identified as * and whose
selling price is calculated by adding * to SYSCO’s cost of the participating
SYSCO operating company which delivers the product.

This Exhibit A also identifies whether those products are Market Commodity
Products, whose selling prices are calculated weekly and hence, listed in a
weekly price order guide, or whether those products’ selling prices are
calculated on a monthly basis, and hence listed in a monthly price order guide.

Category 1 – Healthcare

All categories @ *

 

 

Category 2 – Dairy

All Dairy products (inclusive of butter alternatives, refrigerated and frozen
egg products, cream cheese, ricotta cheese, cottage cheese, cheese food,
imitation cheese, dry Parmesan and Romano “shaker” cheese, and substitute
cheese) are priced at a margin of * weekly with the exception of all shell eggs,
which will be priced at a margin of * and the following Sysco intermediate/minor
product categories which will be priced at a margin of *.

 

*      *   *      *    *    *  

02

     BUTTER   ALL              

04

     CHEESE   01      PROC AMER CHEES    ALL   

04

     CHEESE   02      PROCESSED CHEES    ALL   

04

     CHEESE   04      GRATED CHEESE    ALL   

04

     CHEESE   08      CHEESE NATURAL    ALL   

04

     CHEESE   11      CHS CUBES/STICK    ALL   

04

     CHEESE   14      SHRD/DICED CHSE    ALL   

The Sell Price of fluid dairy products, including without limitation
refrigerated and UHT milk, delivered to Components where applicable state law
prescribes the manner of determining the sales price for such Products shall,
notwithstanding anything to the contrary elsewhere in this Agreement, be
determined in accordance with such applicable law.

 

 

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

27



--------------------------------------------------------------------------------

Category 3 – Meats

All categories except * Weekly

* Time of Sale

 

 

 

Category 4 – Seafood

All categories @ * Weekly

Exceptions…

 

  •  

Fresh Fin Fish                                          
                                         
                                                           * Time of Sale

 

  •  

Fresh Shellfish (Shrimp: Raw & Processed, Crab, Non-Imitation Crabmeat, Clams,
Lobster, Crawfish and other shellfish under *

 

  •  

Frozen Shellfish (Shrimp: Raw & Processed, Crab, Non-Imitation Crabmeat, Clams,
Lobster, Crawfish and other shellfish under * Weekly

 

 

Category 5 – Poultry

All categories @ *

Exceptions: the following Sysco intermediate/minor product categories will be
priced at *:

 

*    *   *    *   *    *

01

   POULTRY FRESH   ALL        

02

   POULTRY FROZEN   01    CHICKEN FROZEN   01    RAW IQF BONE-IN

02

   POULTRY FROZEN   01    CHICKEN FROZEN   06    RAW PARTS BLK W

02

   POULTRY FROZEN   01    CHICKEN FROZEN   07    BK RAW BNLS THG

02

   POULTRY FROZEN   01    CHICKEN FROZEN   08    BK RAW BNLS BRS

02

   POULTRY FROZEN   01    CHICKEN FROZEN   09    PRTN CNTRL BRST

02

   POULTRY FROZEN   01    CHICKEN FROZEN   11    WHOLE

02

   POULTRY FROZEN   01    CHICKEN FROZEN   99    MISC.

02

   POULTRY FROZEN   02    TURKEY FROZEN   01    RAW WHOLE BODY

02

   POULTRY FROZEN   02    TURKEY FROZEN   02    RAW B/I BRST

02

   POULTRY FROZEN   02    TURKEY FROZEN   03    RAW TRKY RST SY

02

   POULTRY FROZEN   02    TURKEY FROZEN   04    RAW BRST RST SY

02

   POULTRY FROZEN   02    TURKEY FROZEN   05    GRND TRKY SYS

02

   POULTRY FROZEN   02    TURKEY FROZEN   07    RAW TRKY RST PK

02

   POULTRY FROZEN   02    TURKEY FROZEN   08    RAW GRND TRKY P

02

   POULTRY FROZEN   02    TURKEY FROZEN   09    RAW MISC

02

   POULTRY FROZEN   02    TURKEY FROZEN   11    PRCKD ROLLS SYS

02

   POULTRY FROZEN   02    TURKEY FROZEN   12    PRCKD CURED SYS

02

   POULTRY FROZEN   02    TURKEY FROZEN   13    PRCKD ROLLS PKR

02

   POULTRY FROZEN   02    TURKEY FROZEN   14    PRCKD CURED PKR

02

   POULTRY FROZEN   02    TURKEY FROZEN   15    PRCKD TRKY PKR

02

   POULTRY FROZEN   02    TURKEY FROZEN   99    MISC.

02

   POULTRY FROZEN   03    DUCK FROZEN   01    RAW WHOLE BODY

02

   POULTRY FROZEN   03    DUCK FROZEN   02    RAW BRSTS PARTS

02

   POULTRY FROZEN   03    DUCK FROZEN   03    PRE-COOKED

02

   POULTRY FROZEN   03    DUCK FROZEN   05    SPECIALTY DUCK

02

   POULTRY FROZEN   04    COOKED CKH MEAT   ALL    ALL

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

28



--------------------------------------------------------------------------------

02

   POULTRY FROZEN   05    COOKD TRKY MEAT   ALL    ALL

02

   POULTRY FROZEN   06    QUAIL FROZEN   ALL    ALL

02

   POULTRY FROZEN   07    PHEASANT FROZEN   ALL    ALL

02

   POULTRY FROZEN   08    GEESE   ALL    ALL

02

   POULTRY FROZEN   09    WILD GAME   ALL    ALL

02

   POULTRY FROZEN   10    CORNISH HENS   ALL    ALL

 

 

Category 6 – Frozen

All categories @ * User Defined

 

 

Category 7 – Canned & Dry

All categories @ * - User Defined

 

 

Category 8 – Disposables

All categories @ * - User Defined

 

 

Category 9 – Chemicals

All categories @ * - User Defined

* Exception…

 

  •  

* contract pricing based on the designated * contract. Any deviations for a
component to not be on the ARAMARK contract… whether directed from * or ARAMARK…
needs to be agreed upon in writing by ARAMARK.

 

 

Category 10 – Supplies & Equipment

All categories @ *- User Defined

Exception…

 

  •  

All “canned fuel, candles, lighters, lamp fuel and like items” (10/14/12 and
10/14/23) * - User Defined

 

  •  

All “disposable insulated dinner lids” (10/16/30/31 and 10/16/30/35) * - User
Defined

 

  •  

All “disposable exam gloves…” vinyl, powdered, powder-free, etc” * - User
Defined

 

  •  

All cleaning supplies…” brooms (10/51/6), brushes (10/51/8), cleaning supplies
(10/51/12), disposable rubber gloves (10/51/27), mops (10/51/52), mop bucket
wringer (10/51/54), squeegees (10/51/75), and vacuums/sweepers (10/51/67)* -
User Defined

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

29



--------------------------------------------------------------------------------

 

Category 11 – Produce

All categories @ * Weekly

Produce prices based on the following criteria….

 

•     Produce * cases (11/1, 11/2)

   * Per *- Daily

•     Produce cases with a cost base up to * (11/1, 11/2)

   * Per Case - Daily

•     Produce cases with a cost base over * (11/1, 11/2)

   * Per Case - *

•     * (11/3/3)

   * - Time Of Sale

•     * (11/5)

   * - Time Of Sale

•     * (11/4)

   * - Time Of Sale

•     Refrigerated * products (11/3/4)

   * - User Defined

•     Refrigerated * (11/6)

   * - User Defined

•     Refrigerated * packed in * (11/3/1 and 11/6/2)

   * - User Defined

•     Refrigerated * packed with no *

   * Per Case - *

•     Refrigerated * (11/7)

   * - User Defined

 

 

Category 12 – Beverage

All priced at * User Defined with the following exceptions. All * apply unless
ARAMARK has * with that *.

 

•     Ground and Whole Bean Coffee (12/1)

   * - User Defined

•     Frozen Liquid Coffee (12/1/2/5)

   * - User Defined

•     Vending Coffee (12/1/2/6)

   * - User Defined

•     Java City Coffee products

   * - User Defined

•     * Coffee products are priced based on the contract agreement between
ARAMARK and *

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

30



--------------------------------------------------------------------------------

EXHIBIT A-1

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

Form of * Agreement

* AGREEMENT

This * Agreement is entered into as of the          day of                     ,
20    , by and between * (the “* Locations”) and Sysco                     ,
[Inc.][LLC], Sysco                     ,              (the “Operating Company”)
on behalf of Sysco Corporation and certain of its operating subsidiaries and
affiliated companies (individually, an “Operating Company” and collectively,
“Operating Companies”), which together with Sysco Corporation, are referred to
collectively as “Sysco”, that are approved to provide distribution services to *
through, ARAMARK Food and Support Services, LLC, or any of its affiliates
(“ARAMARK”).

Recitals

A. * the ARAMARK desire that Sysco provide distribution services to the Subject
Locations under substantially similar terms and conditions as set forth in the
Amended and Restated Master Distribution Agreement entered into by and between
Sysco and ARAMARK dated as of November 26, 2006 (the “Distribution Agreement”),
as modified by any location specific terms set forth in Exhibit B attached
hereto and incorporated by reference in this Agreement (“Location Specific
Terms”).

B. Sysco, as a condition to providing distribution services to the Subject
Locations, requires that * execute this Agreement, evidencing * agreement to the
product pricing and service terms and conditions of the Distribution Agreement,
as modified and/or supplemented by the Location Specific Terms. All capitalized
terms not otherwise defined in this Agreement shall have the meanings ascribed
to them under the Distribution Agreement.

Therefore, in consideration of the premises and the mutual covenants, the
sufficiency of which is acknowledged by them, the * and Operating Company agree
as follows:

1. Binding Nature of Distribution Agreement. By his/her/its signature below, *
specifically acknowledges and agrees: (A) that the distribution services that
Sysco provides to the Subject Locations shall be subject to the terms and
conditions of the Distribution Agreement, as the same may be modified upon
agreement by and between Sysco and ARAMARK from time to time, pursuant to its
terms, and further subject to the Location Specific Terms; and (B) to be bound
by any adjustments in the pricing terms permitted under the Distribution
Agreement and/or negotiated and agreed to by ARAMARK.

2. Pricing. * specifically acknowledges and agrees that the sell price of
Products distributed to the Subject Locations (the “Sell Price) is *.

3. Merchandising Services. * specifically recognizes and agrees that Sysco and
Operating Companies perform value-added services for suppliers of SYSCO® brand
and other products over and above procurement activities typically provided.
These value-added services include regional and national marketing, freight
management, consolidated warehousing, quality assurance and performance-based
marketing. Sysco may recover the costs of providing these services and may also
be compensated for these services and considers this compensation to be earned
income. Such cost recovery or earned income does not reduce the Sell Price of
Products and is retained by Sysco.

4. Delivery and Credit Terms. Delivery frequencies and other supplemental and/or
modified terms applicable to the Subject Locations are set forth in the Location
Specific Terms or, if not addressed therein, shall be same as set forth in the
Distribution Agreement. *

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

31



--------------------------------------------------------------------------------

5. Financial Reports. The continuing creditworthiness of * is of central
importance to Operating Company and Sysco. In order to enable the Operating
Company to monitor * financial condition, * will, if requested by Operating
Company, supply quarterly and annual financial statements to the Operating
Company consisting of an income statement, balance sheet and statement of cash
flow. Operating Company may request and * will provide such further financial
information from time to time, sufficient, in Operating Company’s judgment, to
enable it to accurately assess * financial condition.

6. Termination/Delivery Stoppage.

(a) This Agreement and Sysco’s obligation to provide distribution services to
the Subject Locations may be terminated:

(i) By Sysco upon the termination of the Distribution Agreement, or by reason of
the circumstances permitting termination of the Distribution Agreement, even if
not exercised, by Sysco;

(ii) By * upon the termination of * agreement with ARAMARK;

(iii) By either party, upon thirty (30) days prior written notice to the other
party, if the other party breaches the terms and conditions of this Agreement
and fails to cure such breach within such period; provided that the breaching
party is not entitled to an opportunity to cure in the event of a reoccurrence
of the same or similar breach within any twelve (12) month period;

(iv) By either Party, if the other Party its adjudicated insolvent by any court
or tribunal, or files a voluntary petition in bankruptcy, or enters into an
arrangement with its creditors or applies for or consents to the appointment of
a receiver or trustee of itself or its property, or makes an assignment for the
benefit of creditors or suffers or permits the entry of an order adjudicating it
to be bankrupt or insolvent or appointing a receiver or trustee of itself or its
property, in which event no notice to the defaulting Party shall be required and
this Agreement shall immediately terminate;

(v) By either Party, if the other Party permits or suffers an involuntary
petition in bankruptcy filed against it to remain undischarged or stayed for a
period of twenty (20) days in which event no notice to the other Party shall be
required and this Agreement shall immediately terminate;

(vi) By Operating Company, upon written notice to * if * financial position
deteriorates materially as determined by Operating Company in its sole judgment,
or Operating Company becomes aware of circumstances that, in Operating Company’s
sole judgment, materially impacts * ability to meet its financial obligation
under this Agreement; or

(vii) By *, upon ninety (90) days prior written notice to Sysco.

Absent such earlier termination, this Agreement shall remain in full force and
effect until the expiration of the Distribution Agreement.

(b) In the event * fails to pay for any Products delivered to any Subject
Locations within the approved payment terms established pursuant to this
Agreement * or if any of the events in clauses (iv), (v) or (vi) above occur
with respect to *, Operating Company, upon two (2) days written notice to * and
ARAMARK, shall be * until Operating Company receives payment in full of the Sell
Price with respect to such Products and any finance or late charges permitted
under the * Credit Application. In addition, in the event that * fails to timely
pay for Products delivered to any of the Subject Locations or upon the
occurrence of any of the events described in clauses (iv), (v) or (vi) above
with respect to *, Operating Company*.

7. Release. * agrees that Operating Company’s ability to perform distribution
services for Operator under this Agreement is expressly contingent upon
ARAMARK’s approval for it to do so. Accordingly, * hereby releases Operating
Company, Sysco, it affiliates, and each of their respective officers, employees,
and directors from any and all losses, damages, or claims (“Claims”) that * may
have

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

32



--------------------------------------------------------------------------------

or suffer as a result of (i) Operating Company’s discontinuance of services to *
as a result of express instructions from ARAMARK to cease such services or the
termination of the Distribution Agreement and (ii) Sysco’s sharing of
information with ARAMARK concerning purchases by *, including, without
limitation, * payment histories, and other similar matters relating to *
relationship with ARAMARK. * further releases Sysco from any Claims arising from
Sysco’s payment of allowances or other compensation to ARAMARK or its designee,
based, in whole or in part, upon sales of Product to *.

8. Waiver of Jury Trial. * affirmatively waives its right to jury trial with
respect to any disputes, claims or controversies of any kind whatsoever under
this Agreement or the Distribution Agreement.

Effective as of the date first above written.

 

*       OPERATING COMPANY

 

       Sysco                     , [Inc.][LLC] By:  

 

       By:   

 

Name:  

 

       Name:   

 

Title:  

 

       Title:   

 

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

33



--------------------------------------------------------------------------------

EXHIBIT B

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

Primary Distributors List

 

Operating Company

  

Address

     City      ST      Zip
Code      Weekly
Pricing
Set On:     

Weekly

Pricing

Held For:

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

34



--------------------------------------------------------------------------------

Operating Company

  

Address

     City      ST      Zip
Code      Weekly
Pricing
Set On:     

Weekly

Pricing

Held For:

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

*

   *      *      *      *      *      *

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

35



--------------------------------------------------------------------------------

EXHIBIT C

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

* Fee

A * fee will be added to each * invoice. The * fee will be determined using the
matrix below and will be based upon * published in * for * (the “* Index
Value”), which does not include any *.

 

(a) Quarterly Average *

Index Value

   (b) Fee Per *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

The average of the * Index Values in each calendar quarter will be calculated
for the first two months of the quarter (the “Quarterly Average”). The Quarterly
Average will be referenced to the table to determine the applicable * fee. Sysco
will contact ARAMARK fifteen (15) days prior to the beginning of the subsequent
quarter to review the proposed change to the * fee. The first such adjustment,
if any, shall become effective July 2, 2011. Although the chart above stops at a
specified level of * Index Value, the * adjustment continues indefinitely with *
increasing by * for every increase of * in the * Index Value.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

36



--------------------------------------------------------------------------------

EXHIBIT D

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

Sysco Performance Allowance

As set forth in Section 10(c), Sysco will pay the Performance Allowance to
ARAMARK, based on purchases of SYSCO® brand products. “SYSCO® brand products”
are all products bearing trademarks or tradenames which are owned by Sysco
Corporation (or one of its affiliates) or which are exclusively available in the
foodservice industry to Sysco.

The trademarks and tradenames owned or exclusively available to Sysco as of
December 1, 2010 are set forth on the following page. Modifications to the
listing set forth on the following page shall be automatically applied as new
trademarks and tradenames are developed and existing trademarks and tradenames
are discontinued.

Calculation and Payment:

* Payment: SYSCO will pay a * Performance Allowance to ARAMARK based on
purchases of SYSCO brand Products in an amount equal to * of total purchases of
SYSCO brand Products.

Payment in excess of * Payment: If total purchases of SYSCO brand Products are
more than (i) * of ARAMARK’s total purchases of Products from SYSCO or (ii) *,
then SYSCO shall pay to ARAMARK a Performance Allowance equal to the amount
calculated pursuant to the following table:

 

SYSCO® brand

purchases (as % of total

purchases from Sysco)

   SYSCO® brand
purchases (in dollars)      Allowance Amount
(as % of total SYSCO®
brand purchases)  

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

      *

  or    $ *         * % 

Over *

  or    over $ *         * % 

The Performance Allowance will be paid to ARAMARK monthly from Sysco’s corporate
office.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

37



--------------------------------------------------------------------------------

EXHIBIT E

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

*

 

Item Number    Item Description    Pack/Size

2077857

   APPLE GIFTPACK FRESH    1 / 10 LB

9030156

   CUPCAKE CHOC MINI W/SPKLS    18 / 12 PK

9030131

   CUPCAKE YEL W/ JIMMIES    12 / 6 PK

1231034

   EGGROLL SKIN FRESH    12 / 1 LB

7137318

   EGGROLL SKIN WRPR    12 / 16OZ

7930498

   KIT WITH AUTUMN DECORATIONS    1 / 40 LB

7990765

   MILK RICE DREAM ORIG    12 / 32 OZ

8738890

   NOODLE CHINESE EGG    1 / 5 LB

6190235

   POTATO MASHED SWEET    4 / 5LB

5286091

   POTATO RUSSET GRLC MASHED    4 / 6LB

2725331

   SALAD CHICKEN LFAT    2 / 5LB

9069204

   SALAD COLESLAW MOM’S OLD FASH    2 / 10#

9069287

   SALAD CUCUMBER & SOUR DRSSNG    1 / 10#

1158617

   SALAD MUSHROOM BUTTON MARN    1 / 10 LB

4913042

   SALAD PASTA GREEK FETA    2 / 5 LB

5391115

   SALAD POTATO DICED W/EGG    3 / 8LB

9069295

   SALAD POTATO MUST W/EGG MOM’S    2 / 10#

1060334

   SALAD POTATO RED & EGG    2 / 5 LB

1034594

   SALAD POTATO REGULAR    3 / 8 LB

6051601

   SALAD SEAFOOD DELI-STYLE    2 / 5 LB

5141817

   SALAD TORTELLINI POMODORO    2 / 5LB

5247903

   SALAD TORTELLINI TRICOLOR   

9194515

   SALSA BASE FRESH    1 / 17.5LB

5806336

   SALSA CHIPOTLE    2 / 1 GAL

4737821

   SALSA FRESCA FRSH    2 / 4 LB

2392652

   SALSA FRESH    4 / 4.5 LB

5476510

   SALSA FRESH    4 / 1 GAL

5833710

   SALSA FRESH    2 / 5LB

2848760

   SALSA FRESH MEDUIM    2 / 1GAL

5901871

   SALSA FRESH MRGRTA    2 / 5 LB

2138303

   SALSA MED ALL FRESH    4 / 5 LB

8493090

   SALSA MEDIUM    2 / 1 GAL

9148842

   SALSA MILD    4 / 1 GAL

1672518

   SALSA MILD FRESH    6 / 4 LB

5612643

   SALSA PICO DE GALLO    2 / 3.5 LB

7226319

   SALSA RED ORIG FRSH    3 / 8LB

7104680

   SAMPLE PRODUCE    1 / EACH

1326628

   SAUCE BURRITO WET REF    4 / 1 GAL

6292528

   SOUP PASTA FAGIOLI    2 / 8 LB

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

38



--------------------------------------------------------------------------------

7127061

   SPREAD GARLIC    6 / 32 OZ

7826621

   SPREAD GARLIC NON-WHIPPED    6 / 4 LB

8156788

   TORTILLA CHILI CHIPOTLE WRAP    6 / 12 CT

5700513

   TORTILLA CORN 6 IN 6 OZ.    8 / 60 CT

5701222

   TORTILLA CORN WHT 6 IN 7 OZ    6 / 72 CT

5700471

   TORTILLA CORN WHT. 6 IN 12 OZ.    6 / 48 CT

5700463

   TORTILLA CORN WHT.6 IN 10 OZ.    8 / 60 CT

5700620

   TORTILLA CORN YEL.6 IN 7 OZ.    6 / 72 CT

5700703

   TORTILLA FLOUR 10 IN 28 OZ    4 / 36 CT

5700281

   TORTILLA FLOUR 10 IN.    6 / 36 CT

5700737

   TORTILLA FLOUR 12 IN PRSSD    2 / 12 CT

2943322

   TORTILLA FLOUR 12” PRSSD    6 / 24 CT

8157729

   TORTILLA FLOUR 12IN 36OZ PR    12 / 12CT

5496534

   TORTILLA FLOUR 14 IN 48OZ    12 / 12 CT

5496542

   TORTILLA FLOUR 6 IN 14OZ    8 / 36 CT

5700752

   TORTILLA FLOUR 6 IN A/V    8 / 36 CT

5700653

   TORTILLA FLOUR 8 IN PRSSD    8 / 36 CT

6303317

   TORTILLA FLOUR 8” HAND STRET    8 / 36 CT

5700646

   TORTILLA FLOUR ALL VEG. 8 IN    8 / 36 CT

8156762

   TORTILLA SPINACH HERB WRAP 12”    6 / 12 CT

2315372

   TREE HLIDY MINI EUROPEAN    24 / 3”

1732981

   TREE HOLIDAY MINI    20 / 4 IN

7121973

   WONTON SKIN    12 / 14 OZ

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

39



--------------------------------------------------------------------------------

EXHIBIT F

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

ARAMARK Form of Audit

PRICE VERIFICATION FORM

 

DISTRIBUTOR                                 
LOCATION                                                                 
            ITEM NO.                                             
            FREQUENCY                              

ITEM CODE NUMBER:                                        
                                                               

 

DESCRIPTION/PACK/SIZE:   

 

   * NAME:   

 

  

* DATE:            #                                  /        /                

* DATE:                    #                    
             /        /                

 

 

* (A):                $                                 

 

*:   

$                                     

* FREIGHT (* ORIGINAL INVOICE):   

$                                     

* ALLOWANCES:   

$                                     

* RECEIVING (INVOICE) COST:   

$                                     

* MARK-UP (* DOLLARS/ CENTS):   

$                                     

* PRICE *:                                         
                   $                                     

DIFFERENCE * {OVERCHARGE/(UNDERCHARGE}            $                        
            

 

 

VERIFIED BY:                                              APPROVED
BY:                                             

NOTES:

PERFORM FREIGHT CALCULATION

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

40



--------------------------------------------------------------------------------

EXHIBIT G

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

Sysco Minority and Women-Owned Suppliers

 

Pay To Vendor Name    Minority Desc    Pay To Vendor Name    Minority Desc
DOSMEN LLC    AFR AMR WOM DIS    K&K GOURMET MEATS    SMALL BUS ONLY MICHELE
FOODS INC    AFR AMR WOM DIS    KABOBS    SMALL BUS ONLY BROOKS FOOD GROUP   
AFR AMR WOMEN    KAEL FOODS    SMALL BUS ONLY COFFEE TEA & ME    AFR AMR WOMEN
   KAISER FOODS    SMALL BUS ONLY JOY FOODS INC    AFR AMR WOMEN    KAJIKO
NURSERY    SMALL BUS ONLY ANDYS SEASONINGS    AFRICAN AMERICN    KAJUN KETTLE   
SMALL BUS ONLY BALDWIN RICHARDSON FOODS CO    AFRICAN AMERICN    KAJUN KETTLE
FOODS INC    SMALL BUS ONLY BEST CROUTONS LLC    AFRICAN AMERICN    KALMARINE
INC    SMALL BUS ONLY BRIDGE FOODS INC    AFRICAN AMERICN    KAMPS SEED FARM   
SMALL BUS ONLY CECILE & ANNELLS INC    AFRICAN AMERICN    KANGAROO BRANDS   
SMALL BUS ONLY FAIR OAKS FARMS    AFRICAN AMERICN    KAPLAN & ZUBRIN    SMALL
BUS ONLY FORDION PACKAGING LTD    AFRICAN AMERICN    KARGHER CONFECTIONS LTD   
SMALL BUS ONLY GATES & SON    AFRICAN AMERICN    KARMA    SMALL BUS ONLY GOLDEN
KRUST BAKERY    AFRICAN AMERICN    KAROUN DAIRIES INC    SMALL BUS ONLY H WALKER
FOODS    AFRICAN AMERICN    KATZ AMERICAS    SMALL BUS ONLY KAY CHEMICAL   
AFRICAN AMERICN    KAUFHOLDS KURDS    SMALL BUS ONLY KEN DAVIS PRODUCTS INC   
AFRICAN AMERICN    KB PIZZA COMPANY    SMALL BUS ONLY KING CHEESECAKE COMPANY
INC    AFRICAN AMERICN    KD SUPPLY LLC    SMALL BUS ONLY LIBERTY PACKING   
AFRICAN AMERICN    KEITH CONNELL INC    SMALL BUS ONLY LILLIES OF CHARLESTON   
AFRICAN AMERICN    KELLEYS KATCH    SMALL BUS ONLY OMNI CUSTOM MEATS INC   
AFRICAN AMERICN    KELLOGG CANADA INC    SMALL BUS ONLY QVS INC.    AFRICAN
AMERICN    KELLY CORNED BEEF CO    SMALL BUS ONLY RENAISSANCE MAN INTERNATIONAL
   AFRICAN AMERICN    KELLY FOODS INC    SMALL BUS ONLY SCOTTS JAMAICAN BAKERY
   AFRICAN AMERICN    KENDALL CONFECTIONARY    SMALL BUS ONLY SIMEUS FOODS
INTERNATIONAL INC    AFRICAN AMERICN    KENDRICK JOHNSON ASSOC    SMALL BUS ONLY
SOVENA USA    AFRICAN AMERICN    KENNESAW FRUIT AND J    SMALL BUS ONLY SUPER
BAKERY INC    AFRICAN AMERICN    KENNYS GREAT PIES INC    SMALL BUS ONLY TOWER
ISLES    AFRICAN AMERICN    KENS BAKERY    SMALL BUS ONLY WILLIAM A POWER   
AFRICAN AMERICN    KENT CO    SMALL BUS ONLY FOOD MASTERS INC    ASIAN INDIAN AM
   KENT QUALITY FOOD    SMALL BUS ONLY ME HEUCK CO    ASIAN INDIAN AM    KENT
QUALITY FOODS INC    SMALL BUS ONLY OASIS CO    ASIAN INDIAN AM    KENTUCKY
MUSHROOM CO    SMALL BUS ONLY SINZENARD LLC    ASIAN INDIAN AM    KERNS KITCHEN
   SMALL BUS ONLY TRINITY FRESH    ASIAN INDIAN AM    KETTLE CUISINE INC   
SMALL BUS ONLY ACME FOOD SALES    ASIAN PACIFC AM    KETTLE FOODS    SMALL BUS
ONLY ALLIED POLY INDUSTRIES    ASIAN PACIFC AM    KEY COLONY INC    SMALL BUS
ONLY AQUA STAR    ASIAN PACIFC AM    KEYPORT FOODS LLC    SMALL BUS ONLY AQUA
STAR USA CORP    ASIAN PACIFC AM    KEYS FISHERIES INC    SMALL BUS ONLY
CARRIBEAN FOOD DELIGHTS INC    ASIAN PACIFC AM    KEYSTONE FRUIT MARKETING   
SMALL BUS ONLY CASTLE ROCK MEATS    ASIAN PACIFC AM    KEYSTONE FRUIT MKTG   
SMALL BUS ONLY CHINAMERICA FOOD MFG    ASIAN PACIFC AM    KI DELICIA FOODS   
SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

41



--------------------------------------------------------------------------------

COAST PRODUCE CO    ASIAN PACIFC AM    KIDSTAR    SMALL BUS ONLY CODINOS ITALIAN
FOODS    ASIAN PACIFC AM    KIM & GARY’S ICE CREAM MACHINE    SMALL BUS ONLY
CONCORD INDUSTRIES INC    ASIAN PACIFC AM    KING CREOLE    SMALL BUS ONLY EHWA
FOOD PRODUCTS CO.    ASIAN PACIFC AM    KINGPAK    SMALL BUS ONLY FOUR IN ONE   
ASIAN PACIFC AM    KINGS COMMAND FOODS INC    SMALL BUS ONLY FOX CONVERTING INC
   ASIAN PACIFC AM    KINGS DELIGHT    SMALL BUS ONLY FRESH ORIGINS    ASIAN
PACIFC AM    KINGS PASTRY    SMALL BUS ONLY GENERAL PRODUCE CO    ASIAN PACIFC
AM    KIOLBASSA PROVISION    SMALL BUS ONLY GET ENTERPRISES    ASIAN PACIFC AM
   KITTER CORP    SMALL BUS ONLY GLOPACK INC    ASIAN PACIFC AM    KLAMATHS BEST
MARKETING    SMALL BUS ONLY GOLDEN ORCHID    ASIAN PACIFC AM    KLEENPAK SYSTEMS
   SMALL BUS ONLY GOLDEN PHEASANT NOODLE    ASIAN PACIFC AM    KLEINS KOSHER
PICKLE    SMALL BUS ONLY GOLDEN SEA INC    ASIAN PACIFC AM    KLINK CITRUS   
SMALL BUS ONLY HI GRADE FOODS INC    ASIAN PACIFC AM    KNOLL PRINTING    SMALL
BUS ONLY HILO FISH CO INC    ASIAN PACIFC AM    KOBOS CO    SMALL BUS ONLY
HONOLULU FISH CO    ASIAN PACIFC AM    KOUNTRY BOYS SAUSAGE    SMALL BUS ONLY J
MICHAEL & CO    ASIAN PACIFC AM    KOWALSKI COMPANIES INC    SMALL BUS ONLY JKL
SPECIALTY FOODS INC    ASIAN PACIFC AM    KRACKLE BREAD    SMALL BUS ONLY KORIN
JAPANESE TRADING CORP    ASIAN PACIFC AM    KRADJIAN IMPORTING CO, INC    SMALL
BUS ONLY LEASA INDUSTRIES    ASIAN PACIFC AM    KRAMER INDUSTRIAL SALES    SMALL
BUS ONLY LUCKY FOODS LLC    ASIAN PACIFC AM    KRINOS FOODS INC    SMALL BUS
ONLY MAJESTY FOODS    ASIAN PACIFC AM    KRISPY KRUNCHY FOODS    SMALL BUS ONLY
MICHIGAN SOY PRODUCTS    ASIAN PACIFC AM    KRISPY MIXES    SMALL BUS ONLY
MINLAND INC.    ASIAN PACIFC AM    KRISTIAN REGALE INC    SMALL BUS ONLY MORITA
PRODUCE CO    ASIAN PACIFC AM    KRIZMANS HOUSE OF SAUSAGE    SMALL BUS ONLY
MOUNTAIN PINE CORP    ASIAN PACIFC AM    KROWNE METAL CORP    SMALL BUS ONLY
NATURE SOY    ASIAN PACIFC AM    KRUSE & SONS, INC.    SMALL BUS ONLY NEPTUNE
FOODS    ASIAN PACIFC AM    KUNZLER & CO INC    SMALL BUS ONLY O OLIVE OIL   
ASIAN PACIFC AM    KUSTOM PAK FOODS LTD    SMALL BUS ONLY OCEAN DUKE CORPORATION
   ASIAN PACIFC AM    KYZER PRODUCE CO    SMALL BUS ONLY OFI MARKESA INTL   
ASIAN PACIFC AM    L ESPRIT DE CAMPAGNE    SMALL BUS ONLY OSAMU CORPORATION   
ASIAN PACIFC AM    L&C MEATS INC    SMALL BUS ONLY PACIFIC CORAL SEAFOOD CO INC
   ASIAN PACIFC AM    L&J GENERAL INTERNATIONAL    SMALL BUS ONLY PAN PACIFIC
PLASTIC    ASIAN PACIFC AM    LA BAGUETTE    SMALL BUS ONLY PEKING NOODLE   
ASIAN PACIFC AM    LA BELLA SAUSAGE INC    SMALL BUS ONLY POKADOT PERFECTIONS   
ASIAN PACIFC AM    LA ESPIGA    SMALL BUS ONLY RASTELLI SEAFOOD LLC    ASIAN
PACIFC AM    LA FOODS    SMALL BUS ONLY RED BIRD FARMS    ASIAN PACIFC AM    LA
PALOMA SALSA INC    SMALL BUS ONLY RISVOLDS INC    ASIAN PACIFC AM    LA
PATISSERIE    SMALL BUS ONLY SEASIA    ASIAN PACIFC AM    LA PAZ PRODUCTS   
SMALL BUS ONLY SOUTHERN NOODLE    ASIAN PACIFC AM    LA PREFERIDA    SMALL BUS
ONLY SUMMIT IMPORT CORP    ASIAN PACIFC AM    LA RANCHERA INC    SMALL BUS ONLY
SUN HING FOODS INC    ASIAN PACIFC AM    LA SUPERIOR FOOD PRODUCTS    SMALL BUS
ONLY SUNRISE FOODS INC    ASIAN PACIFC AM    LA SURE    SMALL BUS ONLY TAMPA BAY
FISHERIES    ASIAN PACIFC AM    LABEL PRODUCTS    SMALL BUS ONLY TANAKA PRODUCE
INC    ASIAN PACIFC AM    LABREES BAKERY INC    SMALL BUS ONLY TMI TRADING CORP
   ASIAN PACIFC AM    LAKE ERIE FROZEN FOODS    SMALL BUS ONLY TRONEX HEALTHCARE
INDUST    ASIAN PACIFC AM    LAMAGNA CHEESE COMP    SMALL BUS ONLY TURBO AIR   
ASIAN PACIFC AM    LAMINATED INDUSTRIES INC    SMALL BUS ONLY UNION PACKAGE LP
   ASIAN PACIFC AM    LAMONICAS PIZZA DOUGH CO INC    SMALL BUS ONLY UNITED
NOODLES INC    ASIAN PACIFC AM    LANCO CORP    SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

42



--------------------------------------------------------------------------------

UPDATE INTL    ASIAN PACIFC AM    LANDES FOODS    SMALL BUS ONLY VERTEX CHINA
LUXURY HOTEL    ASIAN PACIFC AM    LANDSHIRE, INC    SMALL BUS ONLY WADA FARMS
   ASIAN PACIFC AM    LANGLOIS CO    SMALL BUS ONLY WEI CHUAN USA    ASIAN
PACIFC AM    LANOVARA FOOD DISTRIBUTORS    SMALL BUS ONLY WEI CHUAN USA INC   
ASIAN PACIFC AM    LANTMANNEN UNIBAKE    SMALL BUS ONLY WONTON FOODS    ASIAN
PACIFC AM    LARRY’S SAUSAGE CO    SMALL BUS ONLY YENMAN CORP KOBE STEAKHOUSE   
ASIAN PACIFC AM    LAUBSCHER CHEESE CO    SMALL BUS ONLY DWL INDUSTRIES CO WINCO
   ASN PAC AM DISA    LAVOI CORPORATION    SMALL BUS ONLY HARVEST FRESH CATFISH
CO INC    ASN PAC AM DISA    LAWRENCE FOODS    SMALL BUS ONLY WAH KING NOODLE CO
INC    ASN PAC DIS WOM    LAWRENCE METAL PRODUCTS INC    SMALL BUS ONLY G&G
GOURMENT INC    HISP AM DIS WOM    LAXSON PROVISION    SMALL BUS ONLY GLOBAL
FOOD CONCEPTS INC    HISP AM DIS WOM    LAZZARI FUEL CO INC    SMALL BUS ONLY MR
GORDOS APPETIZERS    HISP AMR DISABL    LAZZARI FUEL COMPANY    SMALL BUS ONLY
MARIAS FRESH FOODS    HISP AMR WOMEN    LE CHI ENTERPRISES DBA LECHI    SMALL
BUS ONLY MI RANCHO    HISP AMR WOMEN    LEAVINS SEAFOOD INC    SMALL BUS ONLY
MONACO FOODS INC    HISP AMR WOMEN    LEE KUM KEE    SMALL BUS ONLY PAPA PITA
BAKERY    HISP AMR WOMEN    LEE MCKEAND & SON PTY. LTD.    SMALL BUS ONLY ABCO
BROOM & MOP    HISPANIC AMERIC    LEE’S OFFICE CITY    SMALL BUS ONLY ABUELITA
   HISPANIC AMERIC    LEGACY FARMS LLC    SMALL BUS ONLY AE SANTOS    HISPANIC
AMERIC    LEGACY SEAFOOD INC    SMALL BUS ONLY ALAMO TAMALES    HISPANIC AMERIC
   LEHI ROLLER MILLS    SMALL BUS ONLY ALL AMERICAN SEASONING    HISPANIC AMERIC
   LEHI VALLEY TRADING CO    SMALL BUS ONLY APOLLO INDUSTRIES INC    HISPANIC
AMERIC    LEONARD NOVELTY BAKERY    SMALL BUS ONLY ARANDAS BAKERY #4 INC   
HISPANIC AMERIC    LEONE PIZZINI&SONS INC    SMALL BUS ONLY ATLANTIC CAPES
FISHERIES INC.    HISPANIC AMERIC    LEONS TEXAS CUISINE    SMALL BUS ONLY BADIA
SPICES INC    HISPANIC AMERIC    LEOS FOODS    SMALL BUS ONLY BANACOL MARKETING
CORP    HISPANIC AMERIC    LES CHATEAUX DE FRAN    SMALL BUS ONLY BIG STATE
PRODUCE CO    HISPANIC AMERIC    LEZZA SPUMONI & DESSERTS INC    SMALL BUS ONLY
BRISK COFFEE CO    HISPANIC AMERIC    LFI    SMALL BUS ONLY BUENO FOODS   
HISPANIC AMERIC    LIBERTY BELL STEAKS INC    SMALL BUS ONLY C&F FOODS INC   
HISPANIC AMERIC    LIBERTYWARE LLC    SMALL BUS ONLY CALIFORNIA CHURROS   
HISPANIC AMERIC    LIDESTRI FOODS INC    SMALL BUS ONLY CAMBA ENTERPRISES INC   
HISPANIC AMERIC    LINDOX EQUIPMENT    SMALL BUS ONLY CARIBE FOOD    HISPANIC
AMERIC    LINKS MEDICAL PRODUCTS INC    SMALL BUS ONLY CATALLIA MEXICAN FOODS
LLC    HISPANIC AMERIC    LIONI LATTICINI INC    SMALL BUS ONLY CAWY BOTTLING CO
INC    HISPANIC AMERIC    LISBON SAUSAGE    SMALL BUS ONLY CHAPARRO’S TAMALES   
HISPANIC AMERIC    LISTO PENCIL CORP    SMALL BUS ONLY CLASSIC FOODS INC   
HISPANIC AMERIC    LITTLE RIVER SEAFOOD INC    SMALL BUS ONLY CONCHITA FOODS INC
   HISPANIC AMERIC    LITTLE ROCK BROOM WORKS    SMALL BUS ONLY DEL REAL FOODS
   HISPANIC AMERIC    LJ DISTRIBUTORS    SMALL BUS ONLY DEL REY TORTILLERIA   
HISPANIC AMERIC    LM FOODS    SMALL BUS ONLY EL MATADOR FOODS INC    HISPANIC
AMERIC    LOBSTER TRAPS CO INC    SMALL BUS ONLY EL MILAGRO INC    HISPANIC
AMERIC    LOCHHEAD MFG CO LLC    SMALL BUS ONLY EL MIRASOL INC    HISPANIC
AMERIC    LOCKWOOD MANUFACTURING CO    SMALL BUS ONLY EL PINTO FOODS    HISPANIC
AMERIC    LODGE MFG CO    SMALL BUS ONLY EL REY MEXICAN PRODUCT    HISPANIC
AMERIC    LODI CANNING    SMALL BUS ONLY EVANS FOOD PRODUCT CO    HISPANIC
AMERIC    LOGGINS MEAT    SMALL BUS ONLY EZ TRADE LINK INC    HISPANIC AMERIC   
LONE STAR FOODSERVICE LTD    SMALL BUS ONLY FIELD FRESH FOODS INC    HISPANIC
AMERIC    LONG BEACH SEAFOOD    SMALL BUS ONLY FOODS OF NM    HISPANIC AMERIC   
LONGHORN BARBECUE    SMALL BUS ONLY FRUITROPIC LLC    HISPANIC AMERIC    LOOKOUT
MT TOMATO CO    SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

43



--------------------------------------------------------------------------------

GARCIA FOODS INC    HISPANIC AMERIC    LOS ANGELES POULTRY    SMALL BUS ONLY
GOYA FOODS INC    HISPANIC AMERIC    LOTITO FOOD CORP    SMALL BUS ONLY GOYA
FOODS OF FLORIDA    HISPANIC AMERIC    LOUISA FOOD PRODUCTS INC    SMALL BUS
ONLY GOYA FOODS OF TEXAS    HISPANIC AMERIC    LOW TEMP    SMALL BUS ONLY GUSTO
PACKING    HISPANIC AMERIC    LOWER FOODS INC    SMALL BUS ONLY HARBAR LLC   
HISPANIC AMERIC    LOYALTY FOODS INC    SMALL BUS ONLY HEMISPHERE FOODS LLC   
HISPANIC AMERIC    LSQ FUNDING GROUP LC    SMALL BUS ONLY JIM GROUP INC   
HISPANIC AMERIC    LUPO’S FEDERAL PLANT    SMALL BUS ONLY JOHN KEELER & CO INC
   HISPANIC AMERIC    LYNCH SUPPLY CO    SMALL BUS ONLY KM FOODS INC    HISPANIC
AMERIC    LYNDELLS    SMALL BUS ONLY LA CANASTA    HISPANIC AMERIC    LYNN DAIRY
INC    SMALL BUS ONLY LA CHIQUITA    HISPANIC AMERIC    LYONS MAGNUS    SMALL
BUS ONLY LA FLOR DE SALT LAKE INC    HISPANIC AMERIC    M DEITZ&SONS INC   
SMALL BUS ONLY LA LECHONERA    HISPANIC AMERIC    M D’OTTAVIO PRODUCE INC   
SMALL BUS ONLY LA MURCIANA INC    HISPANIC AMERIC    M&B FRUIT JUICE    SMALL
BUS ONLY LA PERLA TORTILLERIA    HISPANIC AMERIC    M&B PRODUCTS INC    SMALL
BUS ONLY LA TAPATIA TORTILLERIA INC    HISPANIC AMERIC    M&M BAKING CO    SMALL
BUS ONLY LA TORTILLA FACTORY INC    HISPANIC AMERIC    M&M TOMATO    SMALL BUS
ONLY LOPEZ FOODS    HISPANIC AMERIC    M&N PLASTICS    SMALL BUS ONLY LOS AMIGOS
   HISPANIC AMERIC    M&Q PLASTIC PRODUCTS    SMALL BUS ONLY MALDONADO COMPANY
   HISPANIC AMERIC    MACKNIGHT SMOKE HOUSE    SMALL BUS ONLY MARQUEZ BROTHERS
   HISPANIC AMERIC    MACS FARMS SAUSAGE CO INC    SMALL BUS ONLY MARQUEZ
BROTHERS ENTERPRISES    HISPANIC AMERIC    MAGGIORA BAKERY COMP    SMALL BUS
ONLY MARQUEZ BROTHERS INTL INC    HISPANIC AMERIC    MAGIC SEAL    SMALL BUS
ONLY MARQUEZ BROTHERS OF NEVADA INC    HISPANIC AMERIC    MAGID GLOVE CO INC   
SMALL BUS ONLY MARQUEZ BROTHERS SOUTHWEST INC    HISPANIC AMERIC    MAGLIO   
SMALL BUS ONLY MERCADO LATINO INC    HISPANIC AMERIC    MAGLIO & CO    SMALL BUS
ONLY MIC FOOD DIVISION    HISPANIC AMERIC    MAID RITE STEAK CO    SMALL BUS
ONLY NATUREBEST PRECUT & PRODUCE    HISPANIC AMERIC    MAIN SQUEEZE    SMALL BUS
ONLY NETO SAUSAGE CO    HISPANIC AMERIC    MAKKOS OF BROOKLYN LTD    SMALL BUS
ONLY O PELLE ENTERPRISES INC    HISPANIC AMERIC    MALCO MFG CORP INC    SMALL
BUS ONLY OK BANANA CO    HISPANIC AMERIC    MALIS ALL NATURAL BBQ    SMALL BUS
ONLY OLE MEXICAN FOODS INC    HISPANIC AMERIC    MALONEY SEAFOOD CORP    SMALL
BUS ONLY PATTONS SAUSAGE    HISPANIC AMERIC    MAMA LAROSA FOODS INC    SMALL
BUS ONLY PICOSOS PEANUT CO INC    HISPANIC AMERIC    MAMA MUCCIS PASTA    SMALL
BUS ONLY PUEBLO FRUITS INC    HISPANIC AMERIC    MAMA ROSAS LLC    SMALL BUS
ONLY QUIRCH FOODS CO    HISPANIC AMERIC    MANDA MEATS    SMALL BUS ONLY READY
FOODS    HISPANIC AMERIC    MANDOLINI COMPANY    SMALL BUS ONLY REINHART FOODS
   HISPANIC AMERIC    MANGIA INC    SMALL BUS ONLY REINHART FOODSERVICE   
HISPANIC AMERIC    MANNS INTERNATIONAL    SMALL BUS ONLY REINHART INSTITUTIONAL
FOODS    HISPANIC AMERIC    MANUELS MEXICAN FOOD    SMALL BUS ONLY RIBA FOODS   
HISPANIC AMERIC    MANZANA PRODUCTS CO    SMALL BUS ONLY RUIZ FOOD PRODUCTS   
HISPANIC AMERIC    MANZO FOOD SALES INC    SMALL BUS ONLY SAN ANTONIO PACKING
COMPANY    HISPANIC AMERIC    MAR SEAFOOD INC    SMALL BUS ONLY SIGNATURE BREADS
INC    HISPANIC AMERIC    MARCHO FARMS    SMALL BUS ONLY SUNFRESH USA INC   
HISPANIC AMERIC    MARCK & ASSOCIATES INC @    SMALL BUS ONLY SUPER LOPEZ
TORTILLA    HISPANIC AMERIC    MARCUS FOOD CO    SMALL BUS ONLY TAPATIO FOODS
LLC    HISPANIC AMERIC    MARDER TRAWLING    SMALL BUS ONLY TOLUCA FOODS INC   
HISPANIC AMERIC    MARGARITA MAN    SMALL BUS ONLY TWANG PARTNERS LTD   
HISPANIC AMERIC    MARINER SEAFOOD LLC    SMALL BUS ONLY WEBECO FOODS INC   
HISPANIC AMERIC    MARITIME PRODUCT INTERNATIONAL    SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

44



--------------------------------------------------------------------------------

ATEECO INC    HUBZONE    MARJON SPECIALTY FOODS    SMALL BUS ONLY CRABWORKS LLC
   HUBZONE    MARKET PRODUCE SALES INC    SMALL BUS ONLY FERRANTE BROTHERS   
HUBZONE    MARKETPLACE DELI PRODUCTS LLC    SMALL BUS ONLY GLACIER SALES INC   
HUBZONE    MARRA BROS    SMALL BUS ONLY JS ZIMMERMAN    HUBZONE    MARSA
SPECIALTY FOOD    SMALL BUS ONLY KLEMENT SAUSAGE    HUBZONE    MARSTON
MANUFACTURING    SMALL BUS ONLY LEIDY’S INC    HUBZONE    MARTIN INC    SMALL
BUS ONLY MCI FOODS INC    HUBZONE    MARTINS SPECIALTY SAUSAGE CO    SMALL BUS
ONLY MRS TS PIEROGIES    HUBZONE    MARUKAN VINEGAR USA INC    SMALL BUS ONLY
UNITED PICKLE    HUBZONE    MARUZEN COLD ST(DOLE FR)    SMALL BUS ONLY EL SOL
FOODS LLC    MINORITY NOSPEC    MARX BROTHERS    SMALL BUS ONLY GONZALEZ
PRODUCTOS INTERNACION    MINORITY NOSPEC    MARYLAND PLASTICS    SMALL BUS ONLY
H RISCH INC    MINORITY NOSPEC    MASADA BAKERY    SMALL BUS ONLY I BAKE UM INC
   MINORITY NOSPEC    MASS DISTRIBUTORS    SMALL BUS ONLY LAFITTE FROZEN FOODS
   MINORITY NOSPEC    MASS REST & EQUIP SER    SMALL BUS ONLY LIFE GUARD MEDICAL
SUPPLY CO    MINORITY NOSPEC    MASTER CRAFT DECORATORS    SMALL BUS ONLY LONE
STAR POULTRY    MINORITY NOSPEC    MASTERPIECE COOKIES    SMALL BUS ONLY
MERCADAGRO INTL CORP    MINORITY NOSPEC    MASTERSON COMPANY INC    SMALL BUS
ONLY OLD FASHIONED MEAT CO INC    MINORITY NOSPEC    MATRANA PRODUCE    SMALL
BUS ONLY PASTRY EXPRESS    MINORITY NOSPEC    MATTERN WHOLESALE FLORIST INC   
SMALL BUS ONLY POULTRY SOLUTIONS INC    MINORITY NOSPEC    MAX PACKAGING CO   
SMALL BUS ONLY SOUTHERN BAKING CORP    MINORITY NOSPEC    MAXS ARTISAN BREADS   
SMALL BUS ONLY STEFANI PREMIUM FOODS LLC    MINORITY NOSPEC    MAXWELLS LLC   
SMALL BUS ONLY SUN SUN    MINORITY NOSPEC    MAYA HAWAIIAN PLANTAINS LLC   
SMALL BUS ONLY THUNDER GROUP INC    MINORITY NOSPEC    MAYSON FOODS INC    SMALL
BUS ONLY TRADITIONAL BREADS    MINORITY NOSPEC    MAYTAG DAIRY FARMS    SMALL
BUS ONLY VALENCIA FLOUR MILL LTD    MINORITY NOSPEC    MAYWOOD FURNITURE CORP   
SMALL BUS ONLY WEST LAKE FOODS INC    MINORITY NOSPEC    MB FOOD PROCESSING INC
   SMALL BUS ONLY WICK’S KITCHENS    MINORITY NOSPEC    MCCORMACK DIST    SMALL
BUS ONLY YAMATO FLIGHT KITCHEN    MINORITY NOSPEC    MCCORMICK CANADA CO   
SMALL BUS ONLY SIX POINTS INC    NATIVE AM DISAB    MCNAIRN PACKAGING    SMALL
BUS ONLY MCGREEVYS MEAT CO    NATIVE AMERICAN    MCRAE PRODUCE CO, INC    SMALL
BUS ONLY RED LAKE BAND CHIPPEWA INDIANS    NATIVE AMERICAN    MEAD JOHNSON   
SMALL BUS ONLY RON’S HOME STYLE FOODS INC    NATIVE AMERICAN    MEADOWVALE INC
   SMALL BUS ONLY N GENUITY ENTERPRISES CO    NATIVE AMR WOMN    MEAT PRODUCTION
INC    SMALL BUS ONLY CDS    SDBE SMALL DBE    MEATS BY LINZ INC    SMALL BUS
ONLY 2 BROTHERS LLC    SMALL BUS ONLY    MEDITERRANEAN DELIGHTS    SMALL BUS
ONLY 20 20 PRODUCE    SMALL BUS ONLY    MEDITERRANEAN OLIVE OIL CORP    SMALL
BUS ONLY 3 SPRINGS WATER CO    SMALL BUS ONLY    MEDTRITION INC    SMALL BUS
ONLY 7 UP BOTTLING CO    SMALL BUS ONLY    MELFORD OLSON HONEY CO    SMALL BUS
ONLY 800 DRYWOOD.COM INC    SMALL BUS ONLY    MEMPHIS ICE MACHINE    SMALL BUS
ONLY A LA CARTE FOODS    SMALL BUS ONLY    MENLO FOOD CORP    SMALL BUS ONLY A
TO Z PORTION MEATS    SMALL BUS ONLY    MENU DESIGNS    SMALL BUS ONLY

A&B DISTRIBUTORS

   SMALL BUS ONLY    MEPCO    SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

45



--------------------------------------------------------------------------------

A&L FOODS   SMALL BUS ONLY    MERIDIAN FOOD SERVICES   SMALL BUS ONLY A1
EASTERNHOMADE PICKLE CO   SMALL BUS ONLY    MET GROUP OF PRODUCTS USA INC  
SMALL BUS ONLY A1 ICE   SMALL BUS ONLY    METZ FRESH   SMALL BUS ONLY AAT SALES
INC   SMALL BUS ONLY    MIAMI BEEF CO   SMALL BUS ONLY ABA ANOOSH FOOD   SMALL
BUS ONLY    MICHAEL RAYMOND DESSERTS INC   SMALL BUS ONLY ABRUZZI PREMIUM PASTA
  SMALL BUS ONLY    MICHAEL’S COOKIES   SMALL BUS ONLY AC CALDERONI&CO   SMALL
BUS ONLY    MICHAUD DISTRIBUTORS   SMALL BUS ONLY ACADIAN CANDLES COMPANY  
SMALL BUS ONLY    MICHIGAN DESSERT CORP   SMALL BUS ONLY ACC FOODS LLC   SMALL
BUS ONLY    MICRO ESSENTIAL LABORATORIES   SMALL BUS ONLY ACCURATE OFFICE SUPPLY
  SMALL BUS ONLY    MID SOUTH INDUSTRIES INC   SMALL BUS ONLY ACCUTEMP PRODUCTS
INC   SMALL BUS ONLY    MIDAMAR CORP   SMALL BUS ONLY ACE NATURAL INC   SMALL
BUS ONLY    MIDWEST FOOD EQUIPMENT   SMALL BUS ONLY ACME SMOKED FISH   SMALL BUS
ONLY    MIEDEMA PRODUCE   SMALL BUS ONLY ADA VALLEY MEATS   SMALL BUS ONLY   
MIKE BENBEN INC   SMALL BUS ONLY ADAM MATTHEWS   SMALL BUS ONLY    MIKES PIES  
SMALL BUS ONLY ADAMS COUNTY DAIRIES   SMALL BUS ONLY    MILAN PROVISION CO INC  
SMALL BUS ONLY ADAM’S MEXICAN FOOD PRODUCTS   SMALL BUS ONLY    MILANO BAKERY  
SMALL BUS ONLY ADIRONDACK BEVERAGES   SMALL BUS ONLY    MILAZZO INDUSTRIES  
SMALL BUS ONLY ADMIRAL CRAFT EQUIP   SMALL BUS ONLY    MILES GROUP   SMALL BUS
ONLY ADVANCED EQUIPMENT   SMALL BUS ONLY    MILLARD REFRIGERATION   SMALL BUS
ONLY ADVANTAGE PRODUCE   SMALL BUS ONLY    MILLBRIDGE FARMS INC   SMALL BUS ONLY
ADVERTISERS PRESS   SMALL BUS ONLY    MILLENNIUM FOODS INC   SMALL BUS ONLY
ADVOCACY & RESOURCES CORP   SMALL BUS ONLY    MILLER COUNTRY HAM   SMALL BUS
ONLY AFFY TAPPLE   SMALL BUS ONLY    MINERAL KING PRODUCE LLC   SMALL BUS ONLY
AGRICAP CLOVIS BOTTLERS INC   SMALL BUS ONLY    MINERAL SPRINGS   SMALL BUS ONLY
AGRI-PAK   SMALL BUS ONLY    MING HONG INTERNATIONAL INC   SMALL BUS ONLY AGVEST
INC   SMALL BUS ONLY    MINOM INC   SMALL BUS ONLY AIDELLS SAUSAGE CO   SMALL
BUS ONLY    MINTERBROOK OYSTER CO   SMALL BUS ONLY AJ TRUCCO INC   SMALL BUS
ONLY    MIROIL   SMALL BUS ONLY AJM PACKAGING CORPORATION   SMALL BUS ONLY   
MISSION LABORATORIES   SMALL BUS ONLY AL GELATO INC   SMALL BUS ONLY    MISSION
PRODUCE INC   SMALL BUS ONLY AL HARRISON CO DIST   SMALL BUS ONLY    MISSION
PRODUCE INC.   SMALL BUS ONLY AL SCHUTZMAN CO   SMALL BUS ONLY    MISTY MOUNTAIN
MUSHROOMS   SMALL BUS ONLY ALADDIN BAKERS   SMALL BUS ONLY    MISTY’S   SMALL
BUS ONLY ALADDIN BAKING COMPANY   SMALL BUS ONLY    MITCHUM QUALITY SNACKS  
SMALL BUS ONLY ALANRIC CENTO FINE   SMALL BUS ONLY    MJAYS SPECIALTY BAKED
FOODS   SMALL BUS ONLY ALASKA SAUSAGE CO., INC.   SMALL BUS ONLY    MODERN
PRODUCTS   SMALL BUS ONLY ALBA SPECIALTY FOODS   SMALL BUS ONLY    MODERN
PRODUCTS INC   SMALL BUS ONLY ALBERT USTER IMPORTS   SMALL BUS ONLY    MOLDED
FIBER GLASS TRAY CO   SMALL BUS ONLY ALBIE’S FOODS INC   SMALL BUS ONLY    MOM &
POPS   SMALL BUS ONLY ALCAM CREAMERY CO INC   SMALL BUS ONLY    MOM’S FAMOUS INC
  SMALL BUS ONLY ALECO   SMALL BUS ONLY    MONEL INC   SMALL BUS ONLY ALEGACY  
SMALL BUS ONLY    MONT BLANC GOURMET   SMALL BUS ONLY ALENA FOODS   SMALL BUS
ONLY    MOOG MARKETING   SMALL BUS ONLY ALEXANDER & HORNUNG   SMALL BUS ONLY   
MOORE & MOORE VENTURES INC   SMALL BUS ONLY ALFA SUPPLY   SMALL BUS ONLY   
MORABITO BAKING CP   SMALL BUS ONLY ALFI INTERNATIONAL INC   SMALL BUS ONLY   
MORASCH MEAT   SMALL BUS ONLY ALFRESCO PASTA   SMALL BUS ONLY    MORCON INC  
SMALL BUS ONLY ALL AMERICAN FARMS INC   SMALL BUS ONLY    MORE THAN GOURMET  
SMALL BUS ONLY ALL AMERICAN TRADING   SMALL BUS ONLY    MOREHOUSE FOODS   SMALL
BUS ONLY ALLEN OLIVER GROUP   SMALL BUS ONLY    MORRILTON PACKING CO   SMALL BUS
ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.



 

46



--------------------------------------------------------------------------------

ALLIED COOLER (ALTAR)   SMALL BUS ONLY    MORRISON MEAT PACKERS   SMALL BUS ONLY
ALLIED FOODS   SMALL BUS ONLY    MORRISONS PASTRY CORP   SMALL BUS ONLY ALLIED
OLD ENGLISH   SMALL BUS ONLY    MORTON SALT   SMALL BUS ONLY ALLISONS GOURMET
KITCHENS   SMALL BUS ONLY    MOTHERS KITCHEN   SMALL BUS ONLY ALMANIS KOSHER
CATERING/BAKERY   SMALL BUS ONLY    MOUNTAIN MIST   SMALL BUS ONLY ALPENROSE  
SMALL BUS ONLY    MOUNTAIN PURE WATER COMPANY   SMALL BUS ONLY ALPHA CHEMICAL  
SMALL BUS ONLY    MOUNTAIN SALES   SMALL BUS ONLY ALPHA OMEGA DISTRIBUTORS  
SMALL BUS ONLY    MOUNTAIN SPROUTS   SMALL BUS ONLY ALPINE FOOD DIST CO INC  
SMALL BUS ONLY    MOUNTAIN VALLEY SPRING CO   SMALL BUS ONLY ALPINE FRESH INC  
SMALL BUS ONLY    MOUNTAIN VIEW FRUIT SALES   SMALL BUS ONLY ALTA DENA DAIRY  
SMALL BUS ONLY    MR BAR B Q INC   SMALL BUS ONLY AM MANUFACTURING   SMALL BUS
ONLY    MR DELL FOODS INC   SMALL BUS ONLY AMATO’S BAKERY   SMALL BUS ONLY    MR
ESPRESSO   SMALL BUS ONLY AMAY BAKERY & NOODLE CO INC   SMALL BUS ONLY    MR
NATURAL INC   SMALL BUS ONLY AMENDE & SCHULTZ   SMALL BUS ONLY    MRS GERRYS
KITCHEN   SMALL BUS ONLY AMERICAN ALMOND PRODUCTS   SMALL BUS ONLY    MRS
STRATTONS SALADS INC   SMALL BUS ONLY AMERICAN BAKERY   SMALL BUS ONLY    MRS
WHEATS FABULOUS FOODS   SMALL BUS ONLY AMERICAN BALLOON FACTORY   SMALL BUS ONLY
   MRW FOOD BROKERS   SMALL BUS ONLY AMERICAN BEVERAGE MARKETER   SMALL BUS ONLY
   MTS SEATING   SMALL BUS ONLY AMERICAN DISH SVC   SMALL BUS ONLY    MULBERRY
FARMS INC   SMALL BUS ONLY AMERICAN FOODS   SMALL BUS ONLY    MULLINS CHEESE INC
  SMALL BUS ONLY AMERICAN FOODS GROUP   SMALL BUS ONLY    MULSEN TRADING   SMALL
BUS ONLY AMERICAN HEALTH PRODUCTS   SMALL BUS ONLY    MULTI FLOW INDUSTRIES LP  
SMALL BUS ONLY AMERICAN IMPORTING CO INC   SMALL BUS ONLY    MULTIGRAINS   SMALL
BUS ONLY AMERICAN IMPORTS INC   SMALL BUS ONLY    MURANAKA FARMS   SMALL BUS
ONLY AMERICAN INN INC   SMALL BUS ONLY    MURRAY CIDER CO INC   SMALL BUS ONLY
AMERICAN MEAT CO   SMALL BUS ONLY    MURRAYS CHEESE CO   SMALL BUS ONLY AMERICAN
PACKAGE COMPANY INC   SMALL BUS ONLY    MURVEST FINE FOOD   SMALL BUS ONLY
AMERICAN POPCORN   SMALL BUS ONLY    MURVEST INC   SMALL BUS ONLY AMERICAN RANGE
CORP   SMALL BUS ONLY    MUSHROOM CANNING CO   SMALL BUS ONLY AMERICAN RICE INC
  SMALL BUS ONLY    MYSTIC CHIPS   SMALL BUS ONLY AMERICAN ROLAND FOOD CORP  
SMALL BUS ONLY    NANTZE SPRINGS   SMALL BUS ONLY AMERICAN SPOON FOODS   SMALL
BUS ONLY    NAPOLEON CO   SMALL BUS ONLY AMERICAS KITCHEN INC   SMALL BUS ONLY
   NARDONE BROS   SMALL BUS ONLY AMERICHICKEN INC   SMALL BUS ONLY    NASCO
GOURMET FOODS   SMALL BUS ONLY AMERIFILM CONVERTERS   SMALL BUS ONLY   
NASONVILLE DAIRY   SMALL BUS ONLY AMERIFRESH INC   SMALL BUS ONLY    NATIONAL
BAR SYSTEMS   SMALL BUS ONLY AMERIPURE   SMALL BUS ONLY    NATIONAL DELI LLC  
SMALL BUS ONLY AMOROSOS BAKING CO   SMALL BUS ONLY    NATIONAL EQUIPMENT CORP  
SMALL BUS ONLY AMP   SMALL BUS ONLY    NATIONAL FLAVORS INC   SMALL BUS ONLY
AMPAC   SMALL BUS ONLY    NATIONAL FRUIT FLAVOR   SMALL BUS ONLY AMPLE
INDUSTRIES   SMALL BUS ONLY    NATIONAL PACKAGING SPECIALISTS   SMALL BUS ONLY
AMS EXOTIC   SMALL BUS ONLY    NATIONAL PASTEURIZED EGGS   SMALL BUS ONLY ANCHOR
FROZEN FOODS   SMALL BUS ONLY    NATIONAL PLASTIC   SMALL BUS ONLY ANDERSEN
COMPANY THE   SMALL BUS ONLY    NATIONAL STABILIZERS INC   SMALL BUS ONLY
ANDERSON SEAFOODS INC   SMALL BUS ONLY    NATIONAL STEAK PROCESSORS INC   SMALL
BUS ONLY ANDERSON’S MAPLE SYRUP   SMALL BUS ONLY    NATIONS PIZZA   SMALL BUS
ONLY ANDRE PROST INC   SMALL BUS ONLY    NATIONWIDE FABRICATION   SMALL BUS ONLY
ANDREW & WILLIAMSON SALES CO   SMALL BUS ONLY    NATURAL BRANDS INC   SMALL BUS
ONLY ANDREW SAPLENZA BAKERY INC   SMALL BUS ONLY    NATURAL SELECTION   SMALL
BUS ONLY ANNIE CHUNS GOURMET FOODS   SMALL BUS ONLY    NATURAL WATER CO   SMALL
BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

47



--------------------------------------------------------------------------------

ANNIES FROZEN YOGURT   SMALL BUS ONLY    NATURALLY FRESH   SMALL BUS ONLY APANI
SOUTHWEST INC   SMALL BUS ONLY    NATURALLY POTATOES   SMALL BUS ONLY API
INDUSTRIES /%ALUF PLASTICS   SMALL BUS ONLY    NATURE KIST SNACKS   SMALL BUS
ONLY APPETITO PROVISION CO INC   SMALL BUS ONLY    NE PRETZEL&POPCORN   SMALL
BUS ONLY APPLE & EVE   SMALL BUS ONLY    NEALEY FOODS INC   SMALL BUS ONLY APPLE
BEER CORP   SMALL BUS ONLY    NEAR EAST BAKERY CO   SMALL BUS ONLY APPLEGATE
FARMS INC   SMALL BUS ONLY    NEEDHAM INC   SMALL BUS ONLY AQUA VALLEY SPRINGS  
SMALL BUS ONLY    NEESE COUNTRY SAUSAGE   SMALL BUS ONLY AQUAGOLD SEAFOOD
COMPANY LLC   SMALL BUS ONLY    NEW AGE INDUSTRIAL CORP   SMALL BUS ONLY AQUAMAR
INC   SMALL BUS ONLY    NEW CITY PACKING CO   SMALL BUS ONLY AQUANOR MARKETING,
INC.   SMALL BUS ONLY    NEW ENGLAND COFFEE CO   SMALL BUS ONLY AR LANTZ CO INC
  SMALL BUS ONLY    NEW FRENCH BAKERY   SMALL BUS ONLY ARC IBERVILLE   SMALL BUS
ONLY    NEW HONG KONG NOODLE   SMALL BUS ONLY ARCHIBALD FROZEN DESSERTS   SMALL
BUS ONLY    NEW METHOD PACKAGING   SMALL BUS ONLY ARCOBASSO FOODS   SMALL BUS
ONLY    NEW MOON NOODLE INC   SMALL BUS ONLY ARCTIC AIR   SMALL BUS ONLY    NEW
YORK BAKERY   SMALL BUS ONLY ARCTIC GLACIER INC   SMALL BUS ONLY    NEW YORK
INT’L BREAD CO   SMALL BUS ONLY ARDELLAS PIZZA   SMALL BUS ONLY    NEW YORK
SAUSAGE CO   SMALL BUS ONLY ARISTA INDUSTRIES INC   SMALL BUS ONLY    NEW YUNG
WAH CO.   SMALL BUS ONLY ARMANINO FOODS   SMALL BUS ONLY    NEWBURGH BANANAS &
PRODUCE INC   SMALL BUS ONLY ARNIES BAKERIES   SMALL BUS ONLY    NEWCO   SMALL
BUS ONLY ARON STREIT INC   SMALL BUS ONLY    NIAGARA DRINKING WATER   SMALL BUS
ONLY ARTHUR HOOD   SMALL BUS ONLY    NICKEY GREGORY TRUCKING   SMALL BUS ONLY
ARTHUR RAY YANTA   SMALL BUS ONLY    NICKY USA INC   SMALL BUS ONLY ARTHUR
SCHUMAN   SMALL BUS ONLY    NIELSEN CITRUS PRODUCE   SMALL BUS ONLY ARTHUR
SCHUMAN INC   SMALL BUS ONLY    NIELSON CITRUS   SMALL BUS ONLY ARTHUR SCHUMAN
WEST LLC   SMALL BUS ONLY    NIKI’S FOOD PRODUCTS   SMALL BUS ONLY ASC SEAFOOD  
SMALL BUS ONLY    NOH FOODS OF HAWAII   SMALL BUS ONLY ASHLAND MILLING CO  
SMALL BUS ONLY    NORDIC FOODS INC   SMALL BUS ONLY ASHMAN MANUFACTURING & DIST
CO   SMALL BUS ONLY    NOREX ENTERPRISES INC   SMALL BUS ONLY ASIANWOK COM LLC  
SMALL BUS ONLY    NORFISK INC   SMALL BUS ONLY ASPEN BAKING COMPANY   SMALL BUS
ONLY    NORFOLK BANANA DISTRIBUTORS   SMALL BUS ONLY ASSOCIATED POTATO GROWERS  
SMALL BUS ONLY    NORMAN’S FRUIT AND SALAD   SMALL BUS ONLY ASTOR CHOCOLATE CORP
  SMALL BUS ONLY    NORPAC FOODS INC   SMALL BUS ONLY ASTRA COMMUNICATIONS  
SMALL BUS ONLY    NORPACO GOURMET FOODS   SMALL BUS ONLY ASTRO SALES INTL  
SMALL BUS ONLY    NORPAK CORPORATION   SMALL BUS ONLY ATKINSON CANDY CO   SMALL
BUS ONLY    NORTH ATLANTIC INC   SMALL BUS ONLY ATKINSON MILLING CO   SMALL BUS
ONLY    NORTH COAST SEAFOOD   SMALL BUS ONLY ATLANTA SAUSAGE CO   SMALL BUS ONLY
   NORTH COUNTRY SMOKEHOUSE   SMALL BUS ONLY ATLANTIC BEVERAGE CO   SMALL BUS
ONLY    NORTH DAKOTA MILL & ELEVATOR   SMALL BUS ONLY ATLANTIC CAPES FISHERIES
INC   SMALL BUS ONLY    NORTH SOUTH TRADING   SMALL BUS ONLY ATLANTIC MILLS  
SMALL BUS ONLY    NORTH/SOUTH SALT CO   SMALL BUS ONLY ATLANTIS FOODS INC  
SMALL BUS ONLY    NORTHEAST CONSUL & MKTING   SMALL BUS ONLY ATLAPAC TRADING
COMP   SMALL BUS ONLY    NORTHEAST EQUIPMENT DIST   SMALL BUS ONLY ATOM BANANA  
SMALL BUS ONLY    NORTHEAST MARKETING   SMALL BUS ONLY ATS INC   SMALL BUS ONLY
   NORTHEAST SEAFOOD PRODUCTS   SMALL BUS ONLY ATWATER CANNING   SMALL BUS ONLY
   NORTHERN BAKERY   SMALL BUS ONLY AUERBACHS LYCO MEAT CO   SMALL BUS ONLY   
NORTHERN FISH PRODUCTS   SMALL BUS ONLY AUGUST THOMSEN CORP   SMALL BUS ONLY   
NORTHERN PINES   SMALL BUS ONLY AUSTER CO   SMALL BUS ONLY    NORTHERN WIND INC
  SMALL BUS ONLY AUTHORIZED COMMERCIAL   SMALL BUS ONLY    NORTHWEST SPEC BAKING
MIXES   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

48



--------------------------------------------------------------------------------

AUTOCRAT INC   SMALL BUS ONLY    NORTHWESTERN FOODS   SMALL BUS ONLY AVIS
FURNITURE   SMALL BUS ONLY    NOVELTY CONE CO   SMALL BUS ONLY AVOCO   SMALL BUS
ONLY    NP FOOD SERVICE SALES LLC   SMALL BUS ONLY AWC PACKAGING   SMALL BUS
ONLY    NPC PROCESSING CO   SMALL BUS ONLY AYER & PRICE FRUIT CO   SMALL BUS
ONLY    NTC MARKETING INC   SMALL BUS ONLY B&D FOODS   SMALL BUS ONLY    NUCHIEF
SALES   SMALL BUS ONLY BA TAMPTE PICKLES   SMALL BUS ONLY    NUMI ORGANIC TEA  
SMALL BUS ONLY BAGELMANIA   SMALL BUS ONLY    NUNES CO   SMALL BUS ONLY BAGELS
BY BELL   SMALL BUS ONLY    NUNN MILLING CO INC   SMALL BUS ONLY BAGELS FOREVER
INC   SMALL BUS ONLY    NUOVO PASTA PRODUCTION LTD   SMALL BUS ONLY BAIRD
PRODUCE   SMALL BUS ONLY    NUPRO CO   SMALL BUS ONLY BAKE CRAFTERS   SMALL BUS
ONLY    NURSERYMENS EXCHANGE   SMALL BUS ONLY BAKE CRAFTERS FOOD COMPANY   SMALL
BUS ONLY    NUTRA BALANCE PRODUCTS   SMALL BUS ONLY BAKE N JOY   SMALL BUS ONLY
   O STEEN MEAT   SMALL BUS ONLY BAKEMARK SALT LAKE CITY   SMALL BUS ONLY    O
TASTY FOODS INC   SMALL BUS ONLY BAKER BOY   SMALL BUS ONLY    OAK ACRE FARMS  
SMALL BUS ONLY BAKER DISTRIBUTING CO   SMALL BUS ONLY    OAK GROVE SMOKEHOUSE  
SMALL BUS ONLY BAKERS CHEESE FACTORY   SMALL BUS ONLY    OAKHOUSE FARM BAKERY  
SMALL BUS ONLY BAKER’S QTY PIZZA CRUSTS INC   SMALL BUS ONLY    OAKHURST DAIRY  
SMALL BUS ONLY BAKERS SERVICE OF S FLORIDA   SMALL BUS ONLY    OASIS FOODS  
SMALL BUS ONLY BAKERY EXPRS MID ATLANTIC INC   SMALL BUS ONLY    OB MACARONI  
SMALL BUS ONLY BAKING CO OF UKIAH   SMALL BUS ONLY    OBERTO SAUSAGE COMPANY  
SMALL BUS ONLY BALTER SALES CO   SMALL BUS ONLY    OCEAN BLUE PRODUCTS INC  
SMALL BUS ONLY BALTIC LINEN CO INC   SMALL BUS ONLY    OCEAN KING ENTERPRISES
INC   SMALL BUS ONLY BANDWAGON BROKERAGE INC   SMALL BUS ONLY    OCEAN MIST
FARMS (PA)   SMALL BUS ONLY BANNER FRUIT INC.   SMALL BUS ONLY    ODELL MOP
COMPANY   SMALL BUS ONLY BAR MAID CORP   SMALL BUS ONLY    ODELLS   SMALL BUS
ONLY BAR W MEAT CO   SMALL BUS ONLY    ODYSSEY ENTERPRISE   SMALL BUS ONLY
BARBERAS INC   SMALL BUS ONLY    OFF THE DOCK SEAFOOD   SMALL BUS ONLY BAREMANS
DAIRY   SMALL BUS ONLY    OHIO PACKING   SMALL BUS ONLY BARI FOODS   SMALL BUS
ONLY    OK RESTAURANT SUPPLY   SMALL BUS ONLY BARON SPICES   SMALL BUS ONLY   
OKLAHOMA CITY MEAT CO   SMALL BUS ONLY BARRINGER MARKETING GROUP   SMALL BUS
ONLY    OLD FASHIONED KITCHEN   SMALL BUS ONLY BARTLOW HOLDINGS LLC   SMALL BUS
ONLY    OLD MANSION FOODS   SMALL BUS ONLY BARTUSH SCHNITZIUS FOOD CO   SMALL
BUS ONLY    OLD SOUTH FOODS   SMALL BUS ONLY BASCOM   SMALL BUS ONLY    OLD
WORLD FOODS   SMALL BUS ONLY BASCOM FAMILY FARMS INC   SMALL BUS ONLY    OLD
WORLD SPCES & SEASNGS INC   SMALL BUS ONLY BASIC CONVENIENCE FDS   SMALL BUS
ONLY    OLIVER PRODUCTS CORP   SMALL BUS ONLY BASIN GOLD COOPERATIVE   SMALL BUS
ONLY    OLYMPIA GYROS US   SMALL BUS ONLY BASQUE FRENCH BAKERY   SMALL BUS ONLY
   OLYMPUS GOURMET ROAST   SMALL BUS ONLY BAUDIN’S SAUSAGE KITHCHEN   SMALL BUS
ONLY    OMAHA BOX CO   SMALL BUS ONLY BAUMER FOODS CO   SMALL BUS ONLY    OMAR
COFFEE CO.   SMALL BUS ONLY BAVARIA SAUSAGE   SMALL BUS ONLY    OMNI FOODS INC  
SMALL BUS ONLY BAVARIAN MEAT PRODUCTS   SMALL BUS ONLY    ON COR FROZEN FOODS
LLC   SMALL BUS ONLY BAY AREA HERBS & SPECIALTIES   SMALL BUS ONLY    ONE OF A
KIND   SMALL BUS ONLY BAY STATE MILLING   SMALL BUS ONLY    ONE PIE CANNING CO  
SMALL BUS ONLY BAYS ENGLISH MUFFIN   SMALL BUS ONLY    ONLINE PACKAGING INC  
SMALL BUS ONLY BC BUNDT INC   SMALL BUS ONLY    OPAS SMOKED MEATS   SMALL BUS
ONLY BC FROZEN FOODS LTD   SMALL BUS ONLY    OR DERVS INC   SMALL BUS ONLY BCW
FOOD PRODUCTS INC   SMALL BUS ONLY    ORCA BAY SEAFOOD   SMALL BUS ONLY BD&K
FOODS INC   SMALL BUS ONLY    ORCHID ISLAND JUICE   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

49



--------------------------------------------------------------------------------

BEANZ MAN THE   SMALL BUS ONLY    ORDERMATIC CORP   SMALL BUS ONLY BEAR BOTTON
FARMS   SMALL BUS ONLY    OREGON CHERRY GROWERS INC   SMALL BUS ONLY BEAVER
MEADOWS CREAMER   SMALL BUS ONLY    OREGON ICE CREAM   SMALL BUS ONLY BEAVERTON
FOODS INC   SMALL BUS ONLY    ORGANIC HARVEST NEWORK   SMALL BUS ONLY BEDFORD
INDUSTRIES   SMALL BUS ONLY    ORGANIC MILLING   SMALL BUS ONLY BEE BEE QUE  
SMALL BUS ONLY    ORGANICALLY GROWN COOP   SMALL BUS ONLY BEEF INTL   SMALL BUS
ONLY    ORIGINAL CHICAGO PRODUCE   SMALL BUS ONLY BEEFMASTER CATTLEMEN LP  
SMALL BUS ONLY    ORIGINAL LEMON WRAP   SMALL BUS ONLY BEER EXPRESS   SMALL BUS
ONLY    ORION SEAFOOD INTL INC   SMALL BUS ONLY BELGIOIOSO CHEESE INC   SMALL
BUS ONLY    ORION TRADING CORP   SMALL BUS ONLY BELL TASTY FOODS INC   SMALL BUS
ONLY    ORLANDO FOOD SALES INC   SMALL BUS ONLY BEN HILL GRIFFIN INC   SMALL BUS
ONLY    ORLEANS PACKING CO   SMALL BUS ONLY BENCH MARK POTATO   SMALL BUS ONLY
   OROWHEAT FOODS OF BOISE   SMALL BUS ONLY BENEDETTI FARMS INC   SMALL BUS ONLY
   OTAY MESA REPACKERS   SMALL BUS ONLY BENNER CHINA GLASSWARE OF FLA   SMALL
BUS ONLY    OTIS MCALLISTER INC   SMALL BUS ONLY BERGHOFF INTERNATIONAL INC  
SMALL BUS ONLY    OTT FOOD PRODUCTS CO   SMALL BUS ONLY BERKELEY FLORIST SUPPLY
  SMALL BUS ONLY    OUT OF THE SHELL LLC   SMALL BUS ONLY BERKS PACKING CO INC  
SMALL BUS ONLY    OUT OF THE SHELL LLC DBA LINGS   SMALL BUS ONLY BERNARD FOOD
INDUSTRIES   SMALL BUS ONLY    OUTDOOR LIFESTYLE   SMALL BUS ONLY BERNER CHEESE
  SMALL BUS ONLY    OVEN FRESH BAKING   SMALL BUS ONLY BERRY VEAL CORP   SMALL
BUS ONLY    OXFORD FOODS DBA BAY VALLEY   SMALL BUS ONLY BEST MANUFACTURERS  
SMALL BUS ONLY    OXFORD TRADING INC   SMALL BUS ONLY BEST ORIENTAL PRODUCE  
SMALL BUS ONLY    OZARK MOUNTAIN PORK CO OP   SMALL BUS ONLY BEST PROVISION INC
  SMALL BUS ONLY    P&C MEAT INC   SMALL BUS ONLY BEST QUALITY BREAD STICKS CORP
  SMALL BUS ONLY    P&G TRADING CO INC   SMALL BUS ONLY BETTER LIFE PRODUCE  
SMALL BUS ONLY    P&P FARMS   SMALL BUS ONLY BIA CORDON BLEU INC   SMALL BUS
ONLY    P.D.G WAREHOUSE   SMALL BUS ONLY BIAZZO DAIRY PRODUCTS   SMALL BUS ONLY
   PACA FOODS INC   SMALL BUS ONLY BIDDLE ENTERPRISES   SMALL BUS ONLY   
PACIFIC AGRI PRODUCTS   SMALL BUS ONLY BIG D INDUSTRIES   SMALL BUS ONLY   
PACIFIC COAST PRODUCERS   SMALL BUS ONLY BIG GUS ONION RINGS   SMALL BUS ONLY   
PACIFIC COLLIER   SMALL BUS ONLY BIG J MILLING & ELEVATOR CO   SMALL BUS ONLY   
PACIFIC FOOD SOURCE   SMALL BUS ONLY BIG KAHUNA OF FLORIDA INC   SMALL BUS ONLY
   PACIFIC FOODS OF OREGON   SMALL BUS ONLY BIG RED TOMATO PACKERS   SMALL BUS
ONLY    PACIFIC GOURMET   SMALL BUS ONLY BIG TRAIN   SMALL BUS ONLY    PACIFIC
PKGING COMPONENTS INC   SMALL BUS ONLY BILOXI FREEZING & PROCESSING   SMALL BUS
ONLY    PACIFIC PLUS INTL INC   SMALL BUS ONLY BIRKETT MILLS   SMALL BUS ONLY   
PACIFIC PRODUCE (AMERI)   SMALL BUS ONLY BISHOP BROTHERS   SMALL BUS ONLY   
PACIFIC SPICE COMPANY   SMALL BUS ONLY BK ENTERPRISES SPECIALITY FDS   SMALL BUS
ONLY    PACIFIC TRANSDUCER   SMALL BUS ONLY BLACKHAWK BAKERY   SMALL BUS ONLY   
PACIFICA FOODS LLC   SMALL BUS ONLY BLAINE HARTLEY INC   SMALL BUS ONLY    PACO
PACKERS INC   SMALL BUS ONLY BLENDEX COMPANY   SMALL BUS ONLY    PADERNO WORLD
CUISINE   SMALL BUS ONLY BLISS BROS DAIRY INC   SMALL BUS ONLY    PAGE FOODS  
SMALL BUS ONLY BLOCK BROKERAGE & DISTRIBUTION   SMALL BUS ONLY    PAHL FARMS INC
  SMALL BUS ONLY BLOEMERS FOOD SALES   SMALL BUS ONLY    PALMER CANDY CO   SMALL
BUS ONLY BLOOMFIELD BAKERS   SMALL BUS ONLY    PALMIERI FOOD PRODUCTS   SMALL
BUS ONLY BLOSSOM VALLEY   SMALL BUS ONLY    PAN AMERICAN BANANA   SMALL BUS ONLY
BLUE BANNER   SMALL BUS ONLY    PANAMA BANANA DIST CO   SMALL BUS ONLY BLUE
PLANET FOODS LTD   SMALL BUS ONLY    PAPA CANTELLAS INC   SMALL BUS ONLY BLUE
RIBBON MEATS INC   SMALL BUS ONLY    PAPER PRODUCTS CO   SMALL BUS ONLY
BLUEGRASS QUALITY MEATS   SMALL BUS ONLY    PAPPARDELLES PASTA   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

50



--------------------------------------------------------------------------------

BOB BETTER BEEF   SMALL BUS ONLY    PARADISE FRUIT & VETABLE   SMALL BUS ONLY
BOBBY SALAZARS   SMALL BUS ONLY    PARADISE PRODUCE DISTRIB   SMALL BUS ONLY BOC
PACKAGING   SMALL BUS ONLY    PARIS BROTHERS INC   SMALL BUS ONLY BOCA GRANDE
FOODS   SMALL BUS ONLY    PARKER PRODUCTS INC   SMALL BUS ONLY BOF ASSOCIATES  
SMALL BUS ONLY    PARKERS FARM INC   SMALL BUS ONLY BOGDON CANDY CO INC   SMALL
BUS ONLY    PARMALAT CANADA INC   SMALL BUS ONLY BOGHOSIAN RAISIN   SMALL BUS
ONLY    PARROT ICE DRINK PRODUCTS AMER   SMALL BUS ONLY BOISE COLD STORAGE  
SMALL BUS ONLY    PARTHENON IMPORTERS 1998 LTD   SMALL BUS ONLY BOLNERS FIESTA  
SMALL BUS ONLY    PASTA E PANI   SMALL BUS ONLY BON CHEF INC   SMALL BUS ONLY   
PASTA FACTORY   SMALL BUS ONLY BON SECOUR FISHERIES   SMALL BUS ONLY    PASTA
FESTIVALE INC   SMALL BUS ONLY BON SUISSE   SMALL BUS ONLY    PASTA MIA   SMALL
BUS ONLY BONANZA PRODUCE   SMALL BUS ONLY    PASTENE COMPANY   SMALL BUS ONLY
BONERTS SLICE OF PIE   SMALL BUS ONLY    PATAK BOHEMIA   SMALL BUS ONLY BONGARDS
CREAMERIES   SMALL BUS ONLY    PATERSON PACIFIC PARCHMENT   SMALL BUS ONLY
BORTON MARKETING CO LTD.   SMALL BUS ONLY    PATISSERIE DE FRANCE   SMALL BUS
ONLY BOSCOLI FOODS INC   SMALL BUS ONLY    PATTERSON FOODS INC   SMALL BUS ONLY
BOSKOVICH   SMALL BUS ONLY    PATTERSON VEGETABLE CO   SMALL BUS ONLY BOSTON
BRISKET CO INC   SMALL BUS ONLY    PATTON CO   SMALL BUS ONLY BOSTON COFFEE CAKE
LLC   SMALL BUS ONLY    PAUL BARNETT SEAFOOD INC   SMALL BUS ONLY BOSTON FISH
MARKET INC   SMALL BUS ONLY    PAUL J MACRIE INC   SMALL BUS ONLY BOSTON LOBSTER
CO   SMALL BUS ONLY    PAUMIES PORKIES   SMALL BUS ONLY BOTSFORD & GOODFELLO  
SMALL BUS ONLY    PBI   SMALL BUS ONLY BOTTEMA BAKERY   SMALL BUS ONLY    PBI
MARKET EQUIPMENT INC   SMALL BUS ONLY BOWLES PACKAGING   SMALL BUS ONLY    PEARL
MEAT PACKING CO   SMALL BUS ONLY BOYDS COFFEE COMPANY   SMALL BUS ONLY    PEARL
RIVER PASTRY & CHOC LLC   SMALL BUS ONLY BRAKEBUSH BROS INC   SMALL BUS ONLY   
PECAN DELUXE CANDY   SMALL BUS ONLY BRASS SMITH INC   SMALL BUS ONLY    PECHTERS
BAKING GROUP   SMALL BUS ONLY BREADMASTERS ENTERPRISES INC   SMALL BUS ONLY   
PEDDLERS SON   SMALL BUS ONLY BRICINS INC   SMALL BUS ONLY    PEER FOOD GROUP
INC   SMALL BUS ONLY BRIGHTON MILLS   SMALL BUS ONLY    PEERLESS COFFEE CO  
SMALL BUS ONLY BRISTOL SEAFOOD INC   SMALL BUS ONLY    PEGGYS PRIDE   SMALL BUS
ONLY BRITE VISION MEDIA   SMALL BUS ONLY    PELLEGRINO FOOD PRODUCTS   SMALL BUS
ONLY BROADLEAF VENISON INC   SMALL BUS ONLY    PELLERITO FOODS   SMALL BUS ONLY
BROADWAY CORNED BEEF CO   SMALL BUS ONLY    PELLMAN FOODS INC   SMALL BUS ONLY
BROOKS H & CO   SMALL BUS ONLY    PENDERYS INC   SMALL BUS ONLY BROOKSIDE FOODS
INC   SMALL BUS ONLY    PENGUIN FROZEN FOODS   SMALL BUS ONLY BROTHERS BAKING  
SMALL BUS ONLY    PEPIN HEIGHTS ORCHARD   SMALL BUS ONLY BROTHERS FINE FOODS  
SMALL BUS ONLY    PEPSI COLA   SMALL BUS ONLY BROWN PACKING CO   SMALL BUS ONLY
   PERESTROIKA PRODUCTS LTD   SMALL BUS ONLY BROWNIE BAKER   SMALL BUS ONLY   
PERMAPACK INC   SMALL BUS ONLY BRUCE NEWLON CO INC   SMALL BUS ONLY    PERO
PACKING & SALES   SMALL BUS ONLY BRUCKEN FOOD   SMALL BUS ONLY    PERONA FARMS
FOOD   SMALL BUS ONLY BRUNO PEPPER   SMALL BUS ONLY    PETERSON FARMS INC  
SMALL BUS ONLY BRUNO SPECIALTY FOODS   SMALL BUS ONLY    PETRA WHOLESALE &
BAKERY   SMALL BUS ONLY BRYANT PRESERVING   SMALL BUS ONLY    PEZ CANDY, INC.  
SMALL BUS ONLY BSI LLC   SMALL BUS ONLY    PG MOLANARI&SONS   SMALL BUS ONLY
BUBBA FOODS LLC   SMALL BUS ONLY    PGI SAUGATUCK INC   SMALL BUS ONLY BUBBLES
BAKING CO   SMALL BUS ONLY    PHILLIPS DISTRIBUTION INC   SMALL BUS ONLY
BUCCANEER BROKERAGE   SMALL BUS ONLY    PHILLIPS FOODS   SMALL BUS ONLY BUCKHEAD
BREAD COMPANY   SMALL BUS ONLY    PHOENIX FOODS INC   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

51



--------------------------------------------------------------------------------

BUDD FOODS   SMALL BUS ONLY    PHOENIX MUSHROOMS (FALCON)   SMALL BUS ONLY
BUDDYS KITCHEN   SMALL BUS ONLY    PIANTEDOSI BAKING CO   SMALL BUS ONLY BUENO
MARKETING INC   SMALL BUS ONLY    PIAZZA SEAFOOD WORLD LLC   SMALL BUS ONLY
BUNGE CANADA   SMALL BUS ONLY    PICK-RITE BROKERAGE   SMALL BUS ONLY BUONO VITA
INC   SMALL BUS ONLY    PIERRE FOODS CLOVERVALE FARMS   SMALL BUS ONLY BURDEN
PRODUCTS   SMALL BUS ONLY    PILOT TRADING   SMALL BUS ONLY BURGER MAKER INC  
SMALL BUS ONLY    PINNACLE CHEESE CO   SMALL BUS ONLY BURGERS OZARK   SMALL BUS
ONLY    PITCO FRIALATOR   SMALL BUS ONLY BURKE MARKETING CORP   SMALL BUS ONLY
   PITTSBURGH SEAFOODS   SMALL BUS ONLY BURLESONS INC   SMALL BUS ONLY    PJ
LOBSTER COMPANY   SMALL BUS ONLY BURRY FOODSERVICE   SMALL BUS ONLY    PJS
CORRUGATED INC   SMALL BUS ONLY BUSHMANS INC   SMALL BUS ONLY    PLAINS MEAT CO
  SMALL BUS ONLY BUSHMANS INCORPORATED   SMALL BUS ONLY    PLASTIC WORLD INC  
SMALL BUS ONLY BUSHWICK COMMISSION   SMALL BUS ONLY    PLASTOCON INC   SMALL BUS
ONLY BUTCHER BLOCK   SMALL BUS ONLY    PLATINUM PRODUCE INC   SMALL BUS ONLY
BUTCHS CAJUN SEASONING   SMALL BUS ONLY    PLAZA SWEETS   SMALL BUS ONLY
BUTTERFIELD FOODS CO INC   SMALL BUS ONLY    PLYMOUTH BEEF   SMALL BUS ONLY
BUYERS DISTRIBUTING INC   SMALL BUS ONLY    PLYMOUTH POULTRY   SMALL BUS ONLY
BVT CHEF REVIVAL INC   SMALL BUS ONLY    PMO WILDWOOD   SMALL BUS ONLY BYRD
INTERNATIONAL   SMALL BUS ONLY    POCASSET SEAFOOD   SMALL BUS ONLY BYRNE DAIRY
  SMALL BUS ONLY    POCHE MARKET & RESTAURANT   SMALL BUS ONLY BYRON CENTER
MEATS   SMALL BUS ONLY    POCINO FOODS CO   SMALL BUS ONLY C PACIFIC FOODS INC  
SMALL BUS ONLY    POLENTA CO   SMALL BUS ONLY C&C PRODUCE   SMALL BUS ONLY   
POLKS MEAT PRODUCTS   SMALL BUS ONLY C&F PACKING   SMALL BUS ONLY    POLLEN
RANCH   SMALL BUS ONLY C&H SUGAR   SMALL BUS ONLY    PONG CHIEN TRADING INC  
SMALL BUS ONLY C&K MFG SALES CO   SMALL BUS ONLY    PONTCHARTRAIN BLUE CRAB INC
  SMALL BUS ONLY C&M FOOD DISTRIBUTING, INC.   SMALL BUS ONLY    PONTRELLI &
LARICCHIA INC   SMALL BUS ONLY C.M.V. WAREHOUSE (CHIQUITA)   SMALL BUS ONLY   
POPCORN ETC   SMALL BUS ONLY CACIQUE DIST USA   SMALL BUS ONLY    POPCORN MAN  
SMALL BUS ONLY CADCO LTD   SMALL BUS ONLY    POPPIES INTERNATIONAL INC   SMALL
BUS ONLY CADILLAC COFFEE CO   SMALL BUS ONLY    PORT ROYAL   SMALL BUS ONLY
CAESARS PASTA PROD   SMALL BUS ONLY    PORTESIS ITALIAN FOOD   SMALL BUS ONLY
CAFE VALLEY INC   SMALL BUS ONLY    POTANDON PRODUCE LLC   SMALL BUS ONLY CAFFE
D AMORE   SMALL BUS ONLY    POTATO PRODUCTS OF IDAHO   SMALL BUS ONLY CAJUN CHEF
  SMALL BUS ONLY    POVERTY BAY COFFEE CO   SMALL BUS ONLY CAJUN STUFF   SMALL
BUS ONLY    PRECISION FOODS INC   SMALL BUS ONLY CAJUNS CHOICE FOOD   SMALL BUS
ONLY    PREFERRED MEALS SYSTEMS   SMALL BUS ONLY CAL CEL MARKETING INC   SMALL
BUS ONLY    PREMIER MANAGEMENT GROUP LLC   SMALL BUS ONLY CAL FRESCO QUALITY
FRUITS&VEG   SMALL BUS ONLY    PREMIUM MEATS INC   SMALL BUS ONLY CAL MIL
PLASTIC   SMALL BUS ONLY    PRIDE OF THE POND   SMALL BUS ONLY CAL NET PRODUCE
INC   SMALL BUS ONLY    PRIMAL ESSENCE   SMALL BUS ONLY CAL TEX CITRUS JUICE  
SMALL BUS ONLY    PRIME CHOICE FOODS WEST   SMALL BUS ONLY CALAVO GROWERS  
SMALL BUS ONLY    PRIME PAK   SMALL BUS ONLY CALHOUN BEND MILL   SMALL BUS ONLY
   PRIME PAK FOODS INC   SMALL BUS ONLY CALICO COTTAGE INC   SMALL BUS ONLY   
PRIMO PROMOS INC   SMALL BUS ONLY CALIFORNIA APPLE PRODUCT   SMALL BUS ONLY   
PRIVATE SPRING WATER   SMALL BUS ONLY CALIFORNIA CHARCOAL & FIREWOOD   SMALL BUS
ONLY    PRO REPS EXPRESS   SMALL BUS ONLY CALIFORNIA CITRUS   SMALL BUS ONLY   
PRO TEAM   SMALL BUS ONLY CALIFORNIA GARLIC COMPANY   SMALL BUS ONLY    PRO TECH
MATS IND   SMALL BUS ONLY CALIFORNIA SEAFOOD & PRODUCE   SMALL BUS ONLY    PRO
TECH MATS INDUSTRIES INC   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

52



--------------------------------------------------------------------------------

CALKINS & BURKE LTD   SMALL BUS ONLY    PROCESSED FOODS   SMALL BUS ONLY CALLICO
DISTRIBUTORS   SMALL BUS ONLY    PROCESSED FOODS CORP   SMALL BUS ONLY
CAMANCHACA INC   SMALL BUS ONLY    PROCLEAN   SMALL BUS ONLY CAMBRIDGE FARMS  
SMALL BUS ONLY    PRODOTTI MEDITERRANEI INC   SMALL BUS ONLY CAMPIONE D ITALIA
FOODS   SMALL BUS ONLY    PRODUCE ALLIANCE   SMALL BUS ONLY CANADA DRY   SMALL
BUS ONLY    PRODUCE EXCHANGE CO, INC   SMALL BUS ONLY CANBERRA CORP SMS   SMALL
BUS ONLY    PRODUCE WORLD INC   SMALL BUS ONLY CANDLE LAMP COMPANY LLC   SMALL
BUS ONLY    PRODUCERS PEANUT   SMALL BUS ONLY CANDY TECH   SMALL BUS ONLY   
PROFESSIONAL BAKEWARE COMPANY   SMALL BUS ONLY CANNON MARKETING INC   SMALL BUS
ONLY    PROFESSIONAL PRODUCE   SMALL BUS ONLY CANTARE FOODS   SMALL BUS ONLY   
PROFISH LIMITED   SMALL BUS ONLY CAP CREATIONS LLC   SMALL BUS ONLY    PROFIT
TIME INC   SMALL BUS ONLY CAPITOL DISTRIBUTION CO   SMALL BUS ONLY    PROGRAM  
SMALL BUS ONLY CAPITOL DISTRIBUTION CO LLC   SMALL BUS ONLY    PROGRESSIVE
SPECIALTY GLASS   SMALL BUS ONLY CAPPUCCINE   SMALL BUS ONLY    PROMOTION IN
MOTION CO   SMALL BUS ONLY CAPTAIN FOODS INC   SMALL BUS ONLY    PRONTO PRODUCTS
CO   SMALL BUS ONLY CAPTAIN KEN   SMALL BUS ONLY    PROTECTO   SMALL BUS ONLY
CAPTAIN SPONGEFOOT TRADING CO   SMALL BUS ONLY    PROTEIN SOLUTIONS   SMALL BUS
ONLY CARCIONE’S FRESH PRODUCE   SMALL BUS ONLY    PUCKERED PICKLE CO   SMALL BUS
ONLY CARDILE BROTHERS MUSHROOM   SMALL BUS ONLY    PUMILIA PIZZA SHELL INC  
SMALL BUS ONLY CARDINAL INTERNATIONAL   SMALL BUS ONLY    PURCELL INTL   SMALL
BUS ONLY CARDINAL PRODUCTS   SMALL BUS ONLY    PURCHASE ORDER OF MIA.   SMALL
BUS ONLY CARDONA   SMALL BUS ONLY    PURDY PRODUCTS   SMALL BUS ONLY CARLISLE
FOOD SYSTEMS   SMALL BUS ONLY    PURE TECH WATERS OF AMERICA   SMALL BUS ONLY
CARMENS CHIPC INC   SMALL BUS ONLY    PURIFRY   SMALL BUS ONLY CAROLINA CLASSICS
CAT FISH INC   SMALL BUS ONLY    PURITAN FOODS   SMALL BUS ONLY CAROLINA
CLASSICS CATFISH   SMALL BUS ONLY    PUTNAM PLASTICS   SMALL BUS ONLY CAROLINA
MOUNTAIN   SMALL BUS ONLY    QUAKER BAKERY   SMALL BUS ONLY CAROLINA TABLE MFG
CO INC   SMALL BUS ONLY    QUAKER HILL FARMS   SMALL BUS ONLY CARRIAGE HOUSE CO
  SMALL BUS ONLY    QUAKER MAID MEATS INC   SMALL BUS ONLY CARRINGTON FOODS  
SMALL BUS ONLY    QUALITY CANDY CO INC   SMALL BUS ONLY CARSO’S PASTA INC  
SMALL BUS ONLY    QUALITY CULTIVATORS LTD   SMALL BUS ONLY CARTER & SPENCER
INTN’L   SMALL BUS ONLY    QUALITY MEATS & SEAFOOD   SMALL BUS ONLY CARUSO
PRODUCE   SMALL BUS ONLY    QUEENS PRODUCE   SMALL BUS ONLY CARUSOS COFFEE  
SMALL BUS ONLY    QUEST   SMALL BUS ONLY CASA DILISIO INC   SMALL BUS ONLY   
QUICK DISPENSE INC   SMALL BUS ONLY CASA PONS USA INC   SMALL BUS ONLY    QUINCY
STREET   SMALL BUS ONLY CASCADE BEVERAGE SERVICES   SMALL BUS ONLY    QUON YICK
NOODLE CO INC   SMALL BUS ONLY CASCADE FRUIT MARKETING   SMALL BUS ONLY    QZINA
SPECIALTY FOODS   SMALL BUS ONLY CASE PORK ROLL CO INC   SMALL BUS ONLY    R
CASTANEDA   SMALL BUS ONLY CASTELLI USA LLC   SMALL BUS ONLY    R&B WHOLESALE
DISTRIBUTORS INC   SMALL BUS ONLY CASTLE CHEESE WEST INC   SMALL BUS ONLY    R&R
INDUSTRIES   SMALL BUS ONLY CASTLE IMPORTING INC   SMALL BUS ONLY    RACINE
DANISH   SMALL BUS ONLY CATALINA FINER FOODS   SMALL BUS ONLY    RAFAEL
CASTANEDA FARM   SMALL BUS ONLY CATANIA SPAGNA CORP   SMALL BUS ONLY    RAIMONDI
& SONS INC   SMALL BUS ONLY CATHAY FOODS CO   SMALL BUS ONLY    RAINBOW SEAFOOD
  SMALL BUS ONLY CATTANEO BROS. INC.   SMALL BUS ONLY    RAINIER FRUIT CO  
SMALL BUS ONLY CAVAZOS FRUIT&VEG CO INC   SMALL BUS ONLY    RAINSWEET INC  
SMALL BUS ONLY CAVENDISH GAME BIRDS INC   SMALL BUS ONLY    RAM DISTRIBUTORS  
SMALL BUS ONLY CCD MUSHROOM CO.   SMALL BUS ONLY    RAMARC FOODS   SMALL BUS
ONLY CDS DISTRIBUTING INC   SMALL BUS ONLY    RANDOLPH PACKING   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

53



--------------------------------------------------------------------------------

CEDAR CREST SPECIALITIES   SMALL BUS ONLY    RANKIN DELUXE   SMALL BUS ONLY
CENTRAL COAST   SMALL BUS ONLY    RAW SEAFOOD INC   SMALL BUS ONLY CENTRAL
PLASTIC & RUBB   SMALL BUS ONLY    RAYMONDS   SMALL BUS ONLY CENTRAL PRODUCE CO
  SMALL BUS ONLY    RAYMUNDO FOOD PRODUCTS INC   SMALL BUS ONLY CENTRAL SEAFOOD
  SMALL BUS ONLY    RAY’S MEATS   SMALL BUS ONLY CERTI FRESH FOODS INC   SMALL
BUS ONLY    RAYTON PACKING   SMALL BUS ONLY CERTIFIED BAKERY INC   SMALL BUS
ONLY    RC TAYLOR WHOLESALE   SMALL BUS ONLY CF CHEFS INC   SMALL BUS ONLY   
RCG FOODS, INC   SMALL BUS ONLY CH GUENTHER & SONS INC   SMALL BUS ONLY    RCH
ENTERPRISES   SMALL BUS ONLY CHANDLER FOODS INC   SMALL BUS ONLY    READ
PRODUCTS INC   SMALL BUS ONLY CHANNEL FISH PROCESSING   SMALL BUS ONLY    REAL
FOOD MKTG   SMALL BUS ONLY CHANNEL MANUFACTURING   SMALL BUS ONLY    REAVES
BROKERAGE CO   SMALL BUS ONLY CHANNEL MFG CORP   SMALL BUS ONLY    RED DOOR
PIZZERIA INC   SMALL BUS ONLY CHAR CRUST   SMALL BUS ONLY    RED HOT CHICAGO  
SMALL BUS ONLY CHARLES CHRISTIAN DIST   SMALL BUS ONLY    RED OSIER FOOD
PRODUCTS LLC   SMALL BUS ONLY CHARLES D JONES   SMALL BUS ONLY    REDCO
FOODSERVICE EQUIP LLC   SMALL BUS ONLY CHARLES RITTER INC   SMALL BUS ONLY   
REED & BARTON   SMALL BUS ONLY CHARLIE TROTTER FOODS   SMALL BUS ONLY    REED
FOOD TECHNOLOGY   SMALL BUS ONLY CHARLIES MARKET   SMALL BUS ONLY    REEDS INC  
SMALL BUS ONLY CHARLIES PRIDE   SMALL BUS ONLY    REEVES FARMS   SMALL BUS ONLY
CHATTANOOGA BAKERY   SMALL BUS ONLY    REFRIGIWEAR INC   SMALL BUS ONLY CHECK
MATES CONFECTIONERY CO   SMALL BUS ONLY    REGAL SPRINGS TRADING FRZ FISH  
SMALL BUS ONLY CHEESE MERCHANTS OF AMERICA   SMALL BUS ONLY    REGENCY WRAPS INC
  SMALL BUS ONLY CHEESE SMOKERS INC   SMALL BUS ONLY    REICHEL FOODS LLC  
SMALL BUS ONLY CHEESECAKE ROYALE   SMALL BUS ONLY    REILLY DAIRY & FOOD CO  
SMALL BUS ONLY CHEEZWHSE.COM   SMALL BUS ONLY    RELIANT FOODSERVICE   SMALL BUS
ONLY CHEF CREATIONS INC   SMALL BUS ONLY    RELYCO SALES INC   SMALL BUS ONLY
CHEF JOHN FOLSE   SMALL BUS ONLY    REMA FOODS INC   SMALL BUS ONLY CHEF
REQUESTED FOODS   SMALL BUS ONLY    REMAGEN INC   SMALL BUS ONLY CHEF ROBERTS
FOODS   SMALL BUS ONLY    RENFRO FOODS INC   SMALL BUS ONLY CHEF WORKS   SMALL
BUS ONLY    REPUBLIC OF TEA   SMALL BUS ONLY CHEFS CHOICE MESQUITE   SMALL BUS
ONLY    RESOURCE SALES & MARKETING   SMALL BUS ONLY CHEFWARE   SMALL BUS ONLY   
RG PRODUCE, INC.   SMALL BUS ONLY CHEFWEAR INC   SMALL BUS ONLY    RHODES INTL  
SMALL BUS ONLY CHEMUNG SPRING WATER   SMALL BUS ONLY    RICE FRUIT CO   SMALL
BUS ONLY CHERNOFF SALES INC   SMALL BUS ONLY    RICELAND CRAWFISH INC   SMALL
BUS ONLY CHERRY CENTRAL   SMALL BUS ONLY    RICHARD & SON   SMALL BUS ONLY
CHESSAPEAKE FISH COMPANY   SMALL BUS ONLY    RICHARD & SONS BAKERY   SMALL BUS
ONLY CHEYNE & CO J.C.   SMALL BUS ONLY    RICHARD BACIGALUPO & SONS INC   SMALL
BUS ONLY CHIANTI CHEESE COMPANY OF NJ   SMALL BUS ONLY    RICHMOND BAKING CO  
SMALL BUS ONLY CHICAGO GOURMET STEAKS   SMALL BUS ONLY    RICKEYS   SMALL BUS
ONLY CHICAGO METALLIC   SMALL BUS ONLY    RIDGEFIELDS BRAND YOGURT   SMALL BUS
ONLY CHICAGOLAND BEVERAGE CO   SMALL BUS ONLY    RILEY READY PACK   SMALL BUS
ONLY CHIEF INDUSTRIES   SMALL BUS ONLY    RINGER & SON BROKERAGE   SMALL BUS
ONLY CHILE GUY   SMALL BUS ONLY    RIO BRAVO PRODUCE LTD CO   SMALL BUS ONLY
CHIMENTIS BAKING CO   SMALL BUS ONLY    RITEMADE PAPER CONVERTERS   SMALL BUS
ONLY CHINCOTEAGUE SEAFOOD   SMALL BUS ONLY    RITTER DISPOSABLES INC   SMALL BUS
ONLY CHINO ICE SERVICES   SMALL BUS ONLY    RIVER CITY PRODUCE   SMALL BUS ONLY
CHIQUITA BRAND INT. INC   SMALL BUS ONLY    RIVERIDGE PRODUCE MARKETING   SMALL
BUS ONLY CHOCOLATE SHOPPE ICE CREAM CO   SMALL BUS ONLY    RIVERSIDE FOODS INC  
SMALL BUS ONLY CHOCOLATES EL REY INC   SMALL BUS ONLY    RIVERTOWN FOODS, INC.  
SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

54



--------------------------------------------------------------------------------

CHS INC   SMALL BUS ONLY    RJ SCHINNER CO INC   SMALL BUS ONLY CHUNCO INC  
SMALL BUS ONLY    RL ZEIGLER INC   SMALL BUS ONLY CHUNG HING CO LTD   SMALL BUS
ONLY    ROADRUNNER PIZZA   SMALL BUS ONLY CHUNGS GOURMET FOODS   SMALL BUS ONLY
   ROBERTS AMERICAN GOURMET   SMALL BUS ONLY CHURCH BROTHERS LLC   SMALL BUS
ONLY    ROBINS NEST   SMALL BUS ONLY CIAO BELLA GELATO CO   SMALL BUS ONLY   
ROBLES PRODUCE   SMALL BUS ONLY CIBARIA INTERNATIONAL INC   SMALL BUS ONLY   
ROBLING & CATALANI   SMALL BUS ONLY CINNAMONSTER FRANCHISE GROUP   SMALL BUS
ONLY    ROBOT COUPE   SMALL BUS ONLY CIRCLE C MARKETING   SMALL BUS ONLY    ROCK
GARDEN SOUTH   SMALL BUS ONLY CIRCLE FOOD   SMALL BUS ONLY    ROCKY MOUNTAIN
BAGELS LLC   SMALL BUS ONLY CITADEL ENTERPRISES   SMALL BUS ONLY    ROCKY
MOUNTAIN FOODS INC   SMALL BUS ONLY CITRUS GROUP   SMALL BUS ONLY    ROCKY
MOUNTAIN PRODUCTS   SMALL BUS ONLY CITRUS PROCESSOR INC   SMALL BUS ONLY   
ROCKY MOUNTAIN SPICE CO   SMALL BUS ONLY CITY MEAT STEAK CO   SMALL BUS ONLY   
RODRIGUEZ FOODS LTD   SMALL BUS ONLY CITY WIDE PRODUCE   SMALL BUS ONLY   
ROHTSTEIN CORP   SMALL BUS ONLY CJ UNITED FOOD CORPORATION   SMALL BUS ONLY   
ROJAHN & MALANEY CO   SMALL BUS ONLY CL HENDERSON   SMALL BUS ONLY    ROLAND
MARKETING INC   SMALL BUS ONLY CLASSIC BAKERY   SMALL BUS ONLY    ROMA ESPRESSO
  SMALL BUS ONLY CLASSIC FOODS   SMALL BUS ONLY    ROMEROS FOOD PRODUCTS   SMALL
BUS ONLY CLASSIC FOODS LTD   SMALL BUS ONLY    RON SON   SMALL BUS ONLY CLASSIC
SALADS LLC   SMALL BUS ONLY    RONALD D BOYD   SMALL BUS ONLY CLEAR VIEW BAG CO
INC   SMALL BUS ONLY    RONNOCO COFFEE CO   SMALL BUS ONLY CLEMENTS PASTRY SHOP
  SMALL BUS ONLY    RONSON FOODS INC   SMALL BUS ONLY CLEVELAND SYRUP   SMALL
BUS ONLY    ROSE GARDEN OF JEFFERSON   SMALL BUS ONLY CLICK CLACK US LLC   SMALL
BUS ONLY    ROSSBACH INTERNATIONAL TRADING   SMALL BUS ONLY CLIFTY FARMS   SMALL
BUS ONLY    ROTELLA BAKING   SMALL BUS ONLY CLOVERDALE FOODS   SMALL BUS ONLY   
ROTELLAS ITALIAN BAKERY   SMALL BUS ONLY CMC FOODS LLC   SMALL BUS ONLY    ROTH
KASE USA LTD   SMALL BUS ONLY CMI DISTRIBUTION LLC   SMALL BUS ONLY    ROYAL ICE
CREAM   SMALL BUS ONLY COAST PACKING   SMALL BUS ONLY    ROYAL INDUSTRIES  
SMALL BUS ONLY COAST SEAFOOD INC   SMALL BUS ONLY    ROYALE BEVERAGES OF ARIZONA
  SMALL BUS ONLY COASTAL PRIDE   SMALL BUS ONLY    RUBICON RESOURCES LLC   SMALL
BUS ONLY COEUR D’ALENE FRENCH BAKING   SMALL BUS ONLY    RUDYS FOOD PRODUCTS  
SMALL BUS ONLY COLD HOLLOW CIDER MILL   SMALL BUS ONLY    RUMIANO CHEESE CO  
SMALL BUS ONLY COLD STAR   SMALL BUS ONLY    RUPRECHT CO   SMALL BUS ONLY
COLEMAN CONCESSIONS ATLANTA   SMALL BUS ONLY    RUPRECHT WHOLESALE MEATS   SMALL
BUS ONLY COLEMANS   SMALL BUS ONLY    RUSCO PACKAGING INC   SMALL BUS ONLY COLES
QUALITY FOODS   SMALL BUS ONLY    RUSSAKS CURED AND SMOKED MEAT   SMALL BUS ONLY
COLONIAL BAG   SMALL BUS ONLY    RUSSELL FOOD EQUIPMENT   SMALL BUS ONLY COLONNA
BROTHERS INC   SMALL BUS ONLY    RUSSET POTATO EXCHANGE   SMALL BUS ONLY COLONY
SPICE LTD   SMALL BUS ONLY    RV INDUSTRIES INC   SMALL BUS ONLY COLORADO GOLD
CHIPS INC   SMALL BUS ONLY    RW BAKERS   SMALL BUS ONLY COLORADO NATURAL LLC  
SMALL BUS ONLY    S BERTRAM INC   SMALL BUS ONLY COLORADO TORTILLA   SMALL BUS
ONLY    S ROZA & CO INC   SMALL BUS ONLY COLORS ENTERPRISES   SMALL BUS ONLY   
S WALLACE EDWARDS & SONS INC   SMALL BUS ONLY COLUMBIA EMPIRE FARMS   SMALL BUS
ONLY    SA PIAZZA & ASSOCIATES   SMALL BUS ONLY COLUMBIA FOOD SERVICE INC  
SMALL BUS ONLY    SAAGS PRODUCE   SMALL BUS ONLY COLUMBIA MARKETING INTL   SMALL
BUS ONLY    SAAGS PRODUCTS INC   SMALL BUS ONLY COLUMBINE SPECIALTY PRODUCTS  
SMALL BUS ONLY    SAANICH PENINSULA VEG   SMALL BUS ONLY COMARCO PRODUCTS INC  
SMALL BUS ONLY    SACO FOODS INC   SMALL BUS ONLY COMBS PRODUCE LP   SMALL BUS
ONLY    SADLERS BAR B QUE SALES INC   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

55



--------------------------------------------------------------------------------

COMMAND PACKAGING   SMALL BUS ONLY    SAGE & SAND POTATO CO   SMALL BUS ONLY
COMMISSARIAT IMPORTS IN   SMALL BUS ONLY    SAHLEN PACKING CO   SMALL BUS ONLY
COMPONENT DESIGN NW INC   SMALL BUS ONLY    SALONIKA IMPORTS   SMALL BUS ONLY
CONCORD FOODS   SMALL BUS ONLY    SALVAJOR CO   SMALL BUS ONLY CONECUH SAUSAGE
COMPANY INC   SMALL BUS ONLY    SAMBAZON   SMALL BUS ONLY CONGRESSIONAL SEAFOOD
  SMALL BUS ONLY    SAMPCO   SMALL BUS ONLY CONNECICUT MEAT CO LLC   SMALL BUS
ONLY    SAN ANTONIO COMMISSION   SMALL BUS ONLY CONROY FOODS   SMALL BUS ONLY   
SAN DIEGO SPECIALTY PRODUCE   SMALL BUS ONLY CONROY WHOLESALE   SMALL BUS ONLY
   SAN DIEGO SPICE COMPANY   SMALL BUS ONLY CONSOLIDATED DISTRIBUTION CORP  
SMALL BUS ONLY    SAN RALLO PASTA   SMALL BUS ONLY CONSOLIDATED FARMS INC.  
SMALL BUS ONLY    SANDELLAS LLC   SMALL BUS ONLY CONSOLIDATED MILLS   SMALL BUS
ONLY    SANDRIDGE FOOD CORP   SMALL BUS ONLY CONSOLIDATED WEST DISTRIBUTING  
SMALL BUS ONLY    SANDRIDGE GOURMET SALADS   SMALL BUS ONLY CONSUMERS PRODUCE CO
  SMALL BUS ONLY    SANFORD MILLING CO INC   SMALL BUS ONLY CONTINENTAL FOOD
PRODUCTS INC   SMALL BUS ONLY    SANNITI LLC   SMALL BUS ONLY CONTINENTAL FOOD
SALES   SMALL BUS ONLY    SANSON COMPANY   SMALL BUS ONLY CONTINENTAL POLY BAGS
  SMALL BUS ONLY    SANTA CLARA NUT CO   SMALL BUS ONLY CONTINENTAL SAUSAGE CO  
SMALL BUS ONLY    SANTA FE IMPORTERS INC   SMALL BUS ONLY COOK NATURAL PRODUCTS
  SMALL BUS ONLY    SANTANNA BANANA CO INC   SMALL BUS ONLY COOKIE TREE   SMALL
BUS ONLY    SANTINI FOODS INC   SMALL BUS ONLY COOKIES N MILK   SMALL BUS ONLY
   SARANAC BRAND   SMALL BUS ONLY COOKIETREE BAKERIES   SMALL BUS ONLY   
SARATOGA SPRING WATER CO   SMALL BUS ONLY COOKTEK INC   SMALL BUS ONLY   
SARATOGA SPRINGS WATER   SMALL BUS ONLY COOPER TEA COMPANY   SMALL BUS ONLY   
SARTORI FOODS CORP   SMALL BUS ONLY COOSEMANS   SMALL BUS ONLY    SASSY SAUCE
INC   SMALL BUS ONLY COOSEMANS ATLANTA INC   SMALL BUS ONLY    SATICOY LEMON #1
(SK)   SMALL BUS ONLY COOSEMANS BOSTON INC   SMALL BUS ONLY    SATICOY LEMONS #3
(SK)   SMALL BUS ONLY COOSEMAN’S CLEVELAND   SMALL BUS ONLY    SAUCE FACTORY LLC
  SMALL BUS ONLY COOSEMANS DALLAS INC   SMALL BUS ONLY    SAVE ON SEAFOOD  
SMALL BUS ONLY COOSEMANS DC   SMALL BUS ONLY    SC SEASONING CO   SMALL BUS ONLY
COOSEMANS DENVER INC   SMALL BUS ONLY    SCENIC FRUIT CO   SMALL BUS ONLY
COOSEMANS HOUSTON INC   SMALL BUS ONLY    SCHALLER & WEBBER   SMALL BUS ONLY
COOSEMANS MIAMI INC   SMALL BUS ONLY    SCHLOTTERBECK & FOSS   SMALL BUS ONLY
COOSEMANS SAN FRANCISCO   SMALL BUS ONLY    SCHOEPS ICE CREAM CO INC   SMALL BUS
ONLY COOSEMANS TAMPA INC   SMALL BUS ONLY    SCHWAB AND CO   SMALL BUS ONLY
COPPER MOON LLC   SMALL BUS ONLY    SCOTSMAN SUPPLY CO   SMALL BUS ONLY COPPER
RIVER SEAFOOD   SMALL BUS ONLY    SCOTT STREET TOMATO HOUSE INC   SMALL BUS ONLY
CORA ITALIAN SPECIALTY   SMALL BUS ONLY    SEA FARMS INC   SMALL BUS ONLY
CO-RECT PRODUCTS INC   SMALL BUS ONLY    SEA FRESH USA INC   SMALL BUS ONLY
CORTEZ MILLING CO.   SMALL BUS ONLY    SEA SNACK FOODS INC   SMALL BUS ONLY
COSCO INC   SMALL BUS ONLY    SEA SUPREME INC   SMALL BUS ONLY COSTANZOS BAKERY
  SMALL BUS ONLY    SEA WATCH INTERNATIONAL   SMALL BUS ONLY COUNTRY BOB S  
SMALL BUS ONLY    SEA WORLD SEAFOOD   SMALL BUS ONLY COUNTRY CHARM   SMALL BUS
ONLY    SEABEAR INC   SMALL BUS ONLY COUNTRY EGG INC   SMALL BUS ONLY   
SEABREEZE SEAFOODS INTL   SMALL BUS ONLY COUNTRY FOODS INC   SMALL BUS ONLY   
SEACOAST DIST INC   SMALL BUS ONLY COUNTRY FRESH MUSHROOM   SMALL BUS ONLY   
SEACOAST SEAFOOD   SMALL BUS ONLY COUNTRY MAID   SMALL BUS ONLY    SEAFOOD
ENTERPRISES   SMALL BUS ONLY COUNTRY MEAT PACKERS   SMALL BUS ONLY    SEAL TITE
PLASTIC   SMALL BUS ONLY COUNTY FAIR FOOD PRODUCTS   SMALL BUS ONLY    SEALD
SWEET LLC   SMALL BUS ONLY COURTNEY MARKETING INC   SMALL BUS ONLY    SEAPAC OF
IDAHO INC   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

56



--------------------------------------------------------------------------------

COWANS RETAIL SYSTEMS   SMALL BUS ONLY    SEAPORT MEAT CO   SMALL BUS ONLY COYE
BARTON   SMALL BUS ONLY    SEAPORT PROD CORP   SMALL BUS ONLY CRAWFORD & ASSOC  
SMALL BUS ONLY    SEAPORT PRODUCTS CORP   SMALL BUS ONLY CREAM OF THE WEST INC  
SMALL BUS ONLY    SEASHORE FRUIT & PRODUCE   SMALL BUS ONLY CREATIVE RETAIL
PACKAGING   SMALL BUS ONLY    SEASHORE FRUIT & PRODUCE WEST   SMALL BUS ONLY
CREATIVE WATER CONCEPTS INC   SMALL BUS ONLY    SEATEX CORP   SMALL BUS ONLY
CREMES UNLIMITED   SMALL BUS ONLY    SEATRADE INTERNATIONAL   SMALL BUS ONLY
CRESCENT CITY MEAT   SMALL BUS ONLY    SEATRADE INTERNATIONAL INC   SMALL BUS
ONLY CRES-COR   SMALL BUS ONLY    SEAWISE INC   SMALL BUS ONLY CRESTONE GROUP
BAKING CO   SMALL BUS ONLY    SELECT EQUIPMENT   SMALL BUS ONLY CRESTWARE  
SMALL BUS ONLY    SELECT READY FOODS INC   SMALL BUS ONLY CREWS & GARCIA INC  
SMALL BUS ONLY    SELECT STAINLESS   SMALL BUS ONLY CROCKER&WINSOR SEAFOODS  
SMALL BUS ONLY    SELLERS FOOD GROUP   SMALL BUS ONLY CROFTON & SONS INC   SMALL
BUS ONLY    SELTZER’S SMOKEHOUSE MEATS   SMALL BUS ONLY CROISSANT ETC CORP  
SMALL BUS ONLY    SEMINOLE FOODS INC   SMALL BUS ONLY CROWN JEWELS MARKETING  
SMALL BUS ONLY    SENECA TAPE&LABEL CO   SMALL BUS ONLY CRYSTAL CLEAR WATER CO  
SMALL BUS ONLY    SENSITECH INC   SMALL BUS ONLY CRYSTAL FOOD CORP   SMALL BUS
ONLY    SEQUOIA SALES   SMALL BUS ONLY CRYSTAL FOOD IMPORT   SMALL BUS ONLY   
SERVER PRODUCTS INC   SMALL BUS ONLY CRYSTAL LAKE EGG PROD   SMALL BUS ONLY   
SETO FRUIT & PRODUCE   SMALL BUS ONLY CRYSTAL LAKE MFG INC   SMALL BUS ONLY   
SEVERANCE FOODS INC   SMALL BUS ONLY CRYSTAL VALLEY FOODS   SMALL BUS ONLY   
SEVILLO FINE FOODS   SMALL BUS ONLY CS STEEN SYRUP MILLS   SMALL BUS ONLY   
SEVIROLI   SMALL BUS ONLY CSM BAKERY PRODUCTS   SMALL BUS ONLY    SHALOM AND
SONS   SMALL BUS ONLY CUBANITA FROZEN FOODS CORP   SMALL BUS ONLY    SHAMROCK
PRODUCE & BROKERAGE   SMALL BUS ONLY CUISINE DE FRANCE   SMALL BUS ONLY   
SHASTA PRODUCE   SMALL BUS ONLY CUISINE PEREL CORP.   SMALL BUS ONLY    SHAWNEE
MILLING   SMALL BUS ONLY CULIN ARTE   SMALL BUS ONLY    SHAWS SOUTHERN BELLE  
SMALL BUS ONLY CULINARTE MKTG CO   SMALL BUS ONLY    SHEARERS FOODS INC   SMALL
BUS ONLY CULINARY CONCEPTS   SMALL BUS ONLY    SHELBURNE FARMS   SMALL BUS ONLY
CURTIS PACKING CO   SMALL BUS ONLY    SHEPHERD FOODS   SMALL BUS ONLY CURTRON
DBA TMI INTL LLC   SMALL BUS ONLY    SHEPHERDS PROCESSED EGGS   SMALL BUS ONLY
CUSTOM BLENDING   SMALL BUS ONLY    SHERIDAN FRUIT CO   SMALL BUS ONLY CUSTOM
CORNED BEEF   SMALL BUS ONLY    SHERNOFFS SALADS INC   SMALL BUS ONLY CUSTOM
DECO   SMALL BUS ONLY    SHIRLEY FOOD   SMALL BUS ONLY CUSTOM FOODS INC (BAKERY)
  SMALL BUS ONLY    SHOUP’S COUNTRY FOODS   SMALL BUS ONLY CUSTOM PACKAGING  
SMALL BUS ONLY    SIERRA MADRE MUSHROOMS INC   SMALL BUS ONLY CUSTOM PAK LLC  
SMALL BUS ONLY    SIERRA PACIFIC   SMALL BUS ONLY CUSTOM PRODUCE   SMALL BUS
ONLY    SIGNATURE FOODS INC   SMALL BUS ONLY CUSTOM RIPE AVOCADO   SMALL BUS
ONLY    SILVER LAKE COOKIE   SMALL BUS ONLY CUSTOM RIPE AVOCADO CO   SMALL BUS
ONLY    SILVER SPOON FOODS   SMALL BUS ONLY CWSS PARTNERSHIP   SMALL BUS ONLY   
SILVER SPRINGS BOTTLED WATER   SMALL BUS ONLY CYPRESS CREEK FARMS, INC   SMALL
BUS ONLY    SILVER SPRINGS FARM INC   SMALL BUS ONLY CYPRESS FOOD DISTRIBUTORS
INC   SMALL BUS ONLY    SILVER STAR MEATS   SMALL BUS ONLY CYRILS BAKERY CO  
SMALL BUS ONLY    SIMMERING SOUP INC   SMALL BUS ONLY CYRUS O LEARYS PIES  
SMALL BUS ONLY    SIMMONS   SMALL BUS ONLY D&C BROTHERS CO   SMALL BUS ONLY   
SIMMONS FARM RAISED FISH   SMALL BUS ONLY D&S INTERNATIONAL TRADERS LLC   SMALL
BUS ONLY    SIMPLY CINNAMON   SMALL BUS ONLY DAFFY APPLE CORP   SMALL BUS ONLY
   SIMPLY THICK   SMALL BUS ONLY DAGOBA ORGANIC CHOCOLATE   SMALL BUS ONLY   
SINGLE SOURCE LTD   SMALL BUS ONLY DAILYS FOODS   SMALL BUS ONLY    SIOUX HONEY
ASSOC.   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

57



--------------------------------------------------------------------------------

DAILYS PREMIUM MEATS MSLA   SMALL BUS ONLY    SIROB IMPORTS INC   SMALL BUS ONLY
DAIRY FARMERS OF AMERICA   SMALL BUS ONLY    SIROCCO ENTERPRISES   SMALL BUS
ONLY DAIRY MAID RAVIOLI   SMALL BUS ONLY    SKOKIE VALLEY BEVERAGE   SMALL BUS
ONLY DAISY BRAND INC   SMALL BUS ONLY    SKORR PRODUCTS INC   SMALL BUS ONLY
DALES SAUCES INC   SMALL BUS ONLY    SKYLARK MEATS   SMALL BUS ONLY DALLAS GROUP
OF AMERICA   SMALL BUS ONLY    SKYLINE POTATO COMPANY   SMALL BUS ONLY DAMASCUS
BAKERY   SMALL BUS ONLY    SLACK CHEMICAL CO., INC.   SMALL BUS ONLY DANIELE
INTERNATIONAL LTD   SMALL BUS ONLY    SLOVACEK SAUSAGE   SMALL BUS ONLY DANIELLE
PROSCIUTTO IN   SMALL BUS ONLY    SMITH MEAT PACKING INC   SMALL BUS ONLY DANISH
BAKING CO   SMALL BUS ONLY    SMITH PROVISION CO INC   SMALL BUS ONLY DANKWORTH
PACKING CO   SMALL BUS ONLY    SMITH’S FOOD SERVICE   SMALL BUS ONLY DANS FISH
INC   SMALL BUS ONLY    SMOKEWOOD FOODS   SMALL BUS ONLY DARIFAIR FOODS INC  
SMALL BUS ONLY    SMOOT HONEY COMPANY INC   SMALL BUS ONLY D’ARRIGO BROTHERS
(PA)   SMALL BUS ONLY    SMS SERVICES LLC   SMALL BUS ONLY DAVES BAKING   SMALL
BUS ONLY    SNAK TIME FOODS   SMALL BUS ONLY DAVES ORIGINAL   SMALL BUS ONLY   
SNAP DRAPE INC   SMALL BUS ONLY DAVES SAUSAGE FACTORY   SMALL BUS ONLY    SNAPPY
POPCORN   SMALL BUS ONLY DAVID DOBBS ENTERPRISES INC   SMALL BUS ONLY    SNO
WIZARD   SMALL BUS ONLY DAVIS COOKIE CO   SMALL BUS ONLY    SOAPTRONIC LLC  
SMALL BUS ONLY DAVIS FOODS   SMALL BUS ONLY    SOFIA ITALIAN FOOD   SMALL BUS
ONLY DAWNS FOODS   SMALL BUS ONLY    SOFTEX PAPER INC   SMALL BUS ONLY DE BRUYN
PRODUCE CO   SMALL BUS ONLY    SOKOL & COMPANY   SMALL BUS ONLY DE MEDICI
IMPORTS LTD   SMALL BUS ONLY    SOLAR FARMS INC   SMALL BUS ONLY DE WAFELBAKERS
  SMALL BUS ONLY    SOME DUDES LLC   SMALL BUS ONLY DEAN DIST   SMALL BUS ONLY
   SOMERSET SYRUP & CONCESSION   SMALL BUS ONLY DEARBORN SAUSAGE   SMALL BUS
ONLY    SOMMER MAID CREAMERY   SMALL BUS ONLY DECOTY COFFEE CO   SMALL BUS ONLY
   SONO ITALIANO CORP   SMALL BUS ONLY DEEP RIVER SNACKS   SMALL BUS ONLY   
SONOMA FOODS   SMALL BUS ONLY DEEP SOUTH BLENDERS   SMALL BUS ONLY    SORANCO
BEAN PRODUCTS INC   SMALL BUS ONLY DEIBERT & ASSOC   SMALL BUS ONLY    SOUP
KITCHEN INTL INC   SMALL BUS ONLY DEIORIOS FROZEN DOUGH   SMALL BUS ONLY   
SOURCE ATLANTIQUE INC   SMALL BUS ONLY DEL MONACO SPECIALTY FOODS   SMALL BUS
ONLY    SOUSA SEAFOOD   SMALL BUS ONLY DEL MONTE   SMALL BUS ONLY    SOUTH MILL
MUSHROOM   SMALL BUS ONLY DEL MONTE FRESH(PA)   SMALL BUS ONLY    SOUTH MILL
MUSHROOM INC   SMALL BUS ONLY DEL SOL FOOD COMPANY   SMALL BUS ONLY    SOUTH
SHORE MEAT CROCETTI   SMALL BUS ONLY DEL VECCHIO FOODS   SMALL BUS ONLY   
SOUTHEASTERN FOOD SUPPLIES   SMALL BUS ONLY DELFIN DESIGN MFG   SMALL BUS ONLY
   SOUTHEASTERN SEA PRODUCTS INC   SMALL BUS ONLY DELICIAS ESPANOLA CORPORATION
  SMALL BUS ONLY    SOUTHERN FRUIT & VEG   SMALL BUS ONLY DELMONTE FRESH   SMALL
BUS ONLY    SOUTHERN GOURMET FOODS   SMALL BUS ONLY DELMONTE FRESH (PA)   SMALL
BUS ONLY    SOUTHERN GROCERY   SMALL BUS ONLY DELTA PACKAGING INC   SMALL BUS
ONLY    SOUTHERN ICE EQT   SMALL BUS ONLY DELTA SEA INC   SMALL BUS ONLY   
SOUTHERN SMOKEHOUSE LLC   SMALL BUS ONLY DELTA SUPREME FISH PROCESSORS   SMALL
BUS ONLY    SOUTHLAND BAKING CO INC   SMALL BUS ONLY DEMAKE ENTERPRISES   SMALL
BUS ONLY    SOUTHMILL MUSHROOMS   SMALL BUS ONLY DENNISON’S SEAFOOD INC.   SMALL
BUS ONLY    SOUTHSIDE SEAFOOD   SMALL BUS ONLY DESERT RIDGE   SMALL BUS ONLY   
SOUTHSTREAM SEAFOODS   SMALL BUS ONLY DESERT VALLEY DATE (SW)   SMALL BUS ONLY
   SOUTHWEST GLASSWARE   SMALL BUS ONLY DESSERT INNOVATIONS   SMALL BUS ONLY   
SOUZA FARMS   SMALL BUS ONLY DESTINY PRODUCE LLC   SMALL BUS ONLY    SOYNUT
BUTTER CO   SMALL BUS ONLY DETEX CO   SMALL BUS ONLY    SPANGLER CANDY CO  
SMALL BUS ONLY DETROIT CHILI CO   SMALL BUS ONLY    SPARKS DISTR CO   SMALL BUS
ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

58



--------------------------------------------------------------------------------

DEVANCO FOODS INC   SMALL BUS ONLY    SPARTAN CHEMICAL   SMALL BUS ONLY
DEWAFELBAKERS INC   SMALL BUS ONLY    SPARTAN FOODS OF AMERICA   SMALL BUS ONLY
DIAMOND PAPER COMPANY   SMALL BUS ONLY    SPECIALMADE GOODS & SERVICES   SMALL
BUS ONLY DIANA FRUIT   SMALL BUS ONLY    SPECIALTY BAKERS   SMALL BUS ONLY DIAZ
FOODS   SMALL BUS ONLY    SPECIALTY FOOD EQUIPMENT   SMALL BUS ONLY DICHOS LLC  
SMALL BUS ONLY    SPECIALTY GRATING CHEESE INC   SMALL BUS ONLY DICKINSON FROZEN
FOODS   SMALL BUS ONLY    SPECTRUM ORGANIC PRODUCTS   SMALL BUS ONLY DIESTEL
TURKEY RANCH   SMALL BUS ONLY    SPICE WORLD INC   SMALL BUS ONLY DIK JAXON
PRODUCTS   SMALL BUS ONLY    SPICECO INC   SMALL BUS ONLY DILUIGI SAUSAGE  
SMALL BUS ONLY    SPICELAND INC   SMALL BUS ONLY DILULLO & SON   SMALL BUS ONLY
   SPINNEY CREEK SHELLFISH INC   SMALL BUS ONLY DIMETRI GARDIKAS PRODUCE   SMALL
BUS ONLY    SPLASH TROPICAL DRINK   SMALL BUS ONLY DINE EQUIPMENT INC   SMALL
BUS ONLY    SPORTSMANS RECIPES INC   SMALL BUS ONLY DINOS ITALIAN SAUSAGE  
SMALL BUS ONLY    SPRING USA CORP   SMALL BUS ONLY DIRECT PRODUCE CO   SMALL BUS
ONLY    SPRING WATER SPROUTS   SMALL BUS ONLY DIRECT SOURCE   SMALL BUS ONLY   
SPRINGFIELD SMKD FISH   SMALL BUS ONLY DISPENSING SYSTEMS   SMALL BUS ONLY   
SPURRIER CHEMICAL CO   SMALL BUS ONLY DISPOZ O WEST INC   SMALL BUS ONLY    ST
CLAIR FOODS   SMALL BUS ONLY DISTANT LANDS   SMALL BUS ONLY    STAFFORD COUNTY
FLOUR MILLS CO   SMALL BUS ONLY DISTILLATA CO   SMALL BUS ONLY    STAFFORD MILLS
  SMALL BUS ONLY DISTRIBUTION & SERVICE INC   SMALL BUS ONLY    STAINLESS
INTERNATIONAL   SMALL BUS ONLY DITOMASO INC   SMALL BUS ONLY    STAMPEDE MEAT CO
  SMALL BUS ONLY DIVERSIFIED CERAMICS CORP   SMALL BUS ONLY    STANS FROZEN
FOODS   SMALL BUS ONLY DIVERSIFIED FOODS INC   SMALL BUS ONLY    STAPLETON
SPENCE PACKING CO   SMALL BUS ONLY DIVERSIFIED METAL PRODUCTS   SMALL BUS ONLY
   STAR DISTRIBUTING   SMALL BUS ONLY DIVINE PASTA CO   SMALL BUS ONLY    STAR
PACKAGING   SMALL BUS ONLY DIXON RIDGE FARMS   SMALL BUS ONLY    STAR PIZZA BOX
INC   SMALL BUS ONLY DJS BOUDAIN   SMALL BUS ONLY    STAR PRODUCE   SMALL BUS
ONLY DNI GROUP LLC   SMALL BUS ONLY    STARK PACKING   SMALL BUS ONLY DOLE FRESH
FRUIT CO   SMALL BUS ONLY    STARPORT FOODS   SMALL BUS ONLY DOLE VEGETABLE  
SMALL BUS ONLY    STATEWIDE COOLER   SMALL BUS ONLY DOLE VEGETABLE (PA)   SMALL
BUS ONLY    STATEWIDE MEATS & POULTRY INC   SMALL BUS ONLY DOLE VEGETABLE(PA)  
SMALL BUS ONLY    STAVIS SEAFOOD   SMALL BUS ONLY DOMEX SUPERFRESH GROWERS INC  
SMALL BUS ONLY    STEHOUWER FROZEN FOOD   SMALL BUS ONLY DON JULIO FOODS   SMALL
BUS ONLY    STEINBECK COUNTRY MKTG   SMALL BUS ONLY DON LEE FARMS   SMALL BUS
ONLY    STELLO FOODS   SMALL BUS ONLY DON MIGUEL   SMALL BUS ONLY    STERLING
FOODS INC   SMALL BUS ONLY DONNELLY ENTERPRISE   SMALL BUS ONLY    STERLING
PACIFIC MEAT CO   SMALL BUS ONLY DONS FOOD PRODUCTS   SMALL BUS ONLY    STERLING
PAPER SALES   SMALL BUS ONLY DORINA/SO-GOOD, INC.   SMALL BUS ONLY    STEVEN
ROBBERT DESSERTS   SMALL BUS ONLY DORMONT MFG CO   SMALL BUS ONLY    STEVENS &
ASSOCIATES   SMALL BUS ONLY DOROTHY DAWSON’S FOODS INC   SMALL BUS ONLY   
STEVIES ITALIAN FOODS   SMALL BUS ONLY DOTTLEY SPICE MART   SMALL BUS ONLY   
STEWART SUTHERLAND INC   SMALL BUS ONLY DOUBLE 7 PROD DBA CAL RIC OIL   SMALL
BUS ONLY    STONE GROUND BAKERY   SMALL BUS ONLY DOUBLE D MEATS   SMALL BUS ONLY
   STONE MEATS   SMALL BUS ONLY DOUBLE E SALES   SMALL BUS ONLY    STONE SILO
FOOD INC   SMALL BUS ONLY DOUGLAS STEPHENS PLSTC   SMALL BUS ONLY    STORE
SUPPLY SPECIALIST   SMALL BUS ONLY DRAKES BATTER   SMALL BUS ONLY    STRAUSS
VEAL & LAMB INT’L INC.   SMALL BUS ONLY DRAKES FRESH PASTA CO   SMALL BUS ONLY
   STROHMEYER & ARPE CO   SMALL BUS ONLY DREXEL FOODS   SMALL BUS ONLY   
SUGARDALE FOOD SERVICE   SMALL BUS ONLY DRISCOLL STRAWBERRY   SMALL BUS ONLY   
SUMMERFIELD PACKAGING   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

59



--------------------------------------------------------------------------------

DRUM ROCK SPECIALTY   SMALL BUS ONLY    SUMNER PRINTING INC   SMALL BUS ONLY
DRYDEN & PALMER   SMALL BUS ONLY    SUMPTER SALES   SMALL BUS ONLY DUDSON USA
INC   SMALL BUS ONLY    SUN CITY PRODUCE CO   SMALL BUS ONLY DUFFEY FOODS INC  
SMALL BUS ONLY    SUN GROWERS ORGANIC DIST.   SMALL BUS ONLY DUKE CITY PRODUCE
INC   SMALL BUS ONLY    SUN ORCHARD   SMALL BUS ONLY DUMAS CANDY CO   SMALL BUS
ONLY    SUN PACIFIC   SMALL BUS ONLY DUMPLIN SHOPPE INC   SMALL BUS ONLY    SUN
PINE CORP   SMALL BUS ONLY DUNI GMBH & CO   SMALL BUS ONLY    SUNBELT PRODUCE  
SMALL BUS ONLY DUNN’S FARM   SMALL BUS ONLY    SUNBURST CHEMICALS   SMALL BUS
ONLY DUPONT CHEESE INC   SMALL BUS ONLY    SUNDALE SALES   SMALL BUS ONLY DURKEE
MOWER INC   SMALL BUS ONLY    SUNFRESH FOODS INC   SMALL BUS ONLY DUTCH AMERICAN
FOODS   SMALL BUS ONLY    SUNKIST GROWERS INC   SMALL BUS ONLY DUTCH ANN FOODS
INC   SMALL BUS ONLY    SUNLOW INC   SMALL BUS ONLY DUTCH MAID BAKERY INC  
SMALL BUS ONLY    SUNNY CREEK FARM   SMALL BUS ONLY DYNACO INC   SMALL BUS ONLY
   SUNNY MORNING FOODS   SMALL BUS ONLY DYNAREX CORPORATION   SMALL BUS ONLY   
SUNNY STATE SEAFOOD INC   SMALL BUS ONLY E MIEDEMA & SONS INC   SMALL BUS ONLY
   SUNNYSIDE PACKING   SMALL BUS ONLY E&W FOODS   SMALL BUS ONLY    SUNNYVALLEY
SMOKED MEATS   SMALL BUS ONLY EAGLE EYE DISTRIBUTING   SMALL BUS ONLY    SUNRISE
ACRES INC   SMALL BUS ONLY EAGLE EYE PRODUCE   SMALL BUS ONLY    SUNRISE TOMATO
CO INC   SMALL BUS ONLY EAST BALT   SMALL BUS ONLY    SUNSET FARM FOODS INC  
SMALL BUS ONLY EASTERN TEA CORP   SMALL BUS ONLY    SUNSET FOODS   SMALL BUS
ONLY EASTIMPEX   SMALL BUS ONLY    SUNSHINE BOTTLING CO   SMALL BUS ONLY EASY
FOODS INC   SMALL BUS ONLY    SUNSPROUT FARMS   SMALL BUS ONLY EATON & EUSTIS  
SMALL BUS ONLY    SUPERIOR FOODS   SMALL BUS ONLY ECHO LAKE FARMS INC   SMALL
BUS ONLY    SUPERIOR FOODS LLC   SMALL BUS ONLY ECO FARMS   SMALL BUS ONLY   
SUPERIOR NUT CO   SMALL BUS ONLY ECO-CUISINE INC   SMALL BUS ONLY    SUPERIOR
SALES   SMALL BUS ONLY ED MCKIM FARMS   SMALL BUS ONLY    SUPERIOR TRADING
COMPANY   SMALL BUS ONLY EDINALDO CASTELLANOS   SMALL BUS ONLY    SUPREME DAIRY
FARMS   SMALL BUS ONLY EDLUND COMPANY LLC   SMALL BUS ONLY    SUPREME MEATS  
SMALL BUS ONLY EDMONDS CHILI CO   SMALL BUS ONLY    SURLEAN FOODS   SMALL BUS
ONLY EDMORE INTERNATIONAL INC   SMALL BUS ONLY    SUTER CO   SMALL BUS ONLY
EDNER CORP   SMALL BUS ONLY    SUTTON FRUIT & VEGETABEL CO   SMALL BUS ONLY
EDWARDS COUNCILOR CO I   SMALL BUS ONLY    SVIHEL FARMS   SMALL BUS ONLY EG
EMIL & SON   SMALL BUS ONLY    SWANSON MEATS INC   SMALL BUS ONLY EGGS AMERICA
INC   SMALL BUS ONLY    SWATT BAKING CO   SMALL BUS ONLY EICHTENS HIDDEN ACRES  
SMALL BUS ONLY    SWEET LIFE ENTERPRISES INC   SMALL BUS ONLY EISERLOH COMPANY  
SMALL BUS ONLY    SWEET MESQUITE BAKERY INC   SMALL BUS ONLY EL BURRITO MEXICAN
FOOD   SMALL BUS ONLY    SWEETLAND FOODS INC   SMALL BUS ONLY ELAM BROOM & MOP  
SMALL BUS ONLY    SWISS AMERICAN IMPORT   SMALL BUS ONLY ELEGANCE DISTRIBUTORS  
SMALL BUS ONLY    SWISS AMERICAN SAUSAGE   SMALL BUS ONLY ELEVATION COFFEE
TRADERS   SMALL BUS ONLY    SWISS CHALET   SMALL BUS ONLY ELIS CHEESECAKE
COMPANY   SMALL BUS ONLY    SWISSMAR IMPORTS   SMALL BUS ONLY ELITE SPICE INC  
SMALL BUS ONLY    SWITCH BEVERAGE CO   SMALL BUS ONLY ELKAY PLASTICS   SMALL BUS
ONLY    SYGMA ILLINOIS   SMALL BUS ONLY ELLICOTTVILLE KITCHEN EQUIP   SMALL BUS
ONLY    SYGMA NETWORK INC   SMALL BUS ONLY ELLIS COFFEE CO   SMALL BUS ONLY   
SYRACUSE BANANA   SMALL BUS ONLY ELLISON MEAT COMPANY   SMALL BUS ONLY   
SYRACUSE ITALIAN SAUSAGE   SMALL BUS ONLY ELLSWORTH COOPERATIVE CREAMERY   SMALL
BUS ONLY    SYRACUSES   SMALL BUS ONLY ELMER HANSEN PRODUCE   SMALL BUS ONLY   
T HO FOODS   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

60



--------------------------------------------------------------------------------

ELWOOD INTERNATIONAL INC   SMALL BUS ONLY    T&J SAUSAGE KITCHEN   SMALL BUS
ONLY EMGE FOODS LLC   SMALL BUS ONLY    T&S BRASS & BRONZE   SMALL BUS ONLY EMMA
KRUMBEE’S PIE & BREAD CO   SMALL BUS ONLY    T&W MELON SALES   SMALL BUS ONLY
EMPRESS INTERNATIONAL   SMALL BUS ONLY    TA LIN INC   SMALL BUS ONLY ENCORE
PLASTICS   SMALL BUS ONLY    TABATCHNICK FINE FOODS   SMALL BUS ONLY ENDEAVOR
SEAFOOD   SMALL BUS ONLY    TABLE DE FRANCE   SMALL BUS ONLY ENDICO POTATOES INC
  SMALL BUS ONLY    TABLECRAFT PRODUCTS   SMALL BUS ONLY ENGELMANS BAKERY  
SMALL BUS ONLY    TACO TREAT INC   SMALL BUS ONLY ENGLANDER CONTAINER & DISPLAY
  SMALL BUS ONLY    TACONIC   SMALL BUS ONLY ENTERPRISE FOLDING   SMALL BUS ONLY
   TAI KEE FARM   SMALL BUS ONLY ERROL’S CAJUN FOODS   SMALL BUS ONLY    TAIF
INC   SMALL BUS ONLY ETTINGER ROSINI & ASSOCIATES   SMALL BUS ONLY    TAIKO
ENTERPRISES CORP   SMALL BUS ONLY EUPHRATES INC   SMALL BUS ONLY    TAILSMAN
FOODS   SMALL BUS ONLY EURO MID INC   SMALL BUS ONLY    TAMPICO SPICE CO INC  
SMALL BUS ONLY EURO USA   SMALL BUS ONLY    TANMURA & ANTLE (PA)   SMALL BUS
ONLY EUROAMERICANA   SMALL BUS ONLY    TAORMINA CANNING   SMALL BUS ONLY
EUROPAEUS USA INC   SMALL BUS ONLY    TARANTINO WHOLESALE FOOD DIST   SMALL BUS
ONLY EUROTRADE FOODS USA LTD   SMALL BUS ONLY    TARRIER FOODS   SMALL BUS ONLY
EVE SALES CORP   SMALL BUS ONLY    TASTE IT PRESENTS   SMALL BUS ONLY EVERGOOD
FINE FOODS   SMALL BUS ONLY    TASTEMAKER FOODS   SMALL BUS ONLY EVERGREEN MFG  
SMALL BUS ONLY    TASTY BLEND FOODS INC   SMALL BUS ONLY EVERLASTING
DISTRIBUTORS INC   SMALL BUS ONLY    TASTY BREADS INTERNATIONAL   SMALL BUS ONLY
EVERSON SPICE   SMALL BUS ONLY    TASTY TOPPINGS INC   SMALL BUS ONLY EX CELL
KAISER LLC   SMALL BUS ONLY    TAVERN PRODUCTS INC   SMALL BUS ONLY EXCEL DRYER
CORP   SMALL BUS ONLY    TAYLOR ENTERPRISES OF WISC   SMALL BUS ONLY EXCEL NM
FOODS   SMALL BUS ONLY    TAYLOR FREEZER CO   SMALL BUS ONLY EXCELLENT COFFEE CO
  SMALL BUS ONLY    TAYLOR FREEZER SALES   SMALL BUS ONLY EXETER CITRUS (SK)  
SMALL BUS ONLY    TAYLOR PROVISIONS CO   SMALL BUS ONLY EXETER/IVANHOE CITRUS
(SK)   SMALL BUS ONLY    TAYLOR SALES & SERVICE INC.   SMALL BUS ONLY EXPO FRESH
  SMALL BUS ONLY    TAYLOR SALES INC   SMALL BUS ONLY EXPOR SAN ANTONIO   SMALL
BUS ONLY    TEENY FOODS   SMALL BUS ONLY F WARDYNSKI & SONS   SMALL BUS ONLY   
TEJAS QUALITY FOODS   SMALL BUS ONLY F&A DAIRY PRODUCTS   SMALL BUS ONLY   
TEMKIN INTERNATIONAL   SMALL BUS ONLY F&A DAIRY PRODUCTS INC   SMALL BUS ONLY   
TEMPTEE   SMALL BUS ONLY FABRIQUE DELICES   SMALL BUS ONLY    TENNESSEE
CHEESECAKE CO   SMALL BUS ONLY FAMOUS PRODUCTS   SMALL BUS ONLY    TERELL POTATO
CHIP CO   SMALL BUS ONLY FANNY MASON CHEESE   SMALL BUS ONLY    TERMINE RAVIOLI
  SMALL BUS ONLY FANTIS FOOD INC   SMALL BUS ONLY    TEWKSBURY FOOD   SMALL BUS
ONLY FARIBAULT DAIRY   SMALL BUS ONLY    TEXAFRANCE GOURMET & SPECIALTY   SMALL
BUS ONLY FARM FRESH CO   SMALL BUS ONLY    TEXAS BEST PROTEINS LP   SMALL BUS
ONLY FARM FRESH PICKLES   SMALL BUS ONLY    TEXAS COFFEE CO   SMALL BUS ONLY
FARMERS BEST   SMALL BUS ONLY    TEXAS CRUMB & FOOD PRODUCTS   SMALL BUS ONLY
FARMERS FRUIT AND VEGETABLE   SMALL BUS ONLY    TEXAS PECAN CO INC   SMALL BUS
ONLY FARMERS ORGANIC FOODS INTL LLC   SMALL BUS ONLY    THAI ORIENTAL   SMALL
BUS ONLY FARR RUSSELL GROUP   SMALL BUS ONLY    THEOS FOOD   SMALL BUS ONLY FAST
PAK SUPPLY   SMALL BUS ONLY    THOMAS LARGE & SINGER   SMALL BUS ONLY FATHER
SAMS   SMALL BUS ONLY    THOMAS PACKING CO   SMALL BUS ONLY FATHER SAMS BAKERY  
SMALL BUS ONLY    THOMAS PRODUCE SALES   SMALL BUS ONLY FATHER TABLE THE   SMALL
BUS ONLY    THOMAS PRODUCE SALES, INC.   SMALL BUS ONLY FAVCO INC   SMALL BUS
ONLY    THREE VEE FOOD & SYRUP   SMALL BUS ONLY FB PACKING CO INC   SMALL BUS
ONLY    THUNDER BAY SEAFOOD COMPANY   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

61



--------------------------------------------------------------------------------

FC BLOXOM CO   SMALL BUS ONLY    TIMBERLAKE FOODS   SMALL BUS ONLY FEDERAL
FISHERIES INC   SMALL BUS ONLY    TIP TOP CANNING   SMALL BUS ONLY FERRARINI USA
  SMALL BUS ONLY    TIPICO PRODUCTS   SMALL BUS ONLY FERRIS COFFEE&NUT   SMALL
BUS ONLY    TITCOMB BROKERAGE CO LTD.   SMALL BUS ONLY FIELD INC   SMALL BUS
ONLY    TLD ACQUISITION CO LLC   SMALL BUS ONLY FIELD ROAST GRAIN MEAT CO  
SMALL BUS ONLY    TO JO MUSHROOMS INC   SMALL BUS ONLY FIESTA CANNING CO   SMALL
BUS ONLY    TOLCO CORP   SMALL BUS ONLY FILTER PURE SYSTEMS   SMALL BUS ONLY   
TOMANETTI   SMALL BUS ONLY FINAL CUT   SMALL BUS ONLY    TOMICH BROTHERS FISH CO
INC   SMALL BUS ONLY FINEBERG PACKING CO   SMALL BUS ONLY    TOMLINSON
INDUSTRIES   SMALL BUS ONLY FINGER FOODS   SMALL BUS ONLY    TONE PRODUCTS  
SMALL BUS ONLY FIORI BRUNAPASTA PROD INC   SMALL BUS ONLY    TOP DISTRIBUTING CO
  SMALL BUS ONLY FIRE RIDGE RANCH LLC   SMALL BUS ONLY    TOP TOMATO COMPANY  
SMALL BUS ONLY FIREKING BAKING   SMALL BUS ONLY    TOPLINE MEATS INC   SMALL BUS
ONLY FISCHER PAPER PRODUCTS INC   SMALL BUS ONLY    TORKE COFFEE ROASTING CO  
SMALL BUS ONLY FISHMARKET SEAFOOD   SMALL BUS ONLY    TORN & GLASSER   SMALL BUS
ONLY FIVE STAR FOOD BASES   SMALL BUS ONLY    TORTILLA KING INC   SMALL BUS ONLY
FL NEW ZEALAND LAMB & MEAT CO   SMALL BUS ONLY    TOTAL PACKAGING INC   SMALL
BUS ONLY FLAVOR 1ST GROWERS & PACKER   SMALL BUS ONLY    TOUFAYAN BAKERIES, INC
  SMALL BUS ONLY FLAVOR PIC TOMATO COMPANY INC   SMALL BUS ONLY    TOUFAYAN
BAKERY   SMALL BUS ONLY FLAVORS INC   SMALL BUS ONLY    TOURTELLOT & CO INC  
SMALL BUS ONLY FLIPPEN FRUIT FARM INC   SMALL BUS ONLY    TOWN DOCK & SEACOAST  
SMALL BUS ONLY FLORAL CONNECTION   SMALL BUS ONLY    TOWNSEND FOODS   SMALL BUS
ONLY FLORAL CONNECTION LLC   SMALL BUS ONLY    TR RIZZUTO PIZZA CRUST INC  
SMALL BUS ONLY FLORIDA BAKERY MARKETING GRP   SMALL BUS ONLY    TRAINA DRIED
FRUIT   SMALL BUS ONLY FLORIDA KEY WEST INC   SMALL BUS ONLY    TRANS AMERICAN
IMPORT INC   SMALL BUS ONLY FLORIDA SEATING INC   SMALL BUS ONLY    TRANS GLOBAL
PRODUCTS   SMALL BUS ONLY FLOYD WILCOX & SONS   SMALL BUS ONLY    TRANS PECOS
FOODS LP   SMALL BUS ONLY FOCUS PRODUCTS GROUP LLC   SMALL BUS ONLY    TRANSMED
FOODS INC   SMALL BUS ONLY FOOD DISTRIBUTORS WHSE   SMALL BUS ONLY    TREE TOP  
SMALL BUS ONLY FOOD FOR LIFE BAKING CO INC   SMALL BUS ONLY    TRI CITY
EQUIPMENT CO   SMALL BUS ONLY FOOD INGREDIENTS INC   SMALL BUS ONLY    TRI STATE
RESTAURANT SUPPLY   SMALL BUS ONLY FOOD MATCH INC   SMALL BUS ONLY    TRI STATE
THEATRE SUPPLY   SMALL BUS ONLY FOOD SERVICE SPECIAL   SMALL BUS ONLY    TRIMARK
MARLINN INC   SMALL BUS ONLY FOOD SOURCE LP   SMALL BUS ONLY    TRIPLE E
MARKETING INC   SMALL BUS ONLY FOODFORCE ENTERPRISES   SMALL BUS ONLY    TRIPLE
H   SMALL BUS ONLY FOODHANDLER INC   SMALL BUS ONLY    TRIPLE T SPECIALITY MEATS
  SMALL BUS ONLY FOODLINKS INC   SMALL BUS ONLY    TRIPP COUNTRY HAM   SMALL BUS
ONLY FOODSERVICE CENTER INC   SMALL BUS ONLY    TRITON INTL   SMALL BUS ONLY
FOODSERVICE MARKETING   SMALL BUS ONLY    TROPIC STAR SEAFOOD   SMALL BUS ONLY
FOREST FLOOR FOODS   SMALL BUS ONLY    TROPICAL FLAVORS   SMALL BUS ONLY
FORGET-ME-NOT FLORAL   SMALL BUS ONLY    TROPICANA   SMALL BUS ONLY FORM
PLASTICS CO   SMALL BUS ONLY    TRUDEAU DISTRIBUTING   SMALL BUS ONLY FORMAN  
SMALL BUS ONLY    TRUITT BROS   SMALL BUS ONLY FORMAN GROUP   SMALL BUS ONLY   
TRUJILLO & SONS   SMALL BUS ONLY FORTUNE COOKIE   SMALL BUS ONLY    TSUE CHONG  
SMALL BUS ONLY FOSSIL FARMS OSTRICH   SMALL BUS ONLY    TUALATIN VALLEY POTATO  
SMALL BUS ONLY FOUR STAR MEAT PRODUCTS INC   SMALL BUS ONLY    TUCKER INDUSTRIES
  SMALL BUS ONLY FOURSTATES WHOLESALE DIST   SMALL BUS ONLY    TUCUMCARI
MOUNTAIN CHEESE   SMALL BUS ONLY FOX’S MARKET   SMALL BUS ONLY    TUMAROS
GOURMET TORTILLAS   SMALL BUS ONLY FRANCOS COCKTAIL MIXES   SMALL BUS ONLY   
TURNER & PEASE CO   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

62



--------------------------------------------------------------------------------

FRANGELLA ASSOC INC   SMALL BUS ONLY    TURNER NEW ZEALAND INC   SMALL BUS ONLY
FRANK STUBBS   SMALL BUS ONLY    TURRI’S ITALIAN FOODS   SMALL BUS ONLY FRANKLIN
FOODS INC   SMALL BUS ONLY    TURTLE ISLAND FOODS   SMALL BUS ONLY FRANKLIN
STREET BAKERY   SMALL BUS ONLY    TUT’S INT’L   SMALL BUS ONLY FRANMARA INC  
SMALL BUS ONLY    TUXTON CHINA INC   SMALL BUS ONLY FRATELLI FARMS OF FLORIDA  
SMALL BUS ONLY    TW EVANS CORDAGE   SMALL BUS ONLY FRED BUSH AND ASSOCIATES  
SMALL BUS ONLY    TWIN PEAKS DISTRIBUTORS   SMALL BUS ONLY FRED CHESSER & CO  
SMALL BUS ONLY    ULTIMATE FOODS INC   SMALL BUS ONLY FREEPORT PAPER INDUSTRIES
  SMALL BUS ONLY    ULTIMATE GOURMET   SMALL BUS ONLY FREESTONE PICKLE CO  
SMALL BUS ONLY    ULTIMATE PERFORMANCE   SMALL BUS ONLY FRENCH GOURMET INC  
SMALL BUS ONLY    ULTRA PURE BOTTLED WATER INC   SMALL BUS ONLY FRESCA FOODS  
SMALL BUS ONLY    ULTRA THIN READY TO BAKE PIZZA   SMALL BUS ONLY FRESCA MEXICAN
FD IN   SMALL BUS ONLY    UMPQUA DAIRY PRODUCTS DO   SMALL BUS ONLY FRESH SOURCE
INC   SMALL BUS ONLY    UNCLE RALPH’S COOKIE CO   SMALL BUS ONLY FRESH START
PRODUCE SALES INC   SMALL BUS ONLY    UNGARS FOOD PRODUCTS INC   SMALL BUS ONLY
FRESH WATER FARMS PRODUCTS   SMALL BUS ONLY    UNI POLY INC   SMALL BUS ONLY
FRESHCO LTD   SMALL BUS ONLY    UNION INTL FOOD CO   SMALL BUS ONLY FRESHERIZED
FOODS   SMALL BUS ONLY    UNIPAC PACKAGING PRODUCTS   SMALL BUS ONLY FRICK’S
MEAT PRODUCTS   SMALL BUS ONLY    UNIQUE FOODS   SMALL BUS ONLY FRIENDSHIP
DAIRIES INC   SMALL BUS ONLY    UNITED BRANDS   SMALL BUS ONLY FRITZ SMOKED MEAT
  SMALL BUS ONLY    UNITED CITRUS PRODUCTS   SMALL BUS ONLY FRONTIER NATURAL
PRODUCTS   SMALL BUS ONLY    UNITED COMMODITY GROUP INC   SMALL BUS ONLY FROSTY
PRODUCTS INC   SMALL BUS ONLY    UNIVERSAL SOLUTIONS AMERICA   SMALL BUS ONLY
FROZFRUIT CO   SMALL BUS ONLY    URBANI TRUFFLES USA   SMALL BUS ONLY FRY FOODS
INC   SMALL BUS ONLY    USINGERS   SMALL BUS ONLY FRY KRISP   SMALL BUS ONLY   
UTICA CUTLERY CO   SMALL BUS ONLY FUJI MELONS INC   SMALL BUS ONLY    UW
PROVISIONS   SMALL BUS ONLY FULL SERVICE FOODS   SMALL BUS ONLY    V FORMUSA CO
INC   SMALL BUS ONLY FULLER & SONS HARDWARE   SMALL BUS ONLY    V&V SUPREMO
FOODS INC   SMALL BUS ONLY FUNACHO INCS   SMALL BUS ONLY    VACCARO’S   SMALL
BUS ONLY FURNITURE IMPORTS INC   SMALL BUS ONLY    VALLEY FOODS INC   SMALL BUS
ONLY G&A COMM SEATING PRODUCTS   SMALL BUS ONLY    VALLEY PRIDE SALES   SMALL
BUS ONLY G&K DISTRIBUTING INC   SMALL BUS ONLY    VALLEY SPUDS OF OXNARD   SMALL
BUS ONLY G&R FOODS INC   SMALL BUS ONLY    VALLEY SUN PRODUCTS INC   SMALL BUS
ONLY G. W. PALMER & CO. INC.   SMALL BUS ONLY    VALUE PRODUCE INC   SMALL BUS
ONLY GA FOOD SERVICE INC   SMALL BUS ONLY    VALUE PRODUCTS   SMALL BUS ONLY
GAHN MEAT COMPANY INC   SMALL BUS ONLY    VAN DRUNEN FARMS   SMALL BUS ONLY
GALAXY DESSERTS   SMALL BUS ONLY    VAN HOLTENS   SMALL BUS ONLY GALAXY FOODS  
SMALL BUS ONLY    VAN LAW FOOD PRODUCTS INC   SMALL BUS ONLY GALLIKER DAIRY
COMPANY   SMALL BUS ONLY    VAN TONE   SMALL BUS ONLY GALLOWAY COMPANY   SMALL
BUS ONLY    VANDERVOET & ASSOCIATES INC   SMALL BUS ONLY GAMBINOS BAKERIES &
FOOD   SMALL BUS ONLY    VANEE FOODS   SMALL BUS ONLY GAR PRODUCTS   SMALL BUS
ONLY    VANNS SPICES   SMALL BUS ONLY GARDEN & VALLEY ISLE SEAFOOD   SMALL BUS
ONLY    VARIETY FOODS   SMALL BUS ONLY GARDEN COMPLEMENTS   SMALL BUS ONLY   
VASQUEZ-QUIRK & ASSOC   SMALL BUS ONLY GARLAND C NORRIS   SMALL BUS ONLY   
VEGEKING   SMALL BUS ONLY GARLIC COMPANY   SMALL BUS ONLY    VEGETABLE EXPRESS  
SMALL BUS ONLY GEL SPICE INC   SMALL BUS ONLY    VEGGIELAND   SMALL BUS ONLY
GELSINGER FOOD PRODUCTS   SMALL BUS ONLY    VEGLAND COOLER(DOLE)   SMALL BUS
ONLY GEMS OF THE SEA   SMALL BUS ONLY    VELMAR FOODS   SMALL BUS ONLY GENTILE
BROTHERS COMPANY   SMALL BUS ONLY    VELVET   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

63



--------------------------------------------------------------------------------

GEORGE GLOVE CO INC   SMALL BUS ONLY    VENICE BAKING CO INC   SMALL BUS ONLY
GEORGIA TOMATO CO   SMALL BUS ONLY    VENNITTIS STUFFED SANDWICHES   SMALL BUS
ONLY GESSNER PRODUCTS CO INC   SMALL BUS ONLY    VENTURA PACIFIC   SMALL BUS
ONLY GFF INC   SMALL BUS ONLY    VENTURA PACIFIC (SK)   SMALL BUS ONLY GHOSSAINS
MID EAST BAKERY   SMALL BUS ONLY    VENUS WAFERS   SMALL BUS ONLY GIACONA
CONTAINER CO   SMALL BUS ONLY    VERMONT ARTISAN COFF & TEA CO   SMALL BUS ONLY
GIANT UNION CO INC   SMALL BUS ONLY    VERMONT HERB & SALAD CO   SMALL BUS ONLY
GIFFORDS ICE CREAM   SMALL BUS ONLY    VIA VENETO ITALIAN ICE INC   SMALL BUS
ONLY GILDA IND INC   SMALL BUS ONLY    VIDA FRESH   SMALL BUS ONLY GILES
ENTERPRISES INC   SMALL BUS ONLY    VIGO IMPORTING CO INC   SMALL BUS ONLY
GILMORE PRODUCE   SMALL BUS ONLY    VIKING SEAFOODS LLC   SMALL BUS ONLY GILWAY
CO LTD   SMALL BUS ONLY    VILLAGE GREEN FOODS   SMALL BUS ONLY GIORGIO FOODS  
SMALL BUS ONLY    VILLAGE SPRINGS CORP   SMALL BUS ONLY GIORGIO FOODS INC  
SMALL BUS ONLY    VINCENT FORMUSA CO.   SMALL BUS ONLY GIROUX’S POULTRY FARM INC
  SMALL BUS ONLY    VINCENT GIORDANO CORP   SMALL BUS ONLY GIUSTOS SPECIALTY
FOODS   SMALL BUS ONLY    VINCENT WANG CUISINE   SMALL BUS ONLY GLACIER ICE  
SMALL BUS ONLY    VINE VALLEY FARMS INC   SMALL BUS ONLY GLACIER VILLAGE
SUPERMARKET   SMALL BUS ONLY    VIOLET PACKING LLC   SMALL BUS ONLY GLASS
ENTERPRISES INC   SMALL BUS ONLY    VISTA FOOD EXCHANGE   SMALL BUS ONLY GLASS
PRO   SMALL BUS ONLY    VISTAPAK INDUSTRIES   SMALL BUS ONLY GLENN SALES   SMALL
BUS ONLY    VITA FOOD PRODUCTS   SMALL BUS ONLY GLIER’S MEATS   SMALL BUS ONLY
   VITA PAK CITRUS   SMALL BUS ONLY GLOBAL FOOD INDUSTRIES   SMALL BUS ONLY   
VITNER CO   SMALL BUS ONLY GLOBAL FOODS   SMALL BUS ONLY    VOLCANOS INC   SMALL
BUS ONLY GLOBAL MUSHROOMS, INC.   SMALL BUS ONLY    VOLLMERS BAKERY   SMALL BUS
ONLY GLOBAL UNLIMITED   SMALL BUS ONLY    VOLLRATH CO LLC ANVIL   SMALL BUS ONLY
GLOBEX KOSHER FOODS INC   SMALL BUS ONLY    W&A FARM   SMALL BUS ONLY GLORYBEE
HONEY & SUPPLY   SMALL BUS ONLY    W&G MARKETING   SMALL BUS ONLY GM
DISTRIBUTING   SMALL BUS ONLY    WACHUSETT POTATO CHIP CO   SMALL BUS ONLY GOLD
COAST PACKING CO   SMALL BUS ONLY    WAFFLEMAN   SMALL BUS ONLY GOLD COFFEE CO  
SMALL BUS ONLY    WAGNER BROS CONTAINER   SMALL BUS ONLY GOLD LABEL INC   SMALL
BUS ONLY    WAHLUKE PRODUCE   SMALL BUS ONLY GOLD MEDAL CO   SMALL BUS ONLY   
WALKER FOODS   SMALL BUS ONLY GOLD MEDAL JACKSONVILLE INC   SMALL BUS ONLY   
WALLINGFORD COFFEE   SMALL BUS ONLY GOLD MEDAL PRODUCTS   SMALL BUS ONLY   
WALSH & SIMMON SEATING   SMALL BUS ONLY GOLD PURE FOOD PRODUCTS   SMALL BUS ONLY
   WALSMA & LYONS INC   SMALL BUS ONLY GOLD RIVER ORCHARDS INC   SMALL BUS ONLY
   WAMPLER FARM SAUSAGE   SMALL BUS ONLY GOLD STAR SAUSAGE CO   SMALL BUS ONLY
   WANCHESE FISH CO   SMALL BUS ONLY GOLDEN BRIDGE ENTERPRISE   SMALL BUS ONLY
   WARD’S BERRY FARM   SMALL BUS ONLY GOLDEN CHOICE FOODS   SMALL BUS ONLY   
WARDS ICE CREAM   SMALL BUS ONLY GOLDEN GULF COAST PACKAGING   SMALL BUS ONLY   
WARNOCK FOOD PRODUCT   SMALL BUS ONLY GOLDEN HERITAGE FOODS LLC   SMALL BUS ONLY
   WARREN WHEELER INC   SMALL BUS ONLY GOLDEN PHOENIX   SMALL BUS ONLY   
WARRINGTON FARM MEATS   SMALL BUS ONLY GOLDEN PLAINS FROZEN FOODS   SMALL BUS
ONLY    WASHBURN’S DAIRY INC   SMALL BUS ONLY GOLDEN SPECIALTY FOODS   SMALL BUS
ONLY    WASHITA PACKING INC   SMALL BUS ONLY GOLDEN WEST SALES   SMALL BUS ONLY
   WATAVEIW FARMS   SMALL BUS ONLY GOLDEN WEST SPECIALTY FOODS   SMALL BUS ONLY
   WATER TO LIFE   SMALL BUS ONLY GOLDEN WEST TRADING INC   SMALL BUS ONLY   
WATKINS & CO INC   SMALL BUS ONLY GOLDMAX INDUSTRIES   SMALL BUS ONLY   
WATSONVILLE PRODUCE INC   SMALL BUS ONLY GOOD EARTH TEAS   SMALL BUS ONLY   
WATTS BROTHERS FROZEN FOOD   SMALL BUS ONLY GOOD HARBOR FILLET CO LLC   SMALL
BUS ONLY    WEINSTEIN WHOLESALE MEATS INC   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

64



--------------------------------------------------------------------------------

GOOD OLD DAYS FOODS   SMALL BUS ONLY    WEISENBERGER MILLS   SMALL BUS ONLY
GOODNESS GREENESS   SMALL BUS ONLY    WELL LUCK CO INC   SMALL BUS ONLY
GOODNIGHT BROTHERS   SMALL BUS ONLY    WELLINGTONS BEST FOODS   SMALL BUS ONLY
GOODSON BROS COFFEE   SMALL BUS ONLY    WENDLANDT BROKERAGE   SMALL BUS ONLY
GORDON FOOD PRODUCTS   SMALL BUS ONLY    WENNER BREAD PRODUCTS INC   SMALL BUS
ONLY GOURMET CUP   SMALL BUS ONLY    WES PAK SALES INC   SMALL BUS ONLY GOURMET
MIXES   SMALL BUS ONLY    WESPAK DISTRIBUTORS   SMALL BUS ONLY GOURMET SPECIALTY
IMPORTS   SMALL BUS ONLY    WEST COAST CANNERS   SMALL BUS ONLY GOURMET TRADING
COMPANY   SMALL BUS ONLY    WEST LAKE BROKERS INC   SMALL BUS ONLY GOURMET WOOD
PRODUCTS   SMALL BUS ONLY    WESTBY CO OP CREAMERY   SMALL BUS ONLY GOURMETS
FRESH PASTA   SMALL BUS ONLY    WESTERN BAGEL   SMALL BUS ONLY GOWER
DISTRIBUTORS INC   SMALL BUS ONLY    WESTERN COMMERCE CORP   SMALL BUS ONLY GR
D’AGOSTINO QUALITY PRODUCE   SMALL BUS ONLY    WESTERN MEAT INC   SMALL BUS ONLY
GRACELAND FRUIT COOP INC   SMALL BUS ONLY    WESTERN PACIFIC DIST   SMALL BUS
ONLY GRAF CREAMERY INC   SMALL BUS ONLY    WESTERN PLASTIC   SMALL BUS ONLY
GRAFFITI FOODS   SMALL BUS ONLY    WESTERN SALES LLC   SMALL BUS ONLY GRAHAM &
ROLLINS INC   SMALL BUS ONLY    WESTERN SUGAR COOP   SMALL BUS ONLY GRAND LABS
MFG   SMALL BUS ONLY    WESTERN VEG PRO   SMALL BUS ONLY GRAND PRAIRIE FOODS LLC
  SMALL BUS ONLY    WESTGATE PRODUCTS   SMALL BUS ONLY GRAND RAPIDS CHAIR CO  
SMALL BUS ONLY    WESTLAKE DISTRIBUTION   SMALL BUS ONLY GRANDMA BROWN’S BEANS  
SMALL BUS ONLY    WEYAND FISHERIES   SMALL BUS ONLY GRANDMA FOSTER BBQ   SMALL
BUS ONLY    WHALER   SMALL BUS ONLY GRANNY B’S COOKIES   SMALL BUS ONLY   
WHALEY PECAN CO INC   SMALL BUS ONLY GRANNYS KITCHEN LTD   SMALL BUS ONLY   
WHARF SEAFOODS INC   SMALL BUS ONLY GRANOLA KITCHENS   SMALL BUS ONLY    WHEAT
VALLEY BAKERY   SMALL BUS ONLY GRANT J HUNT   SMALL BUS ONLY    WHEELERS MEAT
MARKET   SMALL BUS ONLY GRASSLAND DAIRY PROD INC   SMALL BUS ONLY    WHITE
COFFEE CORP   SMALL BUS ONLY GRASSO FOODS   SMALL BUS ONLY    WHOLE HARVEST
FOODS   SMALL BUS ONLY GRD WHOLESALE INC   SMALL BUS ONLY    WHOLESOME HARVEST  
SMALL BUS ONLY GREAT HILL DAIRY INC   SMALL BUS ONLY    WICHITA PACKING CO  
SMALL BUS ONLY GREAT LAKES GELATIN CO   SMALL BUS ONLY    WICKS PIES   SMALL BUS
ONLY GREAT LAKES KRAUT CO   SMALL BUS ONLY    WIDMERS CHEESE CELLARS   SMALL BUS
ONLY GREAT WESTERN MEATS   SMALL BUS ONLY    WILDWOOD AUTO REPAIR&WRECKER  
SMALL BUS ONLY GREATER TATER, LLC   SMALL BUS ONLY    WILKINS ROGERS   SMALL BUS
ONLY GREATER TEXAS ICE INC   SMALL BUS ONLY    WILKINSON COOPER PRODUCE   SMALL
BUS ONLY GRECIAN DELIGHT FOODS INC   SMALL BUS ONLY    WILKINS-ROGERS   SMALL
BUS ONLY GREEN STAR PRODUCE MARKET   SMALL BUS ONLY    WILLAMETTE VALLEY MEAT CO
  SMALL BUS ONLY GREEN THUMB FARMS INC   SMALL BUS ONLY    WILLIAMS SAUSAGE CO  
SMALL BUS ONLY GREEN VALLEY FOOD CORP   SMALL BUS ONLY    WILLIAMSON BROS BAR B
Q   SMALL BUS ONLY GREENBERG FRUIT COMPANY   SMALL BUS ONLY    WILLOW
SPECIALTIES   SMALL BUS ONLY GREENFIELD FRESH   SMALL BUS ONLY    WILMOTH
BROKERAGE CO INC   SMALL BUS ONLY GREENFIELD NOODLE & SP   SMALL BUS ONLY   
WILSON BATIZ LLC   SMALL BUS ONLY GREENLINE BEANS   SMALL BUS ONLY    WIMMERS
MEAT PRODUCTS   SMALL BUS ONLY GREENWOOD ICE CREAM   SMALL BUS ONLY   
WINCHESTER CHEESE CO   SMALL BUS ONLY GREERS INC   SMALL BUS ONLY    WING FAT
HONG LLC   SMALL BUS ONLY GREG PAUL PROD. SALES   SMALL BUS ONLY    WINNEMUCCA
FARMS   SMALL BUS ONLY GREGORY PACKAGING INC   SMALL BUS ONLY    WINONA FOODS
INC   SMALL BUS ONLY GREGORYS FOODS INC   SMALL BUS ONLY    WINSTON   SMALL BUS
ONLY GRIFFEN BROTHERS   SMALL BUS ONLY    WINSTON INDUSTRIES   SMALL BUS ONLY
GRIMAC ROYAL   SMALL BUS ONLY    WISCONSIN CHEESE INC   SMALL BUS ONLY GRIMMWAY
FARMS   SMALL BUS ONLY    WISCONSIN SPICE INC   SMALL BUS ONLY

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

65



--------------------------------------------------------------------------------

GRINDMASTER   SMALL BUS ONLY    WIXON   SMALL BUS ONLY GROFF MEATS   SMALL BUS
ONLY    WK PRODUCE   SMALL BUS ONLY GROOMER’S SEAFOOD INC   SMALL BUS ONLY    WM
BOLTHOUSE FARMS INC.   SMALL BUS ONLY GROTE & WEIGEL   SMALL BUS ONLY    WM
MEADOR CO INC   SMALL BUS ONLY GUAN’S MUSHROOM CO   SMALL BUS ONLY    WOEBER
MUSTARD CO   SMALL BUS ONLY GUITTARD CHOCOLATE   SMALL BUS ONLY    WOLFERMANS  
SMALL BUS ONLY GULF ISLAND SHRIMP & SEAFOOD   SMALL BUS ONLY    WOLVERINE
PACKING   SMALL BUS ONLY GULF PACIFIC SEAFOOD INC   SMALL BUS ONLY    WOOD DUCK
FARM   SMALL BUS ONLY GUST JOHN FOOD PRODU   SMALL BUS ONLY    WOODLAND FOODS
LTD   SMALL BUS ONLY GUTTENPLANS   SMALL BUS ONLY    WOODY CANDY COMPANY   SMALL
BUS ONLY GYSIN FOODS INC   SMALL BUS ONLY    WORLD CHEESE CO INC   SMALL BUS
ONLY H FOX   SMALL BUS ONLY    WORLD FOOD BROKERS INC   SMALL BUS ONLY H&H
PRODUCTS   SMALL BUS ONLY    WORTHMORE FOODS   SMALL BUS ONLY H&J TRADING  
SMALL BUS ONLY    WP PRODUCE CORP   SMALL BUS ONLY H2O TO GO INC   SMALL BUS
ONLY    WPP DOUGH CO   SMALL BUS ONLY HADLEY FARMS   SMALL BUS ONLY    WUDEL INC
INTL BUSINESS CENTER   SMALL BUS ONLY HAFNER USA   SMALL BUS ONLY    WW JOHNSON
WHOLESALE   SMALL BUS ONLY HAIN PURE PROTEIN CORP   SMALL BUS ONLY    XO PRODUCE
  SMALL BUS ONLY HALIBURTON INTERNATIONAL CORP   SMALL BUS ONLY    YANKEE
SPECIALTY FOODS   SMALL BUS ONLY HAM PRODUCE CO INC   SMALL BUS ONLY    YARNELL
ICE CREAM CO   SMALL BUS ONLY HANKS BEVERAGE CO   SMALL BUS ONLY    YEOMAN
SEAFOODS INC   SMALL BUS ONLY HANSET BROTHERS INC   SMALL BUS ONLY    YES DISTR
  SMALL BUS ONLY HANSON FOODS MFG CO   SMALL BUS ONLY    YOAKUM PACKING CO  
SMALL BUS ONLY HAPPY APPLES   SMALL BUS ONLY    YOUNGSTOWN WHOLESALE   SMALL BUS
ONLY HAPPY EGG DEALERS INC   SMALL BUS ONLY    YT PACKING CO   SMALL BUS ONLY
HARBOR HOUSE SEAFOOD   SMALL BUS ONLY    YUCATAN FOODS   SMALL BUS ONLY HARBOR
SEAFOOD   SMALL BUS ONLY    ZALOOM MKT CORP   SMALL BUS ONLY HARI-OM FARMS  
SMALL BUS ONLY    ZAPPS POTATO CHIPS   SMALL BUS ONLY HARLOFF MANUFACTURIN  
SMALL BUS ONLY    ZENNERS MEAT PRODUCTS   SMALL BUS ONLY HARNEY & SONS TEA
COMPANY   SMALL BUS ONLY    ZIMMERMAN CHEESE INC   SMALL BUS ONLY HARNEY & SONS
TEA CORP   SMALL BUS ONLY    ZING ZANG INC   SMALL BUS ONLY HAROLD IMPORT CO  
SMALL BUS ONLY    ZINK COMMERCIAL SERVICE   SMALL BUS ONLY HARPERS COUNTRY HAMS
  SMALL BUS ONLY    ZUMMO MEATS   SMALL BUS ONLY HARRINGTON RESTAURANT SUPPLY  
SMALL BUS ONLY    ZWEIGLES INC   SMALL BUS ONLY HARRY H PRICE & SON INC   SMALL
BUS ONLY    20TH CENTURY FOOD PRODUCTS   VETERAN OWNED HARRYS FRESH FOODS  
SMALL BUS ONLY    AL BAZZINI CO INC   VETERAN OWNED HARVEST CLASSIC BAKERY  
SMALL BUS ONLY    ALBERT A RUSSO IMPORTS   VETERAN OWNED HARVEST CUT INC   SMALL
BUS ONLY    AMERICAN MUSSEL HARVESTERS   VETERAN OWNED HARVEST SELECT CATFISH  
SMALL BUS ONLY    AMIDON GRAPHICS   VETERAN OWNED HARVEST TIME FOODS   SMALL BUS
ONLY    ARCADE INDUSTRIES INC   VETERAN OWNED HATCHER PRODUCE   SMALL BUS ONLY
   B&D DISTRIBUTING   VETERAN OWNED HAUSBECK PICKLE CO INC   SMALL BUS ONLY   
BRIGHT HARVEST SWEET POTATO   VETERAN OWNED HAYLOFT EQUIPMENT INC   SMALL BUS
ONLY    BROOKLACE INC   VETERAN OWNED HAYSTACK MTN GOAT DAIRY   SMALL BUS ONLY
   CANNOLI FACTORY   VETERAN OWNED HAZELNUT GROWERS OF OREGON   SMALL BUS ONLY
   CHEESECAKE ETC DESSERT   VETERAN OWNED HB MEATS INC   SMALL BUS ONLY   
CLEMENTS   VETERAN OWNED HC SCHAU & SON INC   SMALL BUS ONLY    CLIPPER MILL  
VETERAN OWNED HEALTHMATE PRODUCTS INC   SMALL BUS ONLY    COOKIES FOOD PRODUCTS
INC   VETERAN OWNED HEART BRAND TOMATO CO   SMALL BUS ONLY    COSMOS FOODS  
VETERAN OWNED HEARTLAND MEAT CO   SMALL BUS ONLY    DAMON INDUSTRIES   VETERAN
OWNED HEARTLAND PRODUCTS   SMALL BUS ONLY    DEJONG BROS FARMS INC   VETERAN
OWNED

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

66



--------------------------------------------------------------------------------

HEARTLAND SPECIALTY FOODS

  SMALL BUS ONLY    DJ CO-OPS   VETERAN OWNED

HELLAS BAKERY&PITA INC

  SMALL BUS ONLY    DONALD F WALTERS CO   VETERAN OWNED

HENDERSON COFFEE CORP

  SMALL BUS ONLY    EATEM FOODS   VETERAN OWNED

HENRYS HICKORY HOUSE

  SMALL BUS ONLY    EVERFRESH FOOD CORP   VETERAN OWNED

HEPP GERMANY

  SMALL BUS ONLY    FARMINGTON FOODS   VETERAN OWNED

HERB’S SEAFOOD INC

  SMALL BUS ONLY    FOOD CONCEPTS   VETERAN OWNED

HERB’S SPECIALTY FOODS

  SMALL BUS ONLY    FRANK J ITALIANO INC   VETERAN OWNED

HERMAN NUT COMPANY

  SMALL BUS ONLY    GIELOW PICKLES INC   VETERAN OWNED

HERMANN PICKLE CO.

  SMALL BUS ONLY    GREENLEAF PAPER   VETERAN OWNED

HERSHEY IMPORTS

  SMALL BUS ONLY    GREER FARMS   VETERAN OWNED

HESS FOOD GROUP

  SMALL BUS ONLY    HERITAGE FAMILY SPECIALTY   VETERAN OWNED

HF SCRUGGS CO

  SMALL BUS ONLY    HOUSE OF WEBSTER   VETERAN OWNED

HI GRADE

  SMALL BUS ONLY    JSB INDUSTRIES   VETERAN OWNED

HIALEAH PRODUCTS CO

  SMALL BUS ONLY    LIGHTHOUSE FOODS   VETERAN OWNED

HICKORY HOUSE

  SMALL BUS ONLY    MAJOR PRODUCTS   VETERAN OWNED

HIGHLAND SUGARWORKS INC

  SMALL BUS ONLY    MUFFINTOWN   VETERAN OWNED

HIGHLAND WHOLESALE FOODS

  SMALL BUS ONLY    NATIONAL VINEGAR   VETERAN OWNED

HI-GRADE MEATS INC

  SMALL BUS ONLY    NORTH ATLANTIC FISH CO   VETERAN OWNED

HILL & VALLEY INC

  SMALL BUS ONLY    NORTHWEST GOURMET FOOD PRODUCT   VETERAN OWNED

HILLBILLY JOE

  SMALL BUS ONLY    OLD DOMINION WOOD PRODUCTS INC   VETERAN OWNED

HINKLE FOOD SYSTEMS

  SMALL BUS ONLY    PACIFIC MARKETING   VETERAN OWNED

HIRZEL CANNING

  SMALL BUS ONLY    PANOLA PEPPER CO   VETERAN OWNED

HISPAMER DISTRIBUTORS INC

  SMALL BUS ONLY    PRODUCE PACKAGING LTD   VETERAN OWNED

HMC GROUP MARKETING

  SMALL BUS ONLY    R3 PAPERCRAFT   VETERAN OWNED

HMR INNOTECH

  SMALL BUS ONLY    RAYMOND-HADLEY CORP   VETERAN OWNED

HOBART SALES + SVC

  SMALL BUS ONLY    SILVER STATE FOODS INC   VETERAN OWNED

HOFMANN SAUSAGE CO

  SMALL BUS ONLY    SNAVELY   VETERAN OWNED

HOLLAR & GREENE PRODUCE CO

  SMALL BUS ONLY    W MYERS COMPANY INC   VETERAN OWNED

HOLLOWICK

  SMALL BUS ONLY    WALTER PALAZOLA PRODUCE   VETERAN OWNED

HOLLYS CUSTOM PRINT

  SMALL BUS ONLY    WHALEY FOODSVC REPAIRS   VETERAN OWNED

HOLTEN MEAT CO

  SMALL BUS ONLY    WHITEHALL PRODUCTS INC   VETERAN OWNED

HOMERS ICE CREAM

  SMALL BUS ONLY    BOSTON BAKING INC   WOMEN

HOMESTEAD BAKING CO

  SMALL BUS ONLY    ROUTE 11 POTATO CHIPS   WOMEN

HOMESTEAD RAVIOLI

  SMALL BUS ONLY    AB FOODS LLC   WOMEN

HONEE BEAR FOODS

  SMALL BUS ONLY    ACE ATLANTA TOMATO   WOMEN

HONEY-BUTTER PRODUCTS

  SMALL BUS ONLY    ACE TOMATO CO INC   WOMEN

HONEYMOON PAPER PRODUCTS INC

  SMALL BUS ONLY    ALLEN BROTHERS MILLING CO   WOMEN

HONEYSMOKED FISH CO

  SMALL BUS ONLY    ALPHA FOODS CO   WOMEN

HONG KONG NOODLE CO

  SMALL BUS ONLY    AMERICAN BLUE RIBBON HOLDINGS   WOMEN

HOOTERS FOODS

  SMALL BUS ONLY    ANNIE EURO AMERICAN BAKERY INC   WOMEN

HOPKINSVILLE MILLING

  SMALL BUS ONLY    ASK FOODS INC   WOMEN

HORN DISTR CO

  SMALL BUS ONLY    ATHENS PASTRIES-RETAIL   WOMEN

HOT SPRINGS PACKING

  SMALL BUS ONLY    ATKINS DESSERTS LLC   WOMEN

HOUSE OF SMOKE

  SMALL BUS ONLY    BAKERY GROUP   WOMEN

HOUSTON PECAN SHELLING

  SMALL BUS ONLY    BALTIMORE GLASSWARE DECOR INC   WOMEN

HOWARD CALCAGNO

  SMALL BUS ONLY    BERKLEY SQUARE   WOMEN

HOWARD CO INC

  SMALL BUS ONLY    BEST MAID   WOMEN

HP SALES

  SMALL BUS ONLY    BEST MAID COOKIE CO   WOMEN

HS INC

  SMALL BUS ONLY    BLEND PAK   WOMEN

HUBBARD & CRAVENS COFFEE

  SMALL BUS ONLY    BLUE RIDGE FARMS   WOMEN

HUDSON VALLEY FOIE GRAS

  SMALL BUS ONLY    BOCA FREEZE   WOMEN       

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

67



--------------------------------------------------------------------------------

HUMMEL BROS INC   SMALL BUS ONLY    BOHEA ASSOCIATES LTD   WOMEN HUMPHREY
CHARCOAL CORP   SMALL BUS ONLY    BOJA’S FOODS INC   WOMEN HUNAN CERALS OIL &
FOODS   SMALL BUS ONLY    BROOKLYN BAGEL ACE SPCLTY LLC   WOMEN HURSEYS BBQ
WHOLESALE   SMALL BUS ONLY    BUDS SALAD   WOMEN HYE QUALITY BAKERY   SMALL BUS
ONLY    C&L FOODS INC   WOMEN HYGRADE OCEAN PRODUCTS   SMALL BUS ONLY    CAPA DI
ROMA   WOMEN ICCO CHEESE COMPANY INC   SMALL BUS ONLY    CAPPUCCINO TO GO  
WOMEN ICE CREAMERY   SMALL BUS ONLY    CARITAS RANCH BAR B Q   WOMEN ICICLE
SEAFOODS INC   SMALL BUS ONLY    CARLAS PASTA INC   WOMEN IDAHO CANDY   SMALL
BUS ONLY    CASS VENTURES INC   WOMEN IDAHO FRANK ASSOCIATES INC   SMALL BUS
ONLY    CHEESEMAKERS INC   WOMEN IDEAL MEATS   SMALL BUS ONLY    CLAYTON COFFEE
  WOMEN IMPERIAL FLAVORS, INC   SMALL BUS ONLY    CLIFCO SPICE SALES INC   WOMEN
IMPORT FOOD NETWORK LLC   SMALL BUS ONLY    CLIFT INDUSTRIES   WOMEN IMPORTS
LIMITED   SMALL BUS ONLY    CLOWN GYSIN BRANDS   WOMEN IMPORTS UNLIMITED   SMALL
BUS ONLY    COBATCO INC   WOMEN IMS DIRO ENTERPRISES   SMALL BUS ONLY    COFFEE
CABANA BRAZIL   WOMEN INDEL FOOD PRODUCTS INC   SMALL BUS ONLY    COLLINS
BROTHERS   WOMEN INDEPENDENT FOOD   SMALL BUS ONLY    COLUMBUS VEGETABLE OILS  
WOMEN INDIANA CARTON CO   SMALL BUS ONLY    CONDIES FOODS   WOMEN INDULGENT
FOODS   SMALL BUS ONLY    COSTA PASTA   WOMEN INDUSCO LTD   SMALL BUS ONLY   
CRYSTAL SPRINGS   WOMEN INDUSTRIAL COMMODITIES   SMALL BUS ONLY    CUSTOM PAK
INC   WOMEN INGLESE BOX CO   SMALL BUS ONLY    CW SPROUTS DBA SUNSPROUTS   WOMEN
INNO PAK   SMALL BUS ONLY    DEAN SAUSAGE CO INC   WOMEN INNOVATIVE DESIGN  
SMALL BUS ONLY    DEEN MEAT CO   WOMEN INNOVATIVE PACKAGING GROUP   SMALL BUS
ONLY    DESSERTS OF DISTINCTION   WOMEN INNSBRUCK STRUDEL/HELMUTS INC   SMALL
BUS ONLY    DIMITRIA DELIGHTS INC   WOMEN INSTANTWHIP INC   SMALL BUS ONLY    DR
GUMBO NO CUISINE   WOMEN INSTAWHIP   SMALL BUS ONLY    EASTERN FISH CO   WOMEN
INTECO INTL TRADE LLC   SMALL BUS ONLY    EASTLAND FOOD PRODUCTS   WOMEN INTEDGE
INDUSTRIES INC   SMALL BUS ONLY    ECO PRODUCTS INC   WOMEN INTEGRA MARKETING  
SMALL BUS ONLY    FAYDA PACKING CO   WOMEN INTEGRATED FOOD SERVICE   SMALL BUS
ONLY    FIABELLA FOODS LLC   WOMEN INTEGRITY BEVERAGE INC   SMALL BUS ONLY   
FIORE D PASTA INC   WOMEN INTERAMERICAN QUALITY   SMALL BUS ONLY    FIRE &
FLAVOR GRILLING CO   WOMEN INTERAMERICAN TRAD&PROD COR   SMALL BUS ONLY    FIRST
FOOD COMPANY   WOMEN INTERFRESH INC   SMALL BUS ONLY    FLATOUT INC   WOMEN
INTERMEX PRODUCTS USA LTD   SMALL BUS ONLY    FOH INC   WOMEN INTERNATIONAL
PLASTICS INC   SMALL BUS ONLY    FORAN SPICE   WOMEN INTERNATIONAL SEAFOOD
VENTURES   SMALL BUS ONLY    FRENCH PATISSERIE   WOMEN INTERNATIONAL SPICES LTD
  SMALL BUS ONLY    FRIELING USA   WOMEN INTERNATIONAL TRADERS INC   SMALL BUS
ONLY    FULLBLOOM BAKING CO INC   WOMEN INTERSEA FISHERIES WEST INC   SMALL BUS
ONLY    GIOVANNI’S APPETIZING FOODS   WOMEN INTERSTATE POULTRY   SMALL BUS ONLY
   GLADDER’S GOURMET COOKIES   WOMEN INTL FOOD DISTR INC   SMALL BUS ONLY    GO
FRESH   WOMEN INTL FOODS & INGREDIENTS   SMALL BUS ONLY    GOLDEN STAR TRADING
INC   WOMEN INTL SPECIALTY SUPPLY   SMALL BUS ONLY    GOSSNER FOODS INC   WOMEN
INTRASTATE DISTRIBUTORS   SMALL BUS ONLY    GRANDPAS INTERNATIONAL BAKERY  
WOMEN IOWA LAMB PROCESSING   SMALL BUS ONLY    HANDY WACKS   WOMEN IRANI TEA INC
  SMALL BUS ONLY    HANNAHMAX BAKING   WOMEN

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

68



--------------------------------------------------------------------------------

IRON BREW COFFEE CO   SMALL BUS ONLY    HOPES COUNTRY FRESH COOKIES   WOMEN IRON
HORSE PRODUCTS   SMALL BUS ONLY    ILTACO FOODS   WOMEN ISLAND DELIGHT   SMALL
BUS ONLY    ISNARDI USA INC   WOMEN ISLAND OASIS OF ALBANY   SMALL BUS ONLY   
J&K EGG CORP   WOMEN ISLAND WAY PRODUCTS   SMALL BUS ONLY    JASPER WYMAN & SON
  WOMEN ITALCO FOOD PRODUCTS   SMALL BUS ONLY    JEM MFG LLC   WOMEN ITALFOODS
INC   SMALL BUS ONLY    JOSEPH A SIDARI CO   WOMEN ITALIAN ROSE GARLIC   SMALL
BUS ONLY    JOSEPH CAMPIONE INC   WOMEN ITLL BE PIZZA   SMALL BUS ONLY   
JUBILATION   WOMEN J BAR B FOODS INC   SMALL BUS ONLY    KELMIN PRODUCTS   WOMEN
J BERNARD SEAFOOD   SMALL BUS ONLY    KENCO   WOMEN J BRODIE MEAT   SMALL BUS
ONLY    KENTUCKY MARKETING SOLUTIONS   WOMEN J M SCHNEIDER INC   SMALL BUS ONLY
   KRUGER FOODS INC   WOMEN J NAGLE CO   SMALL BUS ONLY    LA AUTENTICA FOODS
INC   WOMEN J&G FOOD PRODUCTS   SMALL BUS ONLY    LA NOVA WINGS   WOMEN J&G
FOODS INC   SMALL BUS ONLY    LAURA CHENELS CHEVRE INC   WOMEN J&J PRODUCE CO
INC   SMALL BUS ONLY    LEMON X CORP   WOMEN J&J SNACK FOODS   SMALL BUS ONLY   
LENNI’S CRAB MIX INC   WOMEN J&J WALL BAKERY   SMALL BUS ONLY    LONE STAR
BAKERY INC   WOMEN JACK BROWN PRODUCE INC   SMALL BUS ONLY    LOVE & QUICHES  
WOMEN JACKSON & ASSOC   SMALL BUS ONLY    MARTIN’S WREATH CO   WOMEN JACOBELLIS
SAUSAGE CO INC   SMALL BUS ONLY    MATADOR PROCESSORS INC   WOMEN JACQUELINE’S
WHOLESALE BAKERY   SMALL BUS ONLY    MCL DISTRIBUTING INC   WOMEN JAFCO FOODS
INC   SMALL BUS ONLY    MEL O CREAM   WOMEN JAG SPECIALTY FOODS LLC   SMALL BUS
ONLY    MIDWEST NORTHERN INC   WOMEN JAMES H PAXON & SONS   SMALL BUS ONLY   
MIES PRODUCTS INC   WOMEN JAMES H PAXSON AND SONS   SMALL BUS ONLY    MILLER
MEATS   WOMEN JAMES MEAT CO INC   SMALL BUS ONLY    MODMIX   WOMEN JAMES TEA CO
  SMALL BUS ONLY    MONTIONES BAKERY INC   WOMEN JANA BRANDS   SMALL BUS ONLY   
MOZZARELLA COMPANY   WOMEN JAPAN CALIFORNIA   SMALL BUS ONLY    MR G’S FOODS  
WOMEN JAVA JACKET   SMALL BUS ONLY    MULLINS FOOD   WOMEN JAVA TRADING CO LLC  
SMALL BUS ONLY    NAGLE VEAL   WOMEN JAVO BEVERAGE COMPANY INC   SMALL BUS ONLY
   NATIONAL DAIRY BRANDS   WOMEN JB PRINCE CO INC   SMALL BUS ONLY    NEMCO FOOD
EQUIPMENT   WOMEN JBS BAKESERVICE   SMALL BUS ONLY    NEW MEXICO GREEN CHILE CO
LLC   WOMEN JD & SONS   SMALL BUS ONLY    NIELSEN-MASSEY VANILLAS INC   WOMEN
JEFF’S GOURMET PIES   SMALL BUS ONLY    NORTH AMERICAN BISON COOP   WOMEN
JENKINS FOODS INC   SMALL BUS ONLY    NORTHSTAR PRODUCE   WOMEN JEN-SAR PRODUCE,
INC.   SMALL BUS ONLY    OKAMI INC   WOMEN JENSEN MEAT   SMALL BUS ONLY    OLD
STYLE SAUSAGE   WOMEN JENSON FARMS PROD (AMERI)   SMALL BUS ONLY    OREGON SPICE
COMPANY   WOMEN JEPPI NUT AND CANDY CO   SMALL BUS ONLY    PACKAGING PRODUCTS &
DESIGN   WOMEN JIM M. KOO   SMALL BUS ONLY    PAPERCUTTERS INC   WOMEN JIMMY &
NINO SUNSERI’S   SMALL BUS ONLY    PAR WAY TRYSON COMPANIES   WOMEN JIMMYS
COOKIES   SMALL BUS ONLY    PATTY’S HERBS   WOMEN JIMMY’S SALAD DRESSING   SMALL
BUS ONLY    PEANUT PROCESSORS INC   WOMEN JIM’S CHEESE PANTRY   SMALL BUS ONLY
   PEARLCO OF BOSTON   WOMEN JMZ DISTRIBUTING   SMALL BUS ONLY    PERFECT PUREE
OF NAPA VALLEY   WOMEN JO SPICE   SMALL BUS ONLY    PFEIL-HOLING INC   WOMEN JO
SPICE CO INC   SMALL BUS ONLY    PIERRES FRENCH ICE CREAM   WOMEN

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

69



--------------------------------------------------------------------------------

JOCO PRODUCE INC   SMALL BUS ONLY    PLAST TECHS ENTERPRISE   WOMEN JODY MARONIS
  SMALL BUS ONLY    PLASTIC PACKAGING CORP   WOMEN JOE JURGIELWICZ & SONS, LTD  
SMALL BUS ONLY    POPPI AL’S   WOMEN JOE KIRK MEATS   SMALL BUS ONLY    POWERS
CANDY   WOMEN JOE SOLOMON SALES   SMALL BUS ONLY    PROCHEESE SALES LLC   WOMEN
JOGUE INC   SMALL BUS ONLY    QUALITY SAUSAGE CO INC   WOMEN JOHN ACCARDI & CO  
SMALL BUS ONLY    RICHMOND GROUP THE   WOMEN JOHN BOOS & CO   SMALL BUS ONLY   
ROBERTS PRECUT VEGETABLES   WOMEN JOHN KOERNER CO   SMALL BUS ONLY    SAVOIES
SAUSAGE FOOD   WOMEN JOHN MORREALE MEAT CO   SMALL BUS ONLY    SEA FARE FOODS
CORP   WOMEN JOHN NEWMAN   SMALL BUS ONLY    SELECT DRINKS   WOMEN JOHN SOULES
FOODS INC   SMALL BUS ONLY    SEVEN STARS INC   WOMEN JOHN VENA INC   SMALL BUS
ONLY    SIR AUBREYS TEA CO LTD   WOMEN JOHN W SPAULDING   SMALL BUS ONLY    SMD
TRADING   WOMEN JOHN WM MACYS CHEESESTICKS   SMALL BUS ONLY    SMITHCO MEATS  
WOMEN JOHN ZIDIAN CO   SMALL BUS ONLY    SOUTHERN VALLEY FRU & VEG   WOMEN
JOHNNY O’GRADY CO   SMALL BUS ONLY    SUN WORLD   WOMEN JOHNNY O’GRADY COMPANY  
SMALL BUS ONLY    SUN WORLD INC   WOMEN JOHNS SANDWICH SHOP INC   SMALL BUS ONLY
   SUPERIOR QUALITY FOOD   WOMEN JOHNSON BROS BAKING SUPPLY   SMALL BUS ONLY   
SUPREME CUTS LLC   WOMEN JOHNSON SALES CO   SMALL BUS ONLY    SUZANNAS KITCHEN
INC   WOMEN JOHNSON SEA PRODUCTS   SMALL BUS ONLY    SWAGGERTY SAUSAGE CO INC  
WOMEN JOHNSTON BAKERY INC   SMALL BUS ONLY    SWEET ENDINGS   WOMEN JONES DAIRY
FARM   SMALL BUS ONLY    SWEET STREET DESSERTS   WOMEN JOYCE FOODS   SMALL BUS
ONLY    SYMPHONY INC   WOMEN JP VEGGIES INC   SMALL BUS ONLY    TAORMINA SALES  
WOMEN JSL FOODS   SMALL BUS ONLY    THOMPSON PACKERS INC   WOMEN JUDSON ATKINSON
  SMALL BUS ONLY    TOTAL COST SYSTEMS INC   WOMEN JUICE TYME INC   SMALL BUS
ONLY    TROPICAL NUT & FRUIT   WOMEN JULIAN FREIRICH PRODUCT INC   SMALL BUS
ONLY    TRUE NATURAL FOODS INC   WOMEN JUMP INTERNATIONAL   SMALL BUS ONLY   
TUBITOS PIZZA   WOMEN JUNIUS FOOD PROD CORP   SMALL BUS ONLY    US FOOD GROUP  
WOMEN JUS MADE LP   SMALL BUS ONLY    VALLEY LAHVOSH BAKING CO   WOMEN JUST 4
FUN CORPORATION   SMALL BUS ONLY    VALLEY MEAT CO   WOMEN JUST BAGELS   SMALL
BUS ONLY    WESTCOTT NUT PRODUCTS CO   WOMEN JUST CHILI, INC.   SMALL BUS ONLY
   WINDSOR FOODS   WOMEN K PAK   SMALL BUS ONLY    WINDSOR FROZEN FOODS   WOMEN
K TEC   SMALL BUS ONLY    WISCONSIN FINEST   WOMEN

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

70



--------------------------------------------------------------------------------

EXHIBIT H

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

ARAMARK Food Safety Standards

Food Safety and Sanitation Standards for Suppliers to ARAMARK SCM, Inc.
(“ARAMARK”) (Current, subject to revision)

 

A. All Suppliers must establish and administer the following programs:

1. An operating Hazard Analysis Critical Control Point Program (“HACCP”), under
which the Supplier shall:

 

  •  

identify all hazards associated with products;

 

  •  

determine all Critical Control Points required to control identified hazards;

 

  •  

establish standards for all Critical Control Points;

 

  •  

establish procedures to monitor each Critical Control Point;

 

  •  

establish corrective actions to be taken when there is a deviation; and

 

  •  

establish verification procedures to determine that the HACCP system is working
effectively, including a record keeping system for each Critical Control Point.

2. A documented and actionable Pest Control Program that incorporates integrated
pest management practices to assure the facility is free of insects and rodents.

3. A documented Cleaning and Sanitation program.

4. A documented Product Safety and Recall Program that can track specific
production lots of products and destinations, and incoming raw materials and
finished products, ensuring appropriate “track-ability.” Mock recalls shall be
conducted every 6 months to assess the effectiveness of such Program.

5. A documented Listeria Environmental Program, for suppliers manufacturing and
providing to ARAMARK ready-to-eat products.

6. A documented E Coli 0157H7 Program for raw ground beef products, for
suppliers manufacturing and providing to ARAMARK raw ground beef products.

7. To the extent Supplier supplies meat products, or products containing meat,
Supplier specifically represents, warrants and covenants that Supplier, and its
vendors, are in compliance with Title 21 C.F.R. § 589.2000 (eff. August 4,
1997), prohibiting the feeding of ruminant meat and bone meal to ruminants, as
now or

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

71



--------------------------------------------------------------------------------

hereafter amended or supplemented. Further, Supplier does not allow advanced
meat recovery, sometimes known as “AMR”, in products Supplier manufactures, or
in products that Supplier purchases from others, and uses as an ingredient for
Supplier’s products.

 

B. Compliance with these standards shall be monitored in 3 ways:

1. Annually, each Supplier shall certify in writing to ARAMARK that the Supplier
is in compliance.

2. All Suppliers shall be subject to inspection by ARAMARK’s Director of Food
Safety or his designee, annually. Inspections shall include evaluating good
manufacturing practices (“GMP’s”) and reviewing the Programs listed above. A
minimum score of 85% is required for each inspection. If a score is below 85%, a
re-inspection shall be done within approximately 30 days, to verify correction
of deficiencies. A score of less than 85% on reinspection may lead to
de-certification of the Supplier. Suppliers shall bear all reasonable inspection
costs, e.g. travel, lodging and meals of the ARAMARK Director of Food Safety.

3. Suppliers shall undergo inspections by independent nationally-recognized
inspection services, at least annually. Such inspections shall include
evaluating GMP’s and the Programs listed above. ARAMARK recommends Silliker
Laboratories, Randolph Associates, NSF Cook & Thurber, NFPA, American Institute
of Baking and American Sanitation Institute as independent inspection services
for use by Suppliers. Suppliers are free, however, to use other
nationally-recognized inspection services. Suppliers shall bear all costs for
these inspections. If requested, Suppliers shall provide ARAMARK with access to
records and results of these inspections.

 

C. Product Recalls

1. All ARAMARK manufacturers and distributors must have a documented product
safety and recall program that can track specific lots of products and
destinations. Mock recalls shall be conducted every six months to assess the
effectiveness of such program. For manufacturers, the program shall include both
incoming raw materials and finished products.

The following ARAMARK personnel must be notified when a recall occurs:

James Matt Pittser – Senior Director, Distribution – Pittser-James@aramark.com

Joe Arrasmith – Purchasing Director, Commodities – Arrasmith-Joseph@aramark.com

John Orobono – Senior Vice President, Supply Chain Management –
Orobono-John@aramark.com

Stuart Berlin – Distribution Support Manager – Berlin-Stuart@aramark.com

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

72



--------------------------------------------------------------------------------

Charles Lousignont – Vice President, Supply Chain Management –
Lousignont-Charles@aramark.com

Notice shall be given by fax at 215 238 8127 and 215 238 4070 and email as
above, within 24 hours. Notice by fax and email shall be effective only upon
confirmation of receipt from ARAMARK.

2. All ARAMARK components that have received recalled product must be notified
within 24 hours, by fax or telephone. The recall notice must identify the
product, and shall include all lot or code numbers, product disposition
information, and such other information as may be required by law or regulation
or that is customarily included in recall notices. All recall information must
be to the attention of the component manager.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

73



--------------------------------------------------------------------------------

EXHIBIT I

To

Amended and Restated Master Distribution Agreement

Dated as of November 25, 2006

Grinder/Processor Raw Beef and/or Veal Food Safety Requirements

Purpose:

To provide the minimum food safety requirements (Requirements) applicable to all
suppliers of ground raw beef and/or veal (Raw Ground Product), including without
limitation, Sysco authorized, Sysco brand, Multi-Unit Account (MUA) and Packer
Label suppliers.

Deliverable:

Current and potential branded and packer label suppliers of Raw Ground Product
to operating subsidiaries and affiliates (Operating Companies) of Sysco
Corporation shall carefully read and complete the Raw Beef and/or Veal Grinder
Compliance Sheet and Best Practices List (attached at end of this document). The
signed Compliance Sheet and appropriate supporting documentation shall be sent
to the Sysco Corporate Quality Assurance Department of the Baugh Supply Chain
Cooperative, Inc. within 15 business days after receiving the request from
Corporate QA, a BSCC business center or an Operating Company. Corporate QA
personnel will work with suppliers to assist in meeting these requirements.

Background:

As the leader in the foodservice industry, Sysco and BSCC have been very
proactive in establishing food safety programs that will provide our customers
with safe and wholesome products. In a continued effort to improve the food
safety and quality of Raw Ground Products we purchase Corporate QA, with the
support of the BSCC Beef Department and Operating Companies, is implementing
significant changes to the Food Safety and Process Control requirements for
Sysco/MUA/Packer Label suppliers of Raw Ground Products. The product and process
requirements were revised to improve Sysco’s ability to provide for a safe food
chain and to receive confirmation of compliance with USDA/CFIA Regulations, FSIS
Directives and/or Notices and Industry Best Practices to achieve a greater level
of consistency between products and suppliers of this important product
category.

*This program applies to all suppliers of raw ground or chopped beef/veal food
products with or without a mixture of ground beef and non-beef/veal species or
ingredients. Suppliers of fabricated steaks and finely sliced beef (9 CFR
319.15(d)) are not required to comply with this program. This program mandates
compliance by all suppliers of Raw Ground Products manufactured from
source/precursor raw materials as defined in FSIS Directive 10,010.1 R3 and CFIA
Annex 0 Chapter 4 Policy on the Control of E. coli O157:H7 Contamination in Raw
Beef Products.

Compliance with this program shall be verified annually by an approved E.coli
0157:H7 Third party audit addendum developed specifically for “Grinders”. Any
establishment identified as not complying with the minimum requirements will be
disqualified from the Sysco/MAU/Packer Label authorized supplier list for
distribution through any Operating Company, including broad line, “quick
service” or limited distribution, or specialty meat company; and purchases of
Raw Ground Products produced at such establishment shall be suspended until
compliance is achieved.

References:

 

  •  

FSIS Directive 10,010.1 R3 VERIFICATION ACTIVITIES FOR Escherichia coli O157:H7
IN RAW BEEF PRODUCTS Canadian Food Inspection Agency - Meat Hygiene Manual of
Procedures - Chapter 4 - Annex O

 

  •  

Health Canada - The Compendium of Analytical Methods - Microbiological Methods

 

  •  

Beef Industry Food Safety Council Best Practices for Using Microbiological
Sampling 2007

 

  •  

E. coli O157:H7 USDA FSIS Directive Updates - Advancing Public Health

 

  •  

USDA FSIS Microbiology Laboratory Guidebook - FSIS Detection Sensitivity for
E.coli 0157:H7 Screening

Note: Suppliers of Sysco Brand Raw Ground Product must also conform to
applicable Sysco Brand specifications and requirements as detailed in the
applicable Sysco Fire River Farms Ground Beef Specifications.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

74



--------------------------------------------------------------------------------

TABLE 1: Summary of Ground Beef & Veal Supplier Requirements

 

MINIMUM REQUIREMENTS FOR CORPORATE QA and BSCC AUTHORIZATION

(Letter below corresponds to the details in the specific sections in this Sysco
Food Safety document.)

A) USDA FSIS or CFIA - HACCP Plan and Pathogen Reduction Act Compliance. B)
Independent Third Party Food Safety Audit with Separate E. coli 0157:H7 control
addendum for Grinders/Further Processors (Note: the addendum is specific to
grinders and is different than the Fresh Beef N60 addendum). C) Beef and/or Veal
Raw Material Purchase Specifications & Comprehensive Supplier Approval Program.
D) Grinder/Processor Lot Definition, Separation, Tracking and Control. E) Other
Raw Materials/Source materials (i.e., bench trim, downgrades) Lot Definition,
Robust Testing-COA, Tracking and Control. F) Grinder/Processor HOLD Affected
Lots when Testing for Declared Adulterant Pathogens. G) Product Recall /
Withdrawal Program including 2 mock recalls per year (Must submit written
program for initial authorization). H) Metal Detection / Wood / Glass and
Brittle Plastic. I) Bone Separation / Removal Systems. J) Microbiological
Monitoring (Non Pathogenic Organisms). K) Employee Training. L) Verification of
Food Safety Initiatives.

 

A) Grinder / Processor HACCP Program and Pathogen Reduction Standards

1) All producers of Raw Ground Products must be inspected by the United States
Department of Agriculture Food Safety Inspection Service or Canadian Food
Inspection Agency. Suppliers shall comply with the implementation of HAZARD
ANALYSIS AND CRITICAL CONTROL POINT (HACCP) SYSTEMS as mandated by the
applicable governmental agency. All US establishments are required to comply
with the US Federal Meat Inspection Act (21 USC 601 et seq.) and regulations
promulgated under that act (Title 9 Animals and Animal Products), and all
Canadian establishments are required to comply with the Canadian Meat Inspection
Act (1985, c. 25 (1st Supp.)) and the Canadian Meat Inspection Regulations, 1990
(SOR/90-288) promulgated there under and any other applicable federal, state,
provincial or local statutes and regulations.

 

  2) Grinder E. coli O157:H7 Reassessment and Compliance

 

  a. *Raw Ground Product production facilities shall specifically address E.
coli O157:H7 as a biological hazard associated with source materials and the
potential for outgrowth during further processing in their facility. E. coli
0157:H7 controls and verification activities at 1) receiving, 2) processing and
3) storage shall be included in the facility hazard analysis.

 

  i. An establishment can use procedures and practices in its SSOP or other
prerequisite programs to justify a determination that the pathogen is not
reasonably likely to occur.

 

  ii. The establishment in its hazard analysis shall have supporting and ongoing
verification documentation that establishes that the pathogen hazard is not
reasonably likely to occur in its operation because of the design and execution
of its prerequisite program(s).

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

75



--------------------------------------------------------------------------------

  iii. Note: An establishment is not adequately ensuring that its HACCP Plan is
functioning effectively if it is not assessing the on-going effectiveness of a
pre-requisite program in which its hazard analysis is based (9 CFR 417.4(a)).

 

  iv. The receiving establishment shall conduct and record verification
activities pertaining to E.coli 0157:H7 controls each quarter.

  b. All source material or finished product lots used for Sysco ground
beef/veal shall be sampled based on “robust testing” for E. coli O157:H7 as
defined by FSIS and/or have a statistically and scientifically justified
equivalent or better sampling plan.

 

  c. All source material or finished product E. coli 0157:H7 sample tests shall
be performed utilizing a test method as sensitive and equivalent to the
Detection Procedure detailed in Section 5.5 of USDA’s Laboratory Guidebook –
MLG5.04.

 

  d. Grinding facilities shall have demonstrated procedures to prevent grinding
of any un-tested source materials or must have a documented Sysco approved
finished product testing program meeting FSIS’s definition of “Robust Testing”.

 

  e. Facilities shall reassess the plant SSOP as well as E.coli 0157:H7 control
program(s) on at least an annual basis.

 

  f. Decision making documents, control measures and records shall be made
available for review by BSCC personnel, including Corporate QA, upon request.

 

  3) Grinder / Processor Salmonella Performance Standard Compliance

 

  a. An establishment’s raw ground beef or veal products may not test positive
for Salmonella at a rate exceeding the applicable national pathogen reduction
performance standard without corrective actions acceptable to Sysco QA.

 

  b. If an establishment has not met the performance standard:

 

  i. The establishment shall take immediate action to ensure that subsequent
testing meets the standard.

 

  ii. If the establishment fails to meet the standard on subsequent test, the
establishment shall take appropriate corrective actions such that future product
meets the performance standard.

 

  iii. Failure by the establishment to act in accordance with this section will
cause Sysco QA to de-authorize and suspend purchasing. Such suspension will
remain in effect until the establishment solves the root cause and has a history
showing that measures taken by the establishment to reduce the prevalence of
pathogens are effective and the performance standard is met.

 

B) Annual Independent Third Party Audit including a specific E.coli 0157:H7
Addendum for Grinders.

Note: The Sysco Requirements for E.coli 0157:H7 control verification during
Third Party Audits is specific for grinders and is different from an N60
Addendum for Fresh Beef.

 

  1) The following requirements will apply to ALL suppliers of Raw Ground
Product:

 

  a. Each calendar year, all suppliers of Raw Ground Product (Packer Label and
Multi Unit Suppliers as well as Sysco Branded) must pass a Third Party Food
Safety/Sanitation/GMP Audit including a specific Grinder Addendum for E. coli
0157:H7 control.

 

  b. Auditing agencies must be approved by Corporate QA.

Note: All GFSI, Third Party Audits and addendum results must be uploaded to iCix
by the Audit Agency.

 

C) Slaughter / Raw Material Supplier Approval & Grinder / Processor Purchase
Specification Criteria for Food Safety:

Each Corporate QA authorized grinder establishment must have a documented
supplier approval program based on each individual facility including records to
assure the following criteria are met and incorporated into purchase
specifications.

 

  1) Beef or Veal Slaughter/Fabricator E. coli O157:H7 Interventions:

 

  a. A minimum of two validated post evisceration E.coli 0157:H7 interventions
are required with supporting documentation that they reduce incoming loads of E.
coli O157:H7 to below detectable levels.

 

  b. * At least one of the interventions must be a validated CCP.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

76



--------------------------------------------------------------------------------

  c. The second intervention may be a CCP in the facility HACCP plan or it may
be included in other pre-requisite food safety programs, but it must be
scientifically validated via peer reviewed science and in plant data.

 

  d. Interventions must include multiple areas within beef processing with one
intervention required post chill and pre-packaging. For example, you could
include interventions at:

Post evisceration, pre-chill (e.g. thermal process - steam pasteurization or hot
water wash).

Post chill pre-packaging (e.g. antimicrobial spray wash, or other validated
interventions). Beef Suppliers are encouraged to apply a scientifically
validated intervention against E. coli O157:H7 to all primal and sub-primal beef
cuts as close to packaging as possible.

These interventions must be detailed in the supplier’s Letter of Guarantee for
all establishments and describe:

 

  1) The exact interventions used.

 

  2) That the interventions are validated both in-plant and by peer reviewed
scientific documentation with a description of both forms of validation.

 

  c. Source materials as defined in FSIS Directive 10,010.1 R3 include –
Beef/Veal Manufacturing Trimmings, beef from AMR systems, low temperature
rendered LTRB, partially defatted beef fatty tissue, partially defatted chopped
beef, weasand meat, head meat, cheek meat, heart meat and raw esophagus.

 

  2) * Establishment and Notification of “Unusual Event Periods”:

 

  a. Suppliers must, unless approved in writing by Sysco QA, establish an
“Unusual Event” program at each location that generates ground beef source
materials. The programs must be justified in its criteria for determination of
an “Unusual Event Period” of unusually high levels of presumptive positive beef
trim / source material tests for E. coli O157:H7.

 

  b. Trim testing criteria for sample size must meet or exceed FSIS’s definition
of “Robust Sampling” (e.g. N=60). A “Period” of beef processing will be defined
at a minimum as a date and time period of beef trim production from carcass or
primal/subprimal fabrication at one establishment, and the period must be
justified for separation (e.g. via sanitation measures) from any other
production period.

 

  c. An “Unusual Event Period” will be pre determined in each individual program
based on logical justification whereby actions are triggered by predetermined
positive rate statistical confidence intervals or pre determined positive rate
spec limits. For example, results from a period exceed the establishment’s
statistical baseline for presumptive positive E. coli O157:H7 tests by more than
one standard deviation might cause holding the day’s production for additional
testing and investigation while period results exceeding two standard deviations
above baseline trigger diverting the entire period to a cooker. All programs
must have decision making documents to support the criteria and actions.

 

  d. Suppliers required to have an “Unusual Event” program should notify
specific further processors, brokers and/or jobbers of any “Unusual Event
Period” prior to shipment of any raw beef products from that “Unusual Event
Period” if the products are intended for raw ground beef production.

 

  3) Slaughter/Fabricator LOT CONTROL - Lot Definition, Partial Lots and Lot
Composition

 

  a. Raw beef trim supplier lotting methods and lot sizes must be defined, on
file and designed to cover all ‘intended for raw ground’ beef components
produced in the supplier’s plant.

 

  b. Raw domestic (US and Canadian) beef supplier lots shall be typically
defined by linked source materials.

 

  c. Source materials as defined in FSIS Directive 10,010.1 R3 and CFIA Annex 0
Chapter 4 include – Beef/Veal Manufacturing Trimmings, two piece chucks, sub
primal cuts (steaks and roasts) or primal cuts of boneless beef that
establishments use as components of raw ground beef, bench trim, beef from AMR
systems, low temperature rendered / centrifuged beef (BLBT or LFTB), partially
defatted beef fatty tissue, partially defatted chopped beef, weasand meat, head
meat, cheek meat, heart meat and raw esophagus.

 

  d. Lots of source materials should be used in sequence before using another
lot of like source materials (e.g. USDA Choice Beef 50’s from one lot must be
used completely prior to use of another lot of USDA Choice Beef 50’s – another
example to consider might be frozen lean or BLPT or LFTB source material lots).

 

  e. Domestic raw beef trim maximum lot size is identified as a maximum of 5
combos not to exceed 10,000 pounds or 4,500 kilograms.

 

  f.

Imported frozen beef trim maximum lot size may be defined in either time or
space but cannot exceed 700 cartons (a container equivalent) or more than a
single day’s production. A lot is defined as comprising all those cartons,
packages or containers of beef components packed on a given packing line and
based on Sanitation Standard Operating Procedures (SOPs);

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

77



--------------------------------------------------------------------------------

 

and/or determined by the establishment based on the implementation of a
statistically based sampling program to distinguish between segments of
production.

 

  g. Domestic raw beef suppliers and import beef brokers shall assure that all
combos or boxes that have been assigned and tested as one lot remain intact and
all lots are sold and managed as one unit and not separated during distribution.

 

  4) E. coli O157:H7 Sampling Protocol:

 

  a. At the minimum, all beef or veal raw material suppliers shall sample all
source raw materials destined for grinding utilizing procedures recognized as
equivalent or superior to FSIS defined “Robust Testing” for detection of E. coli
O157:H7.

 

  •  

Robust testing as defined means that the following features are part of the
written program defining how raw beef samples are collected and analyzed:

 

  •  

For samples capable of excision testing, N-60 represents 375 grams or more of
thinly sliced exterior surface tissue (60 slices derived from trim in no more
than 5 combo bins/units – with no less than 12 thin slices of exterior surface
material from each combo bin/unit); a 375 gram sample is enriched and analyzed
using a method at least as sensitive and specific as the FSIS method.

 

  •  

For samples not capable of excision testing (e.g., comminuted product), a
composite sample is collected representing all units from a specified time
period (5 to 10 minutes for continuous testing; grab samples from each /unit);
65 gram samples are enriched and analyzed using a method at least as sensitive
and specific as the FSIS and or Health Canada method.

Note: In the N-60 sampling procedure, 60 represents the minimum number of
sub-samples required, regardless of the size (number of combos/units) and weight
of the lot. Whether the lot weighs 4,500 kg, 2,000 kg or 100 kg, 60 sub-samples
must be collected from the lot. Alternate parameters may be used to define
robust testing provided they have been evaluated by CFIA (the Meat Programs
Division and Food Safety Division) and provide an equivalent or increased level
of confidence. * Pre-ground chub product may not be ground into Sysco Brand Raw
Ground Product and imported coarse or finely ground beef is not approved for
either Sysco Brand or Packer Label ground beef.)

 

  b. Corporate QA supports increasing the probability of detecting an E.coli
O157:H7 contaminated lot by further increasing the number of samples and
decreasing the lot size.

 

  5) Slaughter/Fabricator Hold and Test Protocol:

 

  a. Suppliers of raw beef intended for grinding have demonstrated and written
procedures in place to assure that the entire lot being tested for E. coli
0157:H7 and any other connected lots of raw material and finished product are
isolated and in the facility’s control until acceptable test results are on
file. BSCC and Corporate QA consider distribution prior to receipt at the
grinding establishment as an extension of the control of the supplying
establishment.

 

  b. All samples with a positive screening test must either undergo further
testing for cultural confirmation of E. coli O157:H7 by an accredited laboratory
using testing methodology equivalent to FSIS approved methods or the product lot
must be treated as a confirmed positive.

 

  6) Slaughter/Fabricator Microbiological Testing E.coli 0157:H7:

 

  a. Supplier shall assure that all sampled slices or product samples from a
‘lot’ shall be included in each test. Testing laboratories should audit samples
for count and surface tissue.

 

  b. Microbiology test laboratories should be ISO 17025 or equivalent
accredited.

 

  c. All laboratories testing trim and ground beef components for E. coli
O157:H7 shall be audited annually by an independent third party.

 

  d. E.coli 0157:H7 screening test methods must be at least as sensitive as the
FSIS method limit of detection.

 

  i. Examples of rapid PCR methods as sensitive as the FSIS method include but
are not limited to: DuPont Qualicon BAX® MP System, IEH PCR Assay MP Test System
and BioControl Assurance GDS.

 

  e. Presumptive positives must be deemed positive if not culturally confirmed.

 

  f. All laboratories must be enrolled in a recognized proficiency program for
E. coli O157:H7 testing and participate in proficiency rounds at least twice a
year.

 

  i. Any alternative sampling procedure must be validated and authorized in
writing by Corporate QA with records of authorization on file.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

78



--------------------------------------------------------------------------------

  ii. Any non AOAC approved E.coli 0157:H7 test method must be approved in
writing by Corporate QA.

 

  iii. Authorization record(s) shall be available upon request.

 

  7) Certificates of Analysis (COAs) and Import Affidavits or Supporting
Documentation

 

  a. COA for lot negative E. coli O157:H7 status or affidavit documentation must
be traceable by:

 

  i. supplier (name, address & est. #),

 

  ii. lot size,

 

  iii. lot production date,

 

  iv. lab name/address and

 

  v. testing methodology.

 

  b. Suppliers and/or brokers provide documentation (e.g. COAs) showing that all
tests within the respective trim lot(s) are accounted for and tested negative
for E coli 0157:H7.

 

  c. Non accredited laboratory must be authorized in writing by Corporate QA.
Authorization records shall be made available upon request.

Domestic Beef or Veal for Grinding

 

  d. COAs or COA testing documentation for lot negative E. coli O157:H7 status
from outside suppliers or integrated facilities must be on file for each lot
prior to grinding.

Imported Beef or Veal for Grinding

 

  e. *Sourced suppliers of Sysco Fire River Farms (FRF) bulk ground beef shall
only use beef from approved USA and Canadian abattoir sources.

 

  f. For non sourced bulk ground beef or veal or FRF beef patties; Only frozen
beef or veal intended for grinding from USA, Australia, New Zealand, Canada and
Uruguay is allowed by Corporate QA and BSCC.

 

  i. Deviation requires written approval from Sysco QA and BSCC prior to
implementation.

 

  g. Grinding establishments must have supporting documentation showing that the
exporting supplier(s) (by facility) E.coli 0157:H7 controls are equivalent to
the minimum requirements stated in these Raw Ground Beef and/or Veal Supplier
Requirements.

 

  h. Suppliers and/or brokers must provide documentation showing that all
purchased ground beef or veal was derived from trim lots that tested negative
for E coli 0157:H7.

 

  i. Previously ground beef or veal must not be used in Sysco Branded product.

 

  j. Previously ground beef or veal must not be comingled from multiple lots.

 

  8) Slaughter Establishments criteria for signaling an “Out-of-Control” process
and actions for controlling E.coli 0157:H7.

 

  a. Slaughter establishments must have a statistically based quality control
plan that identifies out-of-control events such as abnormal trim test positive
rates (Unusual Event Periods) and corrective actions.

 

  b. Actions taken in response to Unusual Event Periods must be documented and
available for review.

 

  c. *A system for notifying customers of Unusual Event Periods should be in
place.

 

  d. Verification testing should follow FSIS Guidelines Sampling Beef Trimmings
for E. coli 0157:H7 whereby sampling should be doubled during the high
prevalence season.

 

  9) Slaughter Establishments VERIFICATION of E.coli 0157:H7 Control

 

  a. Lot negative E.coli 0157:H7 source material shall be held and re-tested via
N60 at a minimum frequency of Quarterly.

 

  b. This includes all source materials sold to grinder operators (e.g. beef
heart meat).

 

  c. Verification results should be available for the grinder operator to
access.

ALL RAW BONELESS BEEF AND/OR VEAL RAW MATERIALS INTENDED FOR GRINDING or
FINISHED PRODUCT MUST TEST NEGATIVE (BELOW DETECTABLE LEVELS) FOR E.COLI
0157:H7.

 

  10) Slaughter Establishments Microbiological Monitoring (Non E. coli 0157:H7)

 

  a. Beef suppliers should have ongoing sampling, testing and corrective action
programs.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

79



--------------------------------------------------------------------------------

  b. Micro monitoring programs should have upper acceptance limits with reports
shared within the slaughter facility as needed to facilitate corrective actions.

 

  c. Results and corrective action should be documented, on file and available
for review upon request.

 

  11) Slaughter Establishment Humane Handling / Animal Welfare

 

  a. Slaughter supplier and/or integrated facility department should have a
written Animal Handling program meeting the most recent American Meat Institute
Animal Handling guidelines.

 

  b. The slaughter supplier program should include employee training and
verification of compliance.

 

  c.

Sysco Brand slaughter establishments and/or integrated facilities must remain in
good standing with Sysco’s Animal Welfare 3rd Party Audit requirements.

 

  12) Employee Training

 

  a. Slaughter suppliers shall have documented training for associates involved
with HACCP, SSOP, Equipment Cleaning and Maintenance, E. coli 0157:H7 sampling,
COA system, Microbiological Monitoring and Animal Handling.

 

 

END OF Slaughter Raw Material Supplier Approval & Purchase Specification
Requirements

 

 

 

 

BEGINNING of Grinder/Further Processor Facility Requirements

 

 

D) Grinder and/or Processor Lot Definition, Source Material Separation, Tracking
and Control

 

  1) *Grinder / Processor methods for lot control include defined procedures to
keep trim and other source material lots intact and minimize lot size expansion
through inventory management and line separation.

Note: Refer to FSIS Directive 10,010.1 R3 and CFIA Annex 0 Chapter 4 for lot
definitions and recall criteria.

 

  2) Lot sizes are defined, documented, justified and designed to cover all
ground beef finished product produced in the plant.

 

  3) Clean up to clean up alone is not adequate to define a lot.

 

  4) Carrying over or intermingling source material lots is discouraged and must
be tracked.

 

  5) Carrying over in process product from multiple production days is
prohibited.

 

  6) Grinders must have a tracking system allowing one step backward and one
step forward traceability.

 

  7) Records of monitoring, verification, corrective actions and training must
be maintained and made available for review upon request.

 

E) Other Beef Raw Materials/Source Materials for Grinding (i.e. bench trim,
downgrade roasts/steaks) – Note: Regardless of annual production volume.

 

  1) *Grinder operators shall include handling of other raw materials into the
facility HACCP Plan Flow Chart and risk analysis. Examples are but not limited
to the following:

 

  a. Bench trim,

 

  b. Downgraded whole muscle cuts,

 

  c. Heart meat,

 

  d. Low Temp Rendered finely textured beef trim or boneless lean beef trim,

 

  e. Other source materials, etc.

 

  2) COAs for each lot showing acceptable results supporting that the respective
“Other Beef Raw / Source Material met or exceeded equivalency tested (i.e.
“robust sampling and equivalent lab testing”) for E. coli O157:H7 as defined by
FSIS and CFIA.

 

  3) Demonstrated process for control including available and reviewable records
showing that “other” materials were equivalency tested, shipped for further
processing into a fully cooked product and/or rendered.

 

  4) Lot size utilized for “E. coli 0157:H7 Tested and Passed” “other” material
shall be limited to a maximum of no more than one production day.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

80



--------------------------------------------------------------------------------

  5) Grinding untested “other” raw materials is strictly prohibited.

 

  6) Deviations to these requirements will only be considered if/when grinder
establishment presents an alternative food safety control program that includes
validated microbial intervention and/or hold and test screening steps in the
manufacturing process.

 

F) Grinder and/or Processor HOLD and TEST Affected Lot(s) When Testing for
“Adulterant” Pathogens

 

  1) Per the Sysco required supplier approval program, ground beef and veal is
produced from approved suppliers that incorporate best practices for
interventions and whereby the tested and passed source materials are sampled
using “robust” sampling plans for E.coli 0157:H7.

 

  2) *BSCC/Corporate QA Grinders / Processors must have demonstrated and written
procedures in place to assure that the entire lot and any other connected lots
associated with the original trim/source material/precursor material and ground
products being tested for E. coli 0157:H7 by the USDA Food Safety Inspection
Service, Health Canada CFIA , USDA Agricultural Marketing Service (ARS) or as a
verification of the E.coli 1057:H7 interventions, are isolated, prevented from
entering commerce and in the control of the grinding-processing-slaughter
facilities until acceptable (NEGATIVE) test results are on file for lot
associated each sample.

 

G) Grinder and/or Processor Product Recall / Withdrawal Program

 

  1) Grinders and Processors shall have a written Recall Plan including up to
date BSCC and Sysco contact information. In the event of a recall or withdrawal
Corporate QA and the Operating Companies must be contacted immediately.

 

  2) Grinders and Processors shall perform “Mock Recalls” on a routine basis
(twice per year for Sysco Brand Suppliers) to measure trace back to suppliers
and trace forward to customers. Mock Recalls include an assessment of the
records associated with HACCP, SSOP and Prerequisite Food Safety Programs.

 

  3) Establishments shall have contingency plans providing the capability to
perform recalls or market withdrawals at all times.

 

  4) Grinders shall document the effectiveness of the mock recalls.

 

H) Grinder and Processor Foreign Object Control - Metal Detection, Wood and
Glass Control Programs

 

  1) Grinder and/or Processor suppliers must have written programs for foreign
object control. The program should be comprehensive as developed to prevent
potential foreign object from being introduced into the product.

 

  2) At a minimum, suppliers must have demonstrated metal detection, wood, glass
and brittle plastic control programs.

 

  3) Metal detection programs for finished products must include routine
calibration for sensitivity and reject mechanism timing. Monitoring frequency
shall occur during each production shift and corrective actions shall include
retaining all production back to the last acceptable check.

 

  4) All ground products must be conveyed through a working metal detector at
least capable of detecting and rejecting product with stainless, non-ferrous and
ferrous metal standards (5mm stainless steel, 3.5mm non-ferrous or 3mm ferrous
metal for Sysco Brand ground beef products).

 

  5) Suppliers shall have demonstrated programs for controlling wood pieces and
nails from damaged raw material pallets.

 

  6) Glass control programs must ensure that all glass lighting shall be
completely enclosed in shatterproof protective shields or manufactured with
shatterproof materials to prevent glass contamination of product.

 

  7) Procedures in areas where product or product contact exposure exists shall
be in place to ensure that all essential glass or brittle plastic in cameras,
gauges etc. is documented to indicate location, condition, maintenance and is
monitored on a routine basis.

 

I) Grinder Bone Separation/Removal Systems and Rework Requirements

 

  1) Ground products shall be manufactured with grinders equipped with
functional bone chip (hard and soft) removal systems in the final grinding
process. The only exception is for coarse ground (1/4 inch or greater grinder
plates) finished products.

 

  2) The exudates from the bone chip/cartilage remover shall not be added back
to the finished product unless further reduced in particle size through a 1/16”
or smaller plate.

 

  3) Exudates added back to formulations must not rise above 44 ºF.

 

  4) The percentage of removed exudates added back to the ground beef/veal batch
shall not exceed agreed upon specification limits.

 

  5) Usage shall be documented to ensure trace-ability to original raw material
lots (e.g. production date and lot number source).

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

81



--------------------------------------------------------------------------------

  6) Exudates generated during the normal production process may be added back
into the product flow during the same production period and to the same lotted
product as it originated from, provided all rework is documented on batch
sheets, the amount does not exceed allowable specification limit and it is
traceable to original raw materials.

 

  7) HOLDOVER rework and/or de-bone material from a previous day’s production is
prohibited.

 

J) Grinder and/or Processor Establishment Microbiological Monitoring (Non
Pathogenic Organisms)

 

  1) Grinders should have demonstrated procedures for monitoring and controlling
the microbiological quality of raw materials (which may be based on incoming and
finished product test results). Sysco Brand production requires finished product
microbiological quality testing.

 

  2) Grinders shall have demonstrated systems for maintaining the effectiveness
of sanitation which includes detailed cleaning and sanitation procedures and
ongoing verification via micro sampling/testing of environmental food contact
surfaces.

 

  3) Any microbiological and/or bioluminescence monitoring programs shall have
targets, action limits and corrective action plans. Monitoring reports shall be
shared with the respective shareholders (i.e., slaughter facility, supplier,
sanitation and operations personnel) as needed to facilitate timely corrective
actions.

 

  4) Any microbiological monitoring programs shall have microbiological targets
and with action limits for reference; ongoing monitoring is preferred and if
finished product is tested, the supplier shall have documented corrective
actions in the event that the action limit is exceeded.

 

  5) Any microbiological monitoring program test results and corrective actions
shall be documented, on file and available for review upon request.

 

K) Grinder and/or Processor Employee Training

 

  1) Suppliers shall have specific documented training programs for all
associates involved with HACCP, SSOP, Equipment Cleaning and Maintenance, E.
coli 0157:H7 sampling, COA system, Microbiological Monitoring and those programs
associated with the minimum requirements herein:

 

  •  

HACCP Plan and Pathogen Reduction Act Compliance.

 

  •  

Independent Audit/Third Party Audit Requirement with E coli 0157:H7 control
addendum.

 

  •  

Beef and/or Veal Raw Material Purchase Specifications & Supplier Approval
Program.

 

  •  

Grinder Lot Definition, Separation, Tracking and Control.

 

  •  

HOLD Affected Lots when Testing for Declared Adulterant Pathogens.

 

  •  

Product Recall / Withdrawal Program including 2 mock recalls per year.

 

  •  

Metal Detection, Wood and Glass Control

 

  •  

Bone Separation / Elimination Systems

 

  •  

Verification of Food Safety Initiatives

 

  2) CCP monitors and verifiers are appropriately trained and receive annual
refresher training.

 

  3) If needed, training in the language understood by food handlers and other
employees should be provided.

 

  4) Training records shall be on file for all employees involved with the
production of products distributed through Sysco and its Operating Companies.

 

L) Verification of Food Safety Initiatives

 

  1) Grinder/Processor establishments shall perform verification activities to
assure raw material supplier compliance with the minimum purchasing
specification requirements listed herein.

 

  a. *Each quarter, grinder operators shall obtain records from each source
material supplier showing verification of E.coli 0157:H7 controls.

 

  i. *Source / precursor materials include all beef / veal components (i.e.,
trim, heart meat, boneless lean beef trim, finely textured beef trim, bench trim
etc.).

 

  b. Beef or Veal raw material supplier verification activities can include but
are not limited to:

 

  i. Supplier plant visits,

 

  ii. Teleconference/paperwork audits,

 

  iii. Copies of Third Party Audits (GMP/Food Safety, SRM Control, Animal
Welfare and FSA),

 

  iv. Supplier Letter(s) of Guarantee,

 

  v. Testing incoming raw beef or veal for non pathogenic micro indicator
organisms,

 

  vi. Assurance that the supplier conducts Hold and Verification testing of
source material lots from previously tested and passed trim lots for E. coli
0157:H7, at least quarterly, and using robust testing methods; with
proportionally more frequent testing in high prevalence season months.

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

82



--------------------------------------------------------------------------------

  2) Grinder/Processors shall perform internal program verification and
reassessment activities to assure compliance with the minimum process control
requirements listed herein. Such activities could include:

 

  i. Review of purchasing, receiving and record keeping procedures.

 

  ii. Testing for appropriate non-pathogenic organisms to allow validation and
verification of equipment design/maintenance, cleaning and sanitation process
control systems designed to improve food safety.

 

  iii. A demonstrated program for testing finished ground products for non
pathogenic microorganisms which includes corrective action limits and corrective
action records or process control corrections for instances when the limits were
exceeded.

 

  iv. Review of lot controls including all source materials, rework and/or
carryover handling procedures and record keeping.

 

  v. Review of Hold and Test controls including isolation and inventory
management of product lots pending test results.

 

  vi. Review of Product Recall/Withdrawal system accuracy and capability to
perform on all shifts.

 

  vii. Review of metal detection including reject handling procedures; Wood
control including pallet condition and preventive measures prior to dumping
combos; Glass controls including purchasing practices.

 

  viii. As applicable; review of bone separation equipment performance, regrind
temperature, usage levels and tracking.

 

  ix. Evaluation of employee training program effectiveness.

 

  3) Corporate QA may select approved suppliers of Sysco Brand and authorized
Packer Label or MUA suppliers to submit documentation verifying compliance to
key elements including but is not limited to those listed above.

 

  4) Independent Audit with Specific E.coli 0157:H7 Control Addendum for
“Grinders”

 

  a. Each calendar year, all suppliers of Raw Ground Product (Packer Label and
Multi Unit Suppliers as well as Sysco Branded) must pass a Third Party Food
Safety/Sanitation/GMP Audit including a specific Grinder Addendum for E. coli
0157:H7 control.

 

  b. The auditing agency/certification body must post the audit and addendum on
iCiX.

For those suppliers selecting a GFSI recognized audit scheme, audits can be
completed by any certification body that is accredited to do so. The
certification audits can be announced. Suppliers selecting a standard audit may
only use the auditing firms listed below:

 

  1. Food Safety Net Services

Sherri Jenkins

E-mail: sjenkins@food-safetynet.com

mailto:donna.mccarter@usda.gov Phone: 210.384.3426 Fax: 210.308.0837

Process Management Consulting

Mr. Bob Thrash

E-mail: rwthrash@bellsouth.net

Phone: 615.952.9651 Fax: 615.740.9675

 

  2. Silliker Inc.

Todd Dechter

E-mail: todd.dechter@silliker.com

Phone: 708-957-7878 Fax: 708.957.8405

NSF Cook and Thurber

Chris Alexander

E-mail: calexander@nsf.org

Phone: 734.913.5728

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

83



--------------------------------------------------------------------------------

Verification of Required Programs:

Contact the Sysco QA Program Quality Manager (PQM) to assist with meeting
requirements for “No” answers.

 

CIRCLE

  

MINIMUM REQUIREMENTS FOR CORPORATE QA AUTHORIZATION

(Letter below corresponds to the details in the specific sections in the
requirement document.)

YES    NO    A) USDA FSIS or CFIA - HACCP Plan and Pathogen Reduction Act
Compliance. YES    NO    B) Global Food Safety Initiative Audit or Unannounced
Independent Third Party Audit Requirement with Separate E. coli 0157:H7 control
addendum for Grinders. YES    NO   

C) Beef and/or Veal Raw Material Purchase Specifications & Supplier Approval
Program;

Including all requirements herein (ex. Interventions, Unusual Event Day &
Verifications).

YES    NO    D) Grinder/Processor Lot Definition, Separation, Tracking and
Control. YES    NO    E) Other Raw Materials (i.e., bench trim, downgrades) Lot
Definition, Robust Testing, Tracking and Control. YES    NO    F)
Grinder/Processor HOLD Affected Lots when Testing for Declared Adulterant
Pathogens. YES    NO    G) Product Recall / Withdrawal Program including 2 mock
recalls per year (Must submit written program for initial authorization). YES   
NO    H) Metal Detection / Wood / Glass and Brittle Plastic. YES    NO    I)
Bone Separation / Removal Systems. YES    NO    J) Microbiological Monitoring
(Non Pathogenic Organisms). YES    NO    K) Employee Training. YES    NO    L)
Verification of Food Safety Initiatives.

(Check all that apply)                      Sysco Brand                     
Packer Label                      Multi-Unit Account Supplier

Supplier agrees to provide Corporate QA supporting documentation and records for
use in the evaluation process. Corporate QA must approve each supplier prior to
inclusion on the Authorized Supplier Listing. Note: Once approved, any
establishment identified as not complying with these requirements shall be
suspended and/or removed from the authorized list for distributing through an
Operating Company.

 

                      

    

 

    EST #      Establishment Name    

 

    

                      

  Establishment Authorized Signature/Title or Position      Date  

All suppliers desiring initial approval shall submit requested supporting
documentation and records within 15 Business Days to:

Baugh Supply Chain Cooperative, Inc. (the merchandising services affiliate of
Sysco Corporation)

Attn: Brad Donald - Corporate QA Dept. Ground Beef Program Quality Manager

1390 Enclave Parkway

Houston, Texas 77077-2099

Phone: 281.584.1716 Donald.Bradley@corp.sysco.com

 

 

   

                      

  Corporate QA Approval Signature:     Date:  

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

84



--------------------------------------------------------------------------------

GRINDING ESTABLISHMENT BEST PRACTICE LIST

Establishment Name:                                        
                                        

EST#:                    

Sysco Quality Assurance requests that suppliers list additional best practices
for Food Safety within each facility. For example, additional raw material
controls, sampling requirements exceeding “Robust”, list all validated
antimicrobial interventions – pre-requisite and CCP with log reductions,
monitoring, verification activities; specific COA/Affidavit tracking systems;
sanitation effectiveness monitoring and verification testing; during operation
interventions; finished product testing; laboratory accreditation, employee
training, “Unusual Event” decision making criteria, etc.

Return the list along with the signed compliance check sheet and supporting
documents.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

        File Date:                    

Initials:                    

 

* Material omitted and separately filed with the Commission under an application
for confidential treatment.

 

85